
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


EXECUTION COPY

FINANCING AGREEMENT

by and among

THE CIT GROUP/BUSINESS CREDIT, INC.
(as Agent and Lender)

and

WELLS FARGO FOOTHILL, LLC
(as Documentation Agent)

and

BANK OF AMERICA, N.A.
(as a Co-Syndication Agent)

and

FLEET RETAIL FINANCE INC.
(as a Co-Syndication Agent)

and

THE LENDERS THAT ARE SIGNATORIES HERETO
(as Lenders)

and

THE SPORTS AUTHORITY, INC.

and

THE SUBSIDIARIES OF THE SPORTS AUTHORITY, INC.
THAT ARE SIGNATORIES HERETO
(as Borrowers)

Dated: August 4, 2003

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   Definitions   2
2.
 
Conditions Precedent
 
21
3.
 
Revolving Loans
 
24
4.
 
Intentionally Omitted
 
30
5.
 
Letters of Credit
 
30
6.
 
Collateral
 
33
7.
 
Representations, Warranties and Covenants
 
36
8.
 
Interest, Fees and Expenses
 
44
9.
 
Powers
 
50
10.
 
Events of Default and Remedies
 
50
11.
 
Termination
 
53
12.
 
Miscellaneous
 
54
13.
 
Agreement Between the Lenders
 
57
14.
 
Agency
 
61

EXHIBITS

Exhibit A—Form of Assignment and Transfer Agreement
Exhibit B—Form of Revolving Loan Promissory Note
Exhibit C—Form of Seasonal Advance Request
Exhibit D—Form of Borrowing Base Certificate
Exhibit E—Form of General Continuing Guaranty
Exhibit F—Form of Stock Pledge Agreement
Exhibit G—Form of Disbursement Authorization
Exhibit H—Form of Intellectual Property Agreement
Exhibit I—Form of Suretyship Agreement

SCHEDULES

Schedule A—Terms and Provisions of Subordinated Debt
Schedule B—Borrower Information
Schedule G—Guarantor Information
Schedule 2.1(o)—Account Information
Schedule 5.9—Outstanding Letters of Credit

i

--------------------------------------------------------------------------------

        THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation (hereinafter
"CITBC") with offices located at 300 South Grand Avenue, Los Angeles, California
90071, the other lenders from time to time party hereto (CITBC and such other
lenders are individually sometimes referred to herein as a "Lender" and
collectively as the "Lenders"), CITBC as agent for the Lenders (hereinafter the
"Agent"), WELLS FARGO FOOTHILL, LLC, a California limited liability company, as
the documentation agent, BANK OF AMERICA, N.A. and FLEET RETAIL FINANCE INC., a
Delaware corporation, collectively as the co-syndication agents, are pleased to
confirm the terms and conditions under which the Lenders acting through the
Agent shall make revolving loans, advances and other financial accommodations to
THE SPORTS AUTHORITY, INC., a Delaware corporation (formerly known as Gart
Sports Company) (hereinafter referred to as "Parent"), having a principal place
of business at 1050 West Hampden Avenue, Englewood, Colorado 81110, and each of
the Subsidiaries of Parent identified on the signatory pages hereof (such
Subsidiaries together with Parent are hereinafter referred to collectively and
individually, jointly and severally, as co-borrowers, as the "Borrowers," and
each, individually, as a "Borrower").

        WHEREAS, Parent, Gold Acquisition and TSA (as such terms and other
initially capitalized terms are used herein defined in Section 1below) are
parties to that certain Agreement and Plan of Merger, dated as of February 19,
2003 (the "Merger Agreement"), pursuant to which (i) Gold Acquisition will merge
with and into TSA, with TSA as the surviving corporation, pursuant to a
Certificate of Merger and upon the terms and conditions set forth in the Merger
Agreement (the "Merger"), (ii) at the Effective Time, Parent will amend its
Certificate of Incorporation to, inter alia, change its corporate name to "The
Sports Authority, Inc.", and (iii) at the Effective Time, TSA will amend its
Certificate of Incorporation to, inter alia, change its corporate name to "TSA
Stores, Inc."; and

        WHEREAS, Parent desires to obtain additional financing for the
consummation of the transactions contemplated by the Merger Agreement, to pay
fees, costs and expenses in connection with the consummation of the Merger
Agreement and this Financing Agreement, and to provide additional working
capital for the mutual and collective enterprise of the Borrowers; and

        WHEREAS, in order to utilize the financial powers of the Borrowers in
the most efficient and economical manner, and in order to facilitate the
financing of each of their working capital needs, the Lenders will, at the
request of the Borrowers, extend financial accommodations to the Borrowers on a
combined basis in accordance with the provisions set forth in this Financing
Agreement; and

        WHEREAS, each Borrower's business is part of a mutual and collective
enterprise and the Borrowers believe that the consolidation of all loans and
other financial accommodations under this Financing Agreement will enhance the
aggregate borrowing powers of each Borrower and facilitate the administration of
their loan relationship with the Agent and the Lenders, all to the mutual
advantage of the Borrowers; and

        WHEREAS, each of the Borrowers acknowledges that it will receive
substantial direct and indirect benefits by reason of the making of loans and
other financial accommodations to the other parties hereto as provided in this
Financing Agreement, by virtue of the various inter-relationships of the
Borrowers as joint guarantors or joint obligors and the beneficiaries thereof,
as lessors and lessees, and as suppliers and customers while at the same time
maintaining the independent corporate existence of each Borrower; and

        WHEREAS, the Agent's and the Lenders' willingness to extend financial
accommodations to the Borrowers, and to administer each of the Borrowers
collateral security therefor, on a combined basis as more fully set forth in
this Financing Agreement, is done solely as an accommodation to the Borrowers
and at their request and in furtherance of their mutual and collective
enterprise.

1

--------------------------------------------------------------------------------


        NOW, THEREFORE, for and in consideration of the above premises and the
mutual covenants and agreements contained herein, the Borrowers, the Lenders and
the Agent hereby agree as follows:

        1.    Definitions.    

        "Accounts" shall mean all of each of the Borrowers' now existing and
future: (a) accounts (as defined in the UCC), and any and all other receivables
(whether or not specifically listed on schedules furnished to the Agent),
including, without limitation, all accounts created by, or arising from, all of
each of the Borrowers' sales, leases, rentals of goods or renditions of services
to their customers, including but not limited to, those accounts arising under
any of the Borrowers' trade names or styles, or through any of the Borrowers'
divisions; (b) any and all instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c) unpaid seller's or
lessor's rights (including rescission, replevin, reclamation, repossession and
stoppage in transit) relating to the foregoing or arising therefrom; (d) rights
to any goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant hereto; (f) guarantees, supporting obligations,
payment intangibles and letter of credit rights (all as defined in the UCC); (g)
insurance policies or rights relating to any of the foregoing; (h) general
intangibles pertaining to any and all of the foregoing (including all rights to
payment, including those arising in connection with bank and non-bank credit
cards), and including books and records and any electronic media and software
thereto; (i) notes, deposits or property of account debtors securing the
obligations of any such account debtors to the Borrowers or any one of them; and
(j) cash and non-cash proceeds (as defined in the UCC) of any and all of the
foregoing.

        "Account Debtor" shall have the meaning ascribed to such term under
Section 9102(a)(3) of Article 9 of the UCC.

        "Accounts Receivable Advance Amount" shall mean the lesser of (x) Forty
Million Dollars ($40,000,000), and (y) eighty-five percent (85%) of Eligible
Accounts Receivable.

        "Acquisition-Related Transactions" shall mean the Merger, pursuant to
the Merger Agreement and the transactions contemplated and performed by the
Borrowers and their Affiliates in connection therewith.

        "Affiliate" shall mean, as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person and the term "control" shall have
the meaning set forth in respect thereof in Rule 105 promulgated under the
Securities Act of 1933, as amended.

        "Agent" shall have the meaning given such term in the preamble to this
Financing Agreement.

        "Anniversary Date" shall mean the date occurring one (1) year from the
date of execution hereof and the corresponding date in every year thereafter.

        "Applicable Margin" shall mean:

        (a)   from and including the Closing Date until the Conversion Date, the
Initial Margin; and

        (b)   the Applicable Margin may be increased or decreased, from time to
time after the Conversion Date, to the relevant Applicable Margin set forth in
the table below that corresponds

2

--------------------------------------------------------------------------------




to the highest pricing level (with level 5 being the lowest) with respect to
which the Borrowers have met the EBITDA level set forth therein:

Pricing
Level

--------------------------------------------------------------------------------

  TFFQ EBITDA

--------------------------------------------------------------------------------

  Applicable Margin for LIBOR Loans:

--------------------------------------------------------------------------------

  Applicable Margin for Chase Bank Rate Loans:

--------------------------------------------------------------------------------

  1   Less than or equal to $100,000,000   2.50 % 0.50 % 2   More than
$100,000,000 but less than or equal to $130,000,000   2.25 % 0.25 % 3   More
than $130,000,000 but less than or equal to $160,000,000   2.00 % 0.00 % 4  
More than $160,000,000 but less than or equal to $190,000,000   1.75 % 0.00 % 5
  More than $190,000,000   1.50 % 0.00 %

        Any adjustment to the prevailing Applicable Margin shall be effective on
the first (1st) Business Day of the month immediately following the date on
which the Agent has received and reviewed Fiscal Quarter end financial
statements in accordance with any requirements established by the Agent for the
preparation and delivery thereof. Notwithstanding anything in this Agreement to
the contrary, in the event that, the audited financial statements of the
Borrowers required hereunder for such Fiscal Year shall indicate that the actual
EBITDA was lower for any Fiscal Quarter in such Fiscal Year than previously
reported in the quarterly financial statements for such quarter, then the
Applicable Margin shall be adjusted retroactively (to the effective date of the
Applicable Margin which was based upon the delivery of such incorrect financial
statements) to reflect the correct margin, and the Borrowers shall make payments
to the Agent, for the ratable benefit of the Lenders, to reflect such
adjustment.

        "Assignment and Transfer Agreement" shall mean the Assignment and
Transfer Agreement in the form of Exhibit A hereto.

        "Availability" shall mean at any time of determination the amount by
which the lesser of (a) the Line of Credit or (b) the Borrowing Base exceeds the
sum of (x) the outstanding aggregate amount of all Obligations (excluding all
obligations in respect of the outstanding amounts of any Letters of Credit) and
(y) the Availability Reserve(s).

        "Availability Reserve" and "Availability Reserves" shall mean at any
time of determination an amount equal to the sum of (a) the then undrawn amount
of all outstanding Letters of Credit, (b) the amount of all sales taxes that
have been collected by the Borrowers and not remitted to any state taxing
authority when due, (c) an amount equal to three (3) months gross rent for each
warehouse or distribution facility of any Borrower's located in a state where
the landlord is entitled to a priority lien on Personal Property Collateral to
secure unpaid rent and with respect to each such property the landlord has not
executed a form of waiver and consent reasonably acceptable to Agent, (d) an
amount based upon past due rent for any of the Borrower's leased locations, with
the exception of past due rent that is the subject of a Permitted Protest, as
determined by Agent in its reasonable discretion, and (e) such other reserves
established in the Agent's reasonable discretion which are reasonably required
pursuant to this Financing Agreement, including, without limitation, reserves
implemented in connection with Customarily Permitted Liens, Permitted
Encumbrances, Permitted Indebtedness but, in the case of each of the foregoing,
only to the extent such liens, encumbrances and indebtedness relate or may in
any way affect the Borrowing Base, and reserves implemented in order to protect
the Lenders from any liens or encumbrances that could, in the reasonable
judgment of Agent, take priority over the liens of Agent hereunder irrespective
of whether a Permitted Protest is contemplated or has

3

--------------------------------------------------------------------------------


been undertaken. Without limiting the generality of the foregoing, Availability
Reserves may include (but are not limited to) reserves based on the following:

        (a)   In store customer credits (not to exceed fifty percent (50%) of
the aggregate of this item, subject to reasonable dilution, as reflected on and
calculable from the Borrowers' books and records);

        (b)   Gift certificates (not to exceed fifty percent (50%) of the
aggregate of this item, subject to reasonable dilution, as reflected on and
calculable from the Borrowers' books and records); and

        (c)   Layaways and customer deposits (not to exceed fifty percent (50%)
of the aggregate of this item, subject to reasonable dilution, as reflected on
and calculable from the Borrowers' books and records).

        "Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978 (Pub. L.
No. 95-598; 11 U.S.C. §§ 101 et seq.), as amended or supplemented, from time to
time, or any successor statute, and any and all rules and regulations issued or
promulgated from time to time in connection therewith.

        "Blocked Account" shall mean any deposit account owned by the Borrowers
which is governed by a Blocked Account Agreement.

        "Blocked Account Agreement" shall mean an agreement, in form and
substance satisfactory to the Agent, providing that (a) the applicable deposit
account is subject to written instructions only from the Borrowers unless and
until the Agent shall give the institution holding such deposit account written
instructions to the contrary in accordance with the terms of Section 3.4 of this
Financing Agreement; (b) all cash, checks and items received or deposited in
such account is subject to a security interest in favor of the Agent for the
benefit of Lenders, that the depository bank has no lien upon, or right of set
off against, such account and any cash, checks, items, wires or other funds from
time to time on deposit therein, except as otherwise provided in the Blocked
Account Agreement; and (c) automatically, on a daily basis the depository bank
will wire, or otherwise transfer, in immediately available funds, all funds
received or deposited into such account to such bank account as the Agent may
from time to time designate for such purpose upon the occurrence of a triggering
event pursuant to Section 3.4 of this Financing Agreement.

        "Borrower" and "Borrowers" shall have the meaning given such terms in
the preamble to this Financing Agreement.

        "Borrowing Base" shall mean the sum of:

        (a)   the Inventory Advance Amount, plus

        (b)   the Accounts Receivable Advance Amount, plus

        (c)   the Real Estate Subline only if, when and to the extent the Real
Estate Conditions Precedent have been satisfied.

        "Borrowing Base Certificate" shall mean a certificate delivered to the
Agent, substantially in the form attached hereto as Exhibit D, which calculates
the Borrower's Borrowing Base by setting forth, in detail reasonably acceptable
to the Agent, among other things, the amount of (i) Eligible Accounts
Receivable, (ii) Eligible Inventory, and (iii) the value of the Real Estate
Collateral, if any, in each case, as of the date indicated on the certificate.

        "Business Day" shall mean any date on which both the Agent and JP Morgan
Chase Bank are open for business.

        "Chase Bank Rate" shall mean the rate of interest per annum announced by
JPMorgan Chase Bank from time to time as its prime rate in effect at its
principal office in New York City. (The prime

4

--------------------------------------------------------------------------------

rate is not intended to be the lowest rate of interest charged by JPMorgan Chase
Bank to its borrowers).

        "Chase Bank Rate Loans" shall mean any loans or advances pursuant to
this Financing Agreement made or maintained at a rate of interest based upon the
Chase Bank Rate.

        "CITBC" shall have the meaning given such term in the preamble to this
Financing Agreement.

        "CITBC Hold Position" shall have the meaning given such term in
Section 13.10 of this Financing Agreement.

        "Closing Date" shall mean the date that this Financing Agreement has
been duly executed by the parties hereto and delivered to the Agent and the
Initial Conditions Precedent to effectiveness have been fulfilled or waived.

        "Collateral" shall mean all present and future Accounts, Equipment,
Inventory, Documents of Title, General Intangibles, Real Estate, pledged stock
of the Borrowers' Subsidiaries and Other Collateral of each of the Borrowers,
all present and future books and records relating to any of the foregoing
Collateral (except any Equipment not owned by Borrowers or in which another
Person has a Permitted Encumbrance with priority over what would be that of the
Agent, the terms of which other Permitted Encumbrance would be violated by the
attachment of the Agent's security interest therein), and all present and future
proceeds of any of the foregoing Collateral, including, without limitation,
insurance proceeds, supporting obligations, and proceeds of proceeds. The
foregoing notwithstanding, the "Collateral" shall not include any Equipment
acquired with Indebtedness comprising Purchase Money Obligations, that is
subject to a Permitted Encumbrance, and the holder of such Permitted Encumbrance
has prohibited a Borrower from granting any other lien or security interest in
such Equipment as a condition or negative covenant to such Borrower obtaining or
maintaining the Indebtedness comprising Purchase Money Obligations, and such
Borrower has not otherwise obtained a waiver of such condition or negative
covenant, until such Purchase Money Obligations have been finally paid or
otherwise satisfied in full.

        "Collections" shall mean all cash, checks, notes, instruments, and other
items of payment (including, without limitation, insurance proceeds, proceeds of
cash sales, proceeds derived from sale, and leaseback or other financing
transactions relating to Equipment, Real Estate, rental proceeds, and tax
refunds) of the Borrowers.

        "Collective Account" shall have the meaning given such term in
Section 3.6(b) of this Financing Agreement

        "Commitment" shall mean each Lender's commitment in accordance with this
Financing Agreement to make Revolving Loans, including risk participations in
amounts under the Letter of Credit Sub-Line, in the amount of their respective
pro rata shares set forth on the signature pages hereof or the Assignment and
Transfer Agreement executed by each such Lender.

        "Confidential Information" shall have the meaning given such term in
Section 13.6 of this Financing Agreement.

        "Consolidated Balance Sheet" shall mean a consolidated balance sheet for
the Parent and its Subsidiaries, eliminating all inter-company transactions and
prepared, in the case of any such quarterly or annual balance sheet, in
accordance with GAAP consistently applied.

        "Conversion Date" shall be the date that is one hundred eighty
(180) days after the Closing Date.

        "Copyrights" shall mean all of each of the Borrowers' present and
hereafter acquired copyrights, copyright registrations, recordings,
applications, designs, styles, licenses, marks, prints and labels bearing any of
the foregoing, goodwill, any and all general intangibles, intellectual property
and rights pertaining thereto, and all cash and non-cash proceeds thereof.

5

--------------------------------------------------------------------------------


        "Customarily Permitted Liens" shall mean:

        (a)   liens of local or state authorities for franchise or other like
taxes not exceeding Ten Million Dollars ($10,000,000) in the aggregate at any
one time; provided that such liens are not yet due or subject to a Permitted
Protest;

        (b)   statutory liens of landlords and liens of carriers, warehousemen,
mechanics, materialmen, vendors (other than Inventory vendors or suppliers, but
including consignments) and other like liens imposed by law, created in the
ordinary course of business and for amounts not yet due (or which are being
contested in good faith by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained to the extent required by GAAP;

        (c)   deposits made (and the liens thereon) in the ordinary course of
business including, without limitation, security deposits for leases, surety
bonds and appeal bonds, deposits in connection with utilities, workers'
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, contracts (other than for the
repayment or guarantee of borrowed money or Purchase Money Obligations),
statutory obligations and other similar obligations; and

        (d)   easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, encroachments, minor defects
or irregularities in title, variation and other restrictions, liens, mortgages,
charges or other encumbrances (whether or not recorded) affecting the Real
Estate which do not materially detract from the value or materially adversely
affect the intended use of the Real Estate.

        "Default" shall mean any event specified in Section 10 hereof, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, event or act, has been satisfied.

        "Default Rate of Interest" shall mean a rate of interest per annum equal
to the sum of: (i) two percent (2%), (ii) the Chase Bank Rate, and (iii) the
then Applicable Margin for Chase Bank Rate Loans, which rate the Agent shall be
entitled to charge the Borrowers on all Obligations due the Lenders or the Agent
by the Borrowers to the extent provided in Section 10.2 of this Financing
Agreement.

        "Defaulting Lender" shall have the meaning given such term in
Section 13.5(a) of this Financing Agreement.

        "Designated Sale-Leaseback Property" shall mean a capital asset of a
Borrower and as to which such Borrower has notified the Agent in writing that
such capital asset is, at such time, a Designated Sale-Leaseback Property and as
to which such Borrower intends to enter into a sale-leaseback, mortgage, or
other financing, provided that such Designated Sale-Leaseback Property shall
cease to be a Designated Sale-Leaseback Property upon the earlier to occur of
twelve (12) months after the date of such notice and the date on which such
Designated Sale-Leaseback Property is financed pursuant to a sale-leaseback,
mortgage, or other financing permitted hereunder and not provided for in this
Financing Agreement.

        "Documentation Fee" shall mean the Agent's fees relating to any and all
modifications, waivers, releases, amendments or additional collateral with
respect to this Financing Agreement, the Collateral and/or the Obligations.

        "Documents of Title" shall mean all of each of the Borrowers' present
and future documents (as defined in the UCC), and any and all warehouse
receipts, bills of lading, shipping documents, chattel paper, instruments and
similar documents, all whether negotiable or not and all goods and Inventory
relating thereto and all cash and non-cash proceeds of the foregoing.

6

--------------------------------------------------------------------------------


        "Early Termination Date" shall mean the date on which the Borrowers
terminate this Financing Agreement and the Line of Credit, which date is prior
to an Anniversary Date. Notice of termination, as aforesaid, by any one Borrower
shall be deemed to be notice by all the Borrowers for purposes hereof.

        "Early Termination Fee" shall: (a) mean the fee the Agent on behalf of
the Lenders is entitled to charge the Borrowers (if any) in the event the
Borrowers or any one of them terminates the Line of Credit or this Financing
Agreement on a date prior to the second (2nd) Anniversary Date; and (b) be
determined by multiplying the Line of Credit by (x) one half percent (0.5%) if
the Early Termination Date occurs on or before one (1) year from the Closing
Date, and (y) one quarter percent (0.25%) if the Early Termination Date occurs
after one (1) year from the Closing Date but on or before two (2) years from the
Closing Date.

        "EBITDA" shall mean, in any period, all consolidated earnings of the
Parent and its consolidated Subsidiaries for said period before all (i) interest
and tax obligations, (ii) depreciation and (iii) amortization for said period,
all determined in accordance with GAAP on a consistent basis with the latest
audited financial statements of the Borrowers, but excluding the effect of
non-cash extraordinary and/or non-recurring gains or losses for such period, and
excluding integration costs not recognized in purchase accounting incurred by
the Borrowers during the Integration Period in an aggregate amount not to exceed
the lesser of (i) the actual amount of such integration costs or (ii) Forty-Five
Million Dollars ($45,000,000), solely for the Integration Period, plus all other
non-cash items, including, but not limited to, the Borrowers' LIFO reserve, each
determined in accordance with GAAP consistently applied.

        "Effective Time" shall have the meaning given such term in the Merger
Agreement.

        "Eligible Accounts Receivable" shall mean the gross amount of all of
each of the Borrowers' Trade Accounts Receivable that are subject to a valid,
first priority perfected security interest in favor of the Agent, on behalf of
the Lenders, which conform to the warranties contained herein and which, at all
times, continue to be acceptable to the Agent in the exercise of its reasonable
business judgment, less, without duplication, the sum of: (a) any returns,
discounts, claims, credits and allowances of any nature (whether issued, owing,
granted, claimed or outstanding), and (b) reserves for any such Trade Accounts
Receivable that arise from or are subject to or include: (i) sales to the United
States of America, any state or other governmental entity or to any agency,
department or division thereof, except for any such sales as to which such
Borrower has complied with the Assignment of Claims Act of 1940 or any other
applicable statute, rules or regulation, to the Agent's satisfaction in the
exercise of its reasonable business judgment; (ii) foreign sales, other than
sales which otherwise comply with all of the other criteria for eligibility
hereunder and are (x) secured by letters of credit (in form and substance
satisfactory to the Agent) issued or confirmed by, and payable at, banks having
a place of business in the United States of America, or (y) to customers
residing in Canada provided such Accounts do not exceed Three Million Dollars
($3,000,000.00) in the aggregate at any one time; (iii) Accounts that remain
unpaid more than sixty (60) days from the relevant invoice due date or one
hundred twenty (120) days from invoice date; (iv) contra accounts (including,
but not limited to, co-op accounts); (v) sales to Parent, any other Borrower,
any Subsidiary, or to any Affiliate of a Borrower; (vi) bill and hold (deferred
shipment) or consignment sales; (vii) sales to any customer which is:
(A) insolvent, (B) the debtor in any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceedings under any federal or state
law or (C) negotiating, or has called a meeting of its creditors for purposes of
negotiating, a compromise of its debts; (viii) all sales to any customer if
fifty percent (50%) or more of the aggregate dollar amount of all outstanding
invoices to such customer are unpaid more than sixty (60) days from the relevant
invoice due date or one hundred twenty (120) days from invoice date;
(ix) pre-billed receivables and receivables arising from progress billing;
(x) an amount representing, historically, returns, discounts, claims, credits,
allowances and applicable terms; (xi) sales not payable in United States
currency; (xii) sales to an Account Debtor whose total obligations owing

7

--------------------------------------------------------------------------------


to Borrowers exceed twenty percent (20%), in the aggregate, of Borrowers' Trade
Accounts Receivable; (xiii) amounts due from any credit card issuer or processor
that remain unpaid more than five (5) days from the relevant due date; and
(xiv) any other reasons deemed necessary by the Agent in its reasonable
judgment, and which are customary either in the commercial finance industry or
in the lending practices of the Agent and/or the Lenders and which are relevant
to Borrowers' Trade Accounts Receivable.

        "Eligible Inventory" shall mean the gross amount of all of each of the
Borrowers' Inventory that is subject to a valid, first priority perfected
security interest in favor of the Agent, on behalf of the Lenders, and which
conforms to the warranties contained herein and which, at all times, continues
to be acceptable to the Agent in the exercise of its reasonable business
judgment, less, without duplication, any (a) work-in-process, (b) supplies
(other than raw materials), (c) Inventory not present in the United States of
America, (d) Inventory returned or rejected by any of the Borrowers' customers
(other than goods that are undamaged and resalable in the normal course of
business) and goods to be returned to a Borrower's suppliers, (e) Inventory in
transit to or from third parties (other than a Borrower's agents or warehouses),
or in the possession of a warehouseman, bailee, third party processor, or other
third party, unless, within ninety (90) days of the Closing Date (or such
greater period prescribed by the Agent in its sole discretion), such
warehouseman, bailee or third party has executed a notice of security interest
agreement (in form and substance satisfactory to the Agent) and the Agent shall
have a first priority perfected security interest in such Inventory, and
(f) less any reserves required by the Agent in its reasonable discretion,
including without limitation for special order goods, discontinued, slow-moving
and obsolete Inventory, market value declines, bill and hold (deferred
shipment), consignment sales, shrinkage and any applicable customs, freight, and
duties.

        "Equipment" shall mean all of each of the Borrowers' present and
hereafter acquired equipment (as defined in the UCC) including, without
limitation, all machinery, equipment, furnishings and fixtures, and all
additions, substitutions and replacements thereof, wherever located, together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto and all proceeds thereof of whatever sort.

        "Equipment and Real Estate Liens" shall mean liens on any item of
Equipment and/or Real Estate (in each case whether owned as of the date hereof
or acquired hereafter) or a Lien on any piece of Collateral as part of a
sale-leaseback, mortgage or other financing incurred in connection with the
acquisition of such Equipment and/or Real Estate or in connection with
Designated Sale-Leaseback Property and provided that (a) each such lien has
attached or shall attach, as applicable, only to the specific Equipment or Real
Estate financed or sold and leased back, (b) a description of the Equipment
and/or Real Estate so financed (or sold and leased back) has been or is, as
applicable, furnished to the Agent, and (c) the debt incurred in connection with
such acquisition and/or financing does not exceed, in the aggregate, Twenty Five
Million Dollars ($25,000,000) in any Fiscal Year (other than for sale-leasebacks
of Designated Sale Leaseback Property as to which this clause (c) shall not
apply).

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time and the rules and regulations promulgated
thereunder from time to time, as applicable.

        "Eurocurrency Reserve Requirements" for any day, as applied to a LIBOR
Loan, shall mean the aggregate (without duplication) of the maximum rates of
reserve requirements (expressed as a decimal fraction) in effect with respect to
the Agent and/or any present or future Lender or Participant on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under Regulation D or any other applicable regulations of the Board of
Governors of the Federal Reserve System or other governmental authority having
jurisdiction with respect thereto, as now and from time to time in effect,
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of such Board)
maintained by the Agent

8

--------------------------------------------------------------------------------


and/or any such Lenders or Participants (such rate to be adjusted to the nearest
one sixteenth of one percent (1/16 of 1%) or, if there is not a nearest one
sixteenth of one percent (1/16 of 1%), to the next higher one sixteenth of one
percent (1/16 of 1%)).

        "Event(s) of Default" shall have the meaning given such term in
Section 10.1 of this Financing Agreement.

        "Family Member" means, with respect to any individual, any other
individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to such individual.

        "Family Trusts" means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

        "Fee Letter" shall mean that certain fee letter, dated as of
February 19, 2003, between Agent and the Parent.

        "FIFO" shall mean the first in—first out method of accounting for
Inventory.

        "Financial Covenants" shall have the meaning given such term in Section
7.10(c) of this Financing Agreement.

        "Financing Agreement" shall mean this Financing Agreement.

        "Fiscal Month" shall mean any Borrower's fiscal month consisting of four
(4) or five (5) weeks.

        "Fiscal Quarter" shall mean any Borrower's fiscal quarters consisting of
three (3) consecutive Fiscal Months.

        "Fiscal Year" shall mean a period of four (4) consecutive Fiscal
Quarters ending on the last Saturday closest to January 31st.

        "Fixed Charge Coverage Ratio" shall mean, for the twelve (12) month
period then ending, the ratio determined by dividing EBITDA, less capital
expenditures (as defined in accordance with GAAP) actually paid, by the sum of
(a) all Interest Expense actually paid during such period, (b) principal amounts
paid on any Indebtedness other than the Obligations, and (c) all federal, state
and local income tax expenses paid.

9

--------------------------------------------------------------------------------


        "Fleet" shall mean Fleet Retail Finance Inc., a Delaware corporation.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time and for the period as to which
such accounting principles are to apply. Except as otherwise provided in this
Financing Agreement, all computations and determinations as to accounting or
financial matters and all quarterly and annual consolidated financial statements
to be delivered pursuant to this Financing Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting terms and all financial terms not otherwise
defined herein shall have the meanings ascribed to such terms by GAAP. In the
event the Borrowers modify their accounting principles and procedures as applied
as of the Closing Date, the Borrowers shall, at the request of the Agent,
provide to the Agent such statements of reconciliation as shall be in form and
substance reasonably acceptable to the Agent.

        "Gart Sports Credit Facility" shall mean that certain Amended and
Restated Financing Agreement, dated June 7, 2001, by and among the financial
institutions a party thereto, as lenders, and CITBC, as agent for the lenders,
on the one hand, and certain Affiliates and Subsidiaries of Parent a party
thereto as co-borrowers, on the other hand, and together with the agreements,
documents and instruments executed in connection therewith, as each has been
amended and modified from time to time.

        "General Intangibles" shall mean all of each of the Borrower's present
and hereafter acquired general intangibles (as defined in the UCC), and shall
include, without limitation, all present and future right, title and interest in
and to: (a) all Trademarks, tradenames, corporate names, business names, logos
and any other designs or sources of business identities, (b) Patents, together
with any improvements on said Patents, utility models, industrial models, and
designs, (c) Copyrights, (d) trade secrets, (e) licenses, permits and
franchises, (f) all applications with respect to the foregoing, (g) all right,
title and interest in and to any and all extensions and renewals, (h) goodwill
with respect to any of the foregoing, (i) any other forms of similar
intellectual property, (j) all customer lists, distribution agreements, supply
agreements, blue prints, indemnification rights and tax refunds, together with
all monies and claims for monies now or hereafter due and payable in connection
with any of the foregoing or otherwise, and all cash and non-cash proceeds
thereof, including, without limitation, the proceeds or royalties of any
licensing agreements between any Borrower and any licensee of any such
Borrower's General Intangibles.

        "Gold Acquisition" shall mean Gold Acquisition Corp., a Delaware
corporation, a wholly owned subsidiary of Parent.

        "Guarantors" shall mean the Persons set forth on Schedule G attached
hereto.

        "Guaranty" shall mean that certain General Continuing Guaranty, dated as
of even date herewith, by and among the Guarantors and Agent, in substantially
the form attached hereto as Exhibit E.

        "Indebtedness" shall mean, without duplication, all liabilities,
contingent or otherwise, which are any of the following: (a) obligations in
respect of borrowed money or for the deferred purchase price of property,
services or assets, other than Inventory; and (b) lease obligations which, in
accordance with GAAP, have been, or which should be capitalized, but excluding
leases of property by the Borrowers under the MLTC Documents.

        "Indemnified Party" shall have the meaning given such term in
Section 7.12 of this Financing Agreement.

        "Initial Conditions Precedent" shall have the meaning given such term in
Section 2.1 of this Financing Agreement.

        "Initial Margin" shall mean for any Chase Bank Rate Loan, 0.0% per
annum, and for any LIBOR Rate Loan, 2.0% per annum.

10

--------------------------------------------------------------------------------


        "Insurance Proceeds" shall mean proceeds or payments from an insurance
carrier with respect to any loss, casualty or damage to Collateral.

        "Intangible Assets" shall mean that portion of the book value of all of
the Borrowers' assets that would be treated as intangibles under GAAP.

        "Integration Period" shall mean the twelve (12) month period immediately
following the Effective Time.

        "Intellectual Property Agreements" mean those certain collateral
assignments of intellectual property, of even date herewith, by and between
Agent, on behalf of the Lenders, and each applicable Borrower, pledging all of
such Borrower's domestic Trademarks, Copyrights, and Patents, at Agent's
discretion, whether registered, pending, or otherwise, to Agent for the benefit
of the Lenders to secure the Obligations, each substantially in the forms
attached hereto as Exhibit H.

        "Intellectual Property Security Agreement" mean that certain collateral
assignments of intellectual property, of even date herewith, by and between
Agent, on behalf of the Lenders and Services pledging all of its domestic
Trademarks, Copyrights, and Patents, at Agent's discretion, whether registered,
pending, or otherwise, to Agent for the benefit of the Lenders to secure its
portion of the Guarantied Obligations, as such term is defined in the Guaranty.

        "Interest Coverage Ratio" shall mean a ratio determined as of the
relevant calculation date by dividing EBITDA by Interest Expense for the twelve
(12) month period ending on such date, determined on a rolling twelve (12) month
basis (or in the case of any calculation date within one year after the date of
this Financing Agreement, for the period from the Closing Date to such
calculation date on a cumulative basis).

        "Interest Expense" shall mean (i) total cash interest obligations paid
by the Parent and its consolidated Subsidiaries determined in accordance with
GAAP on a basis consistent with the latest audited statements of the Parent and
its consolidated Subsidiaries, excluding amortization of financing and
commitment fees related thereto and original issue discounts, if any, minus
(ii) interest income, if any.

        "Inventory" shall mean all of each of the Borrowers' present and
hereafter acquired inventory (as defined in the UCC) and including, without
limitation, all merchandise, inventory and goods, and all additions,
substitutions and replacements thereof, wherever located, together with all
goods and materials used or usable in manufacturing, processing, packaging or
shipping the same in all stages of production, from raw materials through
work-in-process to finished goods—and all proceeds thereof of whatever sort.

        "Inventory Advance Amount" shall mean (a) the lesser of (y) seventy
percent (70%) of Eligible Inventory (valued at the lower of net book value or
market value), and (z) eighty-five percent (85%) of the appraised net orderly
liquidation value of Eligible Inventory, and (b) during a Seasonal Advance
Period, the Seasonal Advance Amount.

        "Investment Property" shall mean "investment property" as that term is
defined in the UCC.

        "Issuing Bank" shall mean any bank issuing Letters of Credit for a
Borrower.

        "Lender" and "Lenders" shall have the meaning given such terms in the
preamble to this Financing Agreement.

        "Letters of Credit" shall mean all letters of credit issued with the
assistance of the Lenders acting through the Agent by the Issuing Banks for or
on behalf of the Borrowers and issued pursuant to this Financing Agreement.

11

--------------------------------------------------------------------------------


        "Letter of Credit Guaranty" shall mean any guaranty delivered by the
Agent to the Issuing Bank of a Borrowers' reimbursement obligations under the
Issuing Bank's reimbursement agreement, application for Letters of Credit or
other like documents.

        "Letter of Credit Guaranty Fee" shall mean the fee the Agent shall
charge for the benefit of the Lenders under Section 8.3 of this Financing
Agreement for: (i) issuing the Letter of Credit Guaranty or (ii) otherwise
aiding the Borrowers in obtaining Letters of Credit pursuant to Section 5.

        "Letter of Credit Sub-Line" shall mean Seventy Five Million Dollars
($75,000,000).

        "LIBOR" shall mean, at any time of determination, and subject to
availability, for each applicable LIBOR Period, a variable rate of interest
equal to: (a) at Agent's election (i) the rate set forth in the New York edition
of The Wall Street Journal under the "Money Rates" section for "London Interbank
Offered Rates", (ii) the applicable LIBOR quoted to Agent by JPMorgan Chase Bank
(or any successor thereof), or (iii) the rate of interest determined by Agent at
which deposits in U.S. dollars are offered for the relevant LIBOR Period based
on information presented on Telerate Systems at Page 3750 as of 11:00 A.M.
(London time) on the day which is two (2) Business Days prior to the first day
of such LIBOR Period, provided that,if at least two such offered rates appear on
the Telerate Page (or any successor thereof) 3750 in respect of such LIBOR
Period, the arithmetic mean of all such rates (as determined by Agent) will be
the rate used; in each case divided by (b) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of Eurocurrency Reserve Requirements in effect on the day which is two
(2) Business Days prior to the beginning of such LIBOR Period.

        "LIBOR Lending Office" with respect to the Agent, shall mean the office
of JPMorgan Chase Bank, or any successor thereof, maintained at 270 Park Avenue,
New York, NY 10017.

        "LIBOR Loan" shall mean any loans made pursuant to this Financing
Agreement which are made or maintained at a rate of interest based upon LIBOR,
provided that (i) no Default or Event of Default has occurred hereunder, which
has not been waived in writing by the Required Lenders, and (ii) no LIBOR Loan
shall be made with an LIBOR Period that ends subsequent to the Maturity Date or
any applicable Early Termination Date.

        "LIBOR Period" shall mean the LIBOR for one month, two month, three
month, or six month dollar deposits, as selected by the Borrowers.

        "LIFO" shall mean the last in-first out method of accounting for
Inventory.

        "Line of Credit" shall mean the commitment of the Lenders acting through
the Agent to make loans and advances and issue Letter of Credit Guaranties, all
pursuant to and in accordance with Sections 3 and 5 of this Financing Agreement,
in the aggregate amount of Six Hundred Million Dollars ($600,000,000); provided,
however, that the Borrowers may reduce the Line of Credit in increments of not
less than Twenty Five Million Dollars ($25,000,000) from time to time provided
that (i) no Event of Default has occurred and is continuing or would result
therefrom; (ii) Borrowers give the Agent at least sixty (60) days advance
written notice of their election to reduce the Line of Credit; and
(iii) Borrowers pay to the Agent the amount (if any) by which the Obligations on
such reduction date would exceed the lesser of (i) the Line of Credit or
(ii) (a) the Borrowing Base less (b) any Availability Reserve(s) (excluding all
obligations in respect of the outstanding amounts of any Letter of Credit).
Notwithstanding the foregoing, the aggregate amount of all such reductions of
the Line of Credit in any twelve (12) month period may not exceed One Hundred
Million Dollars ($100,000,000), and in no event may the Line of Credit be less
than Four Hundred Million Dollars ($400,000,000). In the event that the
Borrowers elect to reduce the Line of Credit, any such reduction shall be
permanent and binding on the Borrowers, shall be allocated pro rata among the
Committments of the Lenders, and the Agent and the Lenders shall be under no
obligation to extend any financial accommodations to Borrowers in excess of the
Line of Credit, as reduced.

12

--------------------------------------------------------------------------------


        "Loan Documents" shall mean and include this Financing Agreement, the
Stock Pledge Agreements, the Suretyship Agreement, the Note, the Mortgages (if
any), the Intellectual Property Agreements, and each of the documents,
agreements, and instruments executed from time to time in connection herewith
and therewith, as the same may be amended, restated, modified, supplemented or
replaced.

        "Margin Stock" shall have the meaning assigned to such term in
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R.
221.2, as amended), and specifically exclude treasury stock of Parent, the
aggregate value of which shall not, at anytime, exceed Five Million Dollars
($5,000,000).

        "Material Adverse Effect" means a material adverse effect on the
business, assets or condition of the Parent and its consolidated Subsidiaries
taken as a whole.

        "Material Subsidiary" means, at any time and from time to time, any
subsidiary (i) owning at least five percent (5.0%) of the Total Assets or
(ii) generating at least five percent (5.0%) of the net income or loss.

        "Maturity Date" shall mean the date occurring four (4) years from the
Closing Date or any subsequent Anniversary Date, but only if the Agent provides
the notice described in Section 11.

        "Merger" shall have the meaning given such term in the recitals to this
Financing Agreement.

        "Merger Agreement" shall have the meaning given such term in the
recitals to this Financing Agreement.

        "Minimum Availability" means Availability of not less than (a) Fifty
Million Dollars ($50,000,000) for the period commencing on the Closing Date
(after giving effect to the initial advances made on the Revolving Loans on such
date) through and including the first (1st) Anniversary Date; (b) Sixty Million
Dollars ($60,000,000) for the period commencing on the first day following the
first (1st) Anniversary Date through and including the second (2nd) Anniversary
Date; and (c) Seventy Five Million Dollars ($75,000,000) for the period
commencing on the first day following the second (2nd) Anniversary Date and for
all times thereafter.

        "MLTC Documents" shall mean the Amended and Restated Master Lease
Agreement dated as of April 20, 1994 between MLTC Funding, Inc. and Thrifty
Corporation, the Amended and Restated Master Lease Agreement dated as of
April 20, 1994 between MLTC Funding, Inc. and Thrifty Realty Company, and all
other documents and instruments delivered or to be delivered pursuant thereto or
in connection therewith, in each case, as may be amended or otherwise modified
from time to time in accordance with its terms.

        "Moody's" shall mean Moody's Investors Services, Inc.

        "Mortgages" shall mean, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
the Borrowers (or a Borrower, as applicable) in favor of Agent for the benefit
of the Lenders, each in form and substance reasonably satisfactory to Agent,
that encumber the Real Estate Collateral and the related improvements thereto.

        "Non-Revolving Portion" shall mean and refer to that portion or amount
of the Revolving Loans equal to Twenty Million Dollars ($20,000,000). In no
event shall the amount of the Obligations outstanding hereunder be less than the
Non-Revolving Portion.

        "Note" and "Notes" shall mean those certain Revolving Loan Promissory
Notes, dated as of even date herewith, executed by Borrowers in favor of the
Agent and the Lenders, substantially in the form attached hereto as Exhibit B.

13

--------------------------------------------------------------------------------


        "Obligations" shall mean all loans, advances and extensions of credit
to, and any and all indebtedness and obligations made or to be made by the Agent
and/or the Lenders to, or which may at any time be owing by, the Borrowers, or
any one of them, or to others for the Borrowers' account, whether now in
existence or incurred by the Borrowers or any one of them from time to time
hereafter, in each case, pursuant to the terms of this Financing Agreement
(including, without limitation, all Revolving Loans, Letters of Credit and
Letter of Credit Guaranties); whether principal, interest, fees, costs, expenses
or otherwise; whether secured by pledge, lien upon or security interest in any
of the Borrowers' Collateral, assets or property or the assets or property of
any other person, firm, entity or corporation; whether such indebtedness is
absolute or contingent, joint or several, matured or unmatured, direct or
indirect and whether the Borrowers are liable to the Agent and/or the Lenders
for such indebtedness as principal, surety, endorser, guarantor or otherwise.
Obligations shall also include indebtedness owing to the Agent and/or the
Lenders by the Borrowers or any one of them under any Loan Document or under any
Product Obligations; indebtedness or obligations incurred by, or imposed on, the
Agent and/or the Lenders as a result of environmental claims arising out of any
of the Borrowers' operations, premises or waste disposal practices or sites; the
Borrowers' liability to the Agent and/or the Lenders as maker or endorser of any
promissory note or other instrument for the payment of money in connection with
this Financing Agreement; the Borrowers' liability in connection with this
Financing Agreement to the Agent and/or the Lenders under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Agent and/or the Lenders may make or issue to others for the
Borrowers' account, including any Letter of Credit Guaranty or other
accommodation extended by Agent and/or the Lenders with respect to applications
for Letters of Credit, the Agent and/or the Lenders acceptance of drafts or the
Agent and/or the Lenders endorsement of notes or other instruments for the
Borrowers' account and benefit.

        "Other Collateral" shall mean all of each of the Borrowers' now owned
and hereafter acquired lockbox, blocked account and any other deposit accounts
maintained with any bank or financial institutions into which the proceeds of
Collateral are or may be deposited; all other deposit accounts; all Investment
Property; all cash and other monies and property in the possession or control of
the Agent and/or any of the Lenders; all books, records, ledger cards, disks and
related data processing software at any time evidencing or containing
information relating to any of the Collateral described herein or otherwise
necessary or helpful in the collection thereof or realization thereon; and all
cash and non-cash proceeds of the foregoing.

        "Other Overadvance" shall have the meaning given such term in
Section 8.1(b) of this Financing Agreement.

        "Out-of-Pocket Expenses" shall mean all of the Agent's present and
future reasonable expenses incurred relative to this Financing Agreement or any
other Loan Documents, whether incurred heretofore or hereafter, which expenses
shall include, without being limited to: the cost of record searches, all costs
and expenses incurred by the Agent in opening bank accounts, depositing checks,
receiving and transferring funds, and wire transfer charges, any charges imposed
on the Agent due to returned items and "insufficient funds" of deposited checks
and the Agent's standard fees relating thereto, any amounts paid by, incurred by
or charged to, the Agent and/or the Lenders by the Issuing Bank under a Letter
of Credit Guaranty or a Borrower's reimbursement agreement, application for
Letters of Credit or other like document which pertain either directly or
indirectly to such Letters of Credit, and the Agent's standard fees relating to
the Letters of Credit and any drafts thereunder, reasonable and customary
travel, lodging and similar expenses of the Agent's personnel in connection with
inspecting and monitoring the Collateral from time to time hereunder and subject
to the limitations contained herein, applicable counsel fees and disbursements,
fees and taxes relative to the filing of financing statements, all expenses,
costs and fees set forth in Section 10.3 of this Financing Agreement, and title
insurance premiums, real estate survey costs, costs of preparing and recording
mortgages/deeds of trust against the Real Estate Collateral.

14

--------------------------------------------------------------------------------


        "Outstanding Letters of Credit" shall have the meaning given such term
in Section 5.9 of this Financing Agreement.

        "Overadvance" shall mean the amount by which the sum of all outstanding
Revolving Loans, Availability Reserves (excluding all obligations in respect of
the outstanding amounts of any Letter of Credit) and Letters of Credit made
hereunder exceed the lesser of (a) the Borrowing Base or (b) the Line of Credit.

        "Overadvance Rate" shall mean, for Chase Bank Rate Loans, a rate of
interest per annum equal to the sum of: (i) two percent (2%), (ii) the Chase
Bank Rate, and (iii) the then Applicable Margin for Chase Bank Rate Loans, and
for LIBOR Loans, a rate of interest equal to the sum of: (i) two percent (2%),
(ii) the LIBOR Rate, and (iii) the then Applicable Margin for LIBOR Loans, which
rate the Agent shall be entitled to charge the Borrowers on the Obligations
pursuant to Section 8.1(b) of this Financing Agreement.

        "Parent" shall have the meaning given such term in the preamble to this
Financing Agreement.

        "Participant" shall have the meaning given such term in Section 13.5(a)
of this Financing Agreement.

        "Patents" shall mean all of each of the Borrowers' present and hereafter
acquired patents, patent applications, registrations, any reissues or renewals
thereof, licenses, any inventions and improvements claimed thereunder, and all
general intangible, intellectual property and patent rights with respect thereto
of the Borrowers or any one of them and all income, royalties, cash and non-cash
proceeds thereof.

        "Permitted Encumbrances" shall mean: (i) liens expressly permitted, or
consented to, by the Agent on behalf of the Lenders; (ii) Customarily Permitted
Liens; (iii) liens granted to the Agent on behalf of the Lenders by the
Borrowers; (iv) liens of judgment creditors, provided such liens do not exceed,
in the aggregate, at any time, Five Million Dollars $5,000,000 (other than liens
bonded or insured to the reasonable satisfaction of the Agent); (v) filed liens
for taxes not yet due and payable or which are being diligently contested in
good faith by the Borrowers by appropriate proceedings, and for which adequate
reserves with respect thereto are maintained on the books of the Borrowers in
accordance with GAAP; (vi) liens, if any, given to an Issuing Bank in connection
with a Letter of Credit obtained with the assistance of a Letter of Credit
Guaranty; (vii) liens securing Purchase Money Obligations; (viii) liens and
other encumbrances in existence on the date hereof; (ix) liens given to an
issuer of a sight letter of credit issued without the assistance of the Letter
of Credit Guaranty provided such liens do not secure Indebtedness in excess of
Five Million Dollars ($5,000,000) in the aggregate at any one time; (x) liens in
favor of consignors on consigned goods and verified as having been excluded by
the Borrowers from any determination of Eligible Inventory, provided such liens
do not exceed, in the aggregate, at any time, Five Million Dollars ($5,000,000);
(xi) liens on property or assets of the Borrowers, including but not limited to
the Collateral, securing obligations or indebtedness of the Borrowers (excluding
the Obligations), provided such liens do not secure obligations or indebtedness
in the aggregate, at any time, in excess of Five Million Dollars ($5,000,000);
(xii) any extension, renewal or replacement of any of the foregoing, provided
that any extension, renewal or replacement lien shall be limited to the property
or assets covered by the lien extended, renewed or replaced and the obligation
secured by such extension, renewal or replacement lien shall be in an amount not
greater than the obligations (plus interest and fees) secured by the lien
extended, renewed or replaced, (xiii) liens and rights of set-off in favor of
depository banks arising in the ordinary course of business, unless waived
pursuant to a blocked account or similar agreements, (xiv) Permitted Real Estate
Encumbrances, and (xv) landlord's liens, carrier's, warehousemen's, mechanics',
material men's, repairmen's or similar encumbrances on Equipment arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the

15

--------------------------------------------------------------------------------


books of the Borrowers in accordance with GAAP, provided such encumbrances (in
addition to any encumbrances otherwise permitted by clause (xiv) hereof) do not
exceed, in the aggregate, at any time, Five Million Dollars ($5,000,000).

        "Permitted Indebtedness" shall mean: (i) Indebtedness incurred in the
ordinary course of business for the purchase of Inventory, services, taxes or
labor; (ii) Indebtedness arising in connection with Letters of Credit, this
Financing Agreement and the Loan Documents; (iii) deferred taxes and other
expenses incurred in the ordinary course of business; (iv) other Indebtedness
existing on the date of execution of this Financing Agreement and listed in the
most recent financial statement delivered to the Agent or otherwise disclosed to
the Agent in writing, and any extension, renewal or replacement of any of such
Indebtedness, provided that any such extension, renewal or replacement
Indebtedness shall be in a principal amount not greater than the amount of the
Indebtedness being extended, renewed or replaced (plus interest and fees related
thereto); (v) Indebtedness to the extent secured by, the Permitted Encumbrances;
(vi) Indebtedness under any sight letters of credit issued without the
assistance of the Letter of Credit Guaranty provided such Indebtedness does not
exceed Five Million Dollars ($5,000,000) in the aggregate at any one time;
(vii) Indebtedness owed by any one of the Borrowers to any other Borrower;
(viii) Indebtedness in an aggregate amount not to exceed Two Hundred Fifty
Million Dollars ($250,000,000) at any time which is subordinated to the
Obligations, provided that the terms and conditions of such Indebtedness conform
at all times in all material respects to the terms and conditions set forth on
Schedule A attached hereto; (ix) other Indebtedness of the Borrowers, including,
without limitation, Purchase Money Obligations, in an amount not to exceed Fifty
Million Dollars ($50,000,000) in the aggregate at any time outstanding, provided
such Indebtedness is not secured (subject to Section 6.8(a) ) by the Collateral;
and (x) Indebtedness incurred in the form of surety, customs and appeal bonds
and other obligations of a similar nature.

        "Permitted Investments" shall mean (i) commercial paper and municipal
bonds, in each case issued or guaranteed by a Person rated P-1 or better by
Moody's or A-1 or MIG-1 or better by S&P, (ii) certificates of deposit, time
deposits, Eurodollar deposits or bankers' acceptances maturing not more than one
year after the date of issue, issued by any commercial banking institution,
which is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than Five Hundred Million Dollars
($500,000,000), (iii) repurchase agreements having maturities of not more than
one year and which are secured by readily marketable direct obligations of the
Government of the United States of America or any agency thereof, (iv) readily
marketable obligations of the Government of the United States of America or any
agency thereof; (v) readily marketable obligations issued by any state of the
United States or any political subdivision thereof having a rating by Moody's or
S & P of "A" or its equivalent or better; (vi) Margin Stock; and (vii) mutual
funds regularly traded in the United States of America whose investments are
limited to those described in clauses (i) through (v) above.

        "Permitted Protest" shall mean the right of the Borrowers to protest any
lien or security interest (other than any such lien or security interest that
secures the Obligations), taxes, or rental payment, provided that (a) a reserve
with respect to such obligation is established on the books and records in such
amount to the extent required under GAAP, (b) any such protest is prosecuted
diligently by the Borrowers in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent's liens and security
interests in the Collateral.

        "Permitted Real Estate Encumbrances" shall mean any of the following:

        (a)   encumbrances on the Real Estate for taxes not yet due and payable
or which are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrowers in accordance with GAAP;

16

--------------------------------------------------------------------------------

        (b)   landlord's liens, carrier's, warehousemen's, mechanics',
materialmen's, repairmen's or similar encumbrances on the Real Estate arising in
the ordinary course of business which are not overdue for a period of more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrowers in accordance with GAAP;

        (c)   deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature in the ordinary
course of business; and

        (d)   easements, rights of way, restrictions and other similar
encumbrances described on the title insurance policies furnished to the Agent on
the date hereof, and such other easements, rights of way, restrictions and other
similar encumbrances that do not adversely affect the use or development of the
Real Estate.

        "Person" shall mean an individual, partnership, corporation, business
trust, joint stock company, trust, limited liability company, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

        "Personal Property Collateral" shall mean all Collateral other than Real
Estate.

        "Product Obligations" shall mean each, every and all of the obligations
of each Borrower under and in respect of any one or more of the following types
of services or facilities extended to such Borrower by Agent, any Lender or any
Affiliate of Agent or any Lender: (i) credit cards, (ii) cash management or
related services including the automatic clearing house transfer of funds for
the account of such Borrower pursuant to agreement or overdraft, (iii) cash
management, including controlled disbursement services, (iv) debt arising out of
factoring arrangements between any Person and Agent, and any Affiliate thereof,
and (v) all obligations in respect of interest rate swap agreements, currency
swap agreements and other similar agreements designed to hedge against interest
rate fluctuations.

        "Purchase Money Obligations" shall mean the Indebtedness (i) incurred to
purchase or lease Equipment and Real Estate or (ii) secured solely by a Lien as
part of a sale leaseback, mortgage or other financing incurred in connection
with Designated Sale-Leaseback Property.

        "Real Estate" shall mean the Borrowers' leasehold and fee interests in
real property.

        "Real Estate Collateral" shall mean any parcel or parcels of Real Estate
which have satisfied all of the Real Estate Collateral Conditions Precedent.

        "Real Estate Collateral Conditions Precedent" shall mean each of the
following conditions with respect to any Real Estate: (i) the Borrowers (as
applicable) shall have executed and delivered to the Agent, an agent of the
Agent, or to a title insurance company acceptable to the Agent, a Mortgage as
the Agent on behalf of the Lenders may reasonably require to obtain a first lien
on the Real Estate; (ii) the Agent shall have received, in respect of such
Mortgage, a mortgagee's title policy or marked-up unconditional binder for such
insurance which shall (a) be in an amount satisfactory to the Agent; (b) insure
that the applicable Mortgage insured thereby creates a valid first lien on the
property covered by such Mortgage, free and clear of all defects and
encumbrances except those reasonably acceptable to the Agent (provided, however,
that Agent shall not be entitled to object to any defect or encumbrance which
constituted an exception to title insurance as shown on the title insurance
policy of any previous lender who has accepted a Mortgage on the Real Property);
(c) name the Agent on behalf of the Lenders as the insured thereunder;
(d) contain such endorsements and effective coverage as the Agent may reasonably
request, including, without limitation, the Line of Credit endorsement,
provided, however, that any such requested endorsement shall be available in the
applicable jurisdiction and shall not require the payment of any additional
title insurance premium other than in an immaterial amount;

17

--------------------------------------------------------------------------------


and (e) indicate that all premiums in respect of such policy have been paid and
that all charges for mortgage recording taxes, if any, have been paid;
(iii) Agent shall have received a satisfactory appraisal on such Real Estate,
which appraisal shall be by an appraiser acceptable to the Agent; (iv) Agent
shall have received an environmental audit report on such Real Property which
report shall; (x) provide that the Agent and Lenders may rely on it, (y) be
satisfactory in form and substance to the Agent and (z) not disclose or indicate
any material liability (real or potential) stemming from the Real Property or
the operations on the Real Property; and (v) if required by applicable law,
Agent shall have received (y) a survey and (z) a flood plain certification, each
in form and substance satisfactory to Agent.

        "Real Estate Subline" shall mean and refer to that portion or amount of
the Revolving Loans equal to the lesser of (a) (i) from the Closing Date through
the first (1st) Anniversary Date, Twenty Million Dollars ($20,000,000);
(ii) from the first (1st) Anniversary Date through the second (2nd) Anniversary
Date, Ten Million Dollars ($10,000,000); and (iii) at all times thereafter, Zero
Dollars ($0), and (b) fifty percent (50%) of the appraised fair market value of
the Real Estate Collateral; provided, that the Real Estate Subline shall equal
Zero Dollars ($0) until such time as all the Real Estate Collateral Conditions
Precedent have been satisfied.

        "Regulatory Change" shall have the meaning given such term in
Section 8.20 of this Financing Agreement.

        "Reporting Date" shall mean any date on which the Parent and its
consolidated Subsidiaries are to deliver to the Agent any Collateral report
pursuant to this Financing Agreement, any financial statement or any other
information requested of the Borrowers pursuant to the terms of this Financing
Agreement.

        "Requested Overadvance" shall have the meaning given such term in
Section 8.1(b) of this Financing Agreement.

        "Required Lenders" shall mean Lenders holding more than fifty percent
(50%) of the outstanding loans, advances, extensions of credit and commitments
of the Borrowers hereunder.

        "Retained Cash" shall mean an amount of cash sufficient to provide the
Borrowers with cash in an amount necessary to stock a Borrower's cash registers
at its retail locations and consistent with the business practices of such
Borrower.

        "Revolving Loan Account(s)" shall mean the accounts on Agent's books, in
each Borrower's name, in which each Borrower will be charged with all applicable
Obligations under this Financing Agreement.

        "Revolving Loans" shall mean the loans and advances (including, but not
limited to, the Non-Revolving Portion) made, from time to time, to or for the
account of the Borrowers by the Lenders acting through the Agent pursuant to
Section 3 of this Financing Agreement.

        "S&P" shall mean Standard & Poor's Corporation.

        "Seasonal Advance" shall mean any loans and advances made at the
Seasonal Advance Amount.

        "Seasonal Advance Period" shall mean a period of time during which
Borrowers may request advances be made by the Agent and the Lenders at the
Seasonal Advance Amount. Any Seasonal Advance Period shall commence on the date
selected by the Borrowers which shall be no earlier than the fifth (5th)
Business Day following receipt by the Agent from the Borrowers of a Seasonal
Advance Request and shall be at least thirty (30) days in length. No subsequent
Seasonal Advance Period shall commence less than sixty (60) days after the end
of the immediately preceding Seasonal Advance Period. In no event may the
Seasonal Advance Periods during any calendar year exceed one hundred twenty
(120) days in the aggregate.

18

--------------------------------------------------------------------------------


        "Seasonal Advance Amount" shall mean the lesser of (y) eighty percent
(80%) of Eligible Inventory (valued at the lower of net book value or market
value), and (z) ninety percent (90%) of appraised net orderly liquidation value
of Eligible Inventory.

        "Seasonal Advance Request" shall mean a request by Borrowers for a
Seasonal Advance in the form of Exhibit C attached hereto.

        "Services" means Oshman's Sporting Goods, Inc.—Services, a Delaware
corporation.

        "Settlement Date" shall mean the date, weekly, and more frequently at
the discretion of the Agent, the Agent and the Lenders shall settle amongst
themselves so that x) the Agent shall not have, as Agent, any money at risk and
y) on such Settlement Date the Lenders shall have a pro rata amount of all
outstanding Revolving Loans and Letters of Credit, provided that each Settlement
Date for a Lender shall be a Business Day on which such Lender and its bank are
open for business.

        "Stock" shall mean all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity (including membership interests in a limited
liability company), whether voting or nonvoting, including common stock,
preferred stock, or any other "equity security" (as such term is defined in
Rule 3a11-1 promulgated by the United States Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended).

        "Stock Pledge Agreements" shall mean those certain Stock Pledge
Agreements, dated as of even date herewith, by and between Borrowers and Agent,
with respect to the pledge by Borrowers of their ownership interest in the Stock
of certain of their respective Subsidiaries, each substantially in the form
attached hereto as Exhibit F.

        "Subsidiary" shall mean as to any Person, a corporation, limited
liability company, partnership or other entity of which shares of Stock with
ordinary voting power (other than Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, company, or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
this Financing Agreement shall refer to a Subsidiary or Subsidiaries of each,
every and all Borrowers.

19

--------------------------------------------------------------------------------

        "Subsidiary Guarantor" shall mean any direct or indirect Subsidiary
which is a party to a Guaranty.

        "Suretyship Agreement" shall mean that certain Suretyship Agreement,
dated as of even date herewith, by and among Borrowers and Agent, with respect
to Borrowers' joint and several obligations under this Financing Agreement and
the Loan Documents, substantially in the form attached hereto as Exhibit I.

        "TFFQ EBITDA" shall mean, with respect to any specified trailing four
(4) Fiscal Quarter period of the Parent and its Subsidiaries, on a consolidated
basis, EBITDA during such period, provided that from the Closing Date through
the first (1st) Anniversary Date, TFFQ EBITDA shall include, as necessary for a
four (4) Fiscal Quarter period, the sum of (x) pre-Merger EBITDA of Parent and
its Subsidiaries, and (y) the pre-Merger EBITDA of TSA and its Subsidiaries for
rolling Fiscal Quarters of each entity immediately preceding the Effective Date.

        "Total Assets" shall mean total assets of the Parent and its
Subsidiaries, on a consolidated basis, determined in accordance with GAAP, on a
basis consistent with the latest audited statements of the Parent and its
consolidated Subsidiaries, excluding the LIFO reserve.

        "Total Liabilities" shall mean total liabilities of the Parent and its
Subsidiaries, on a consolidated basis, determined in accordance with GAAP, on a
basis consistent with the latest audited statements of the Parent and its
consolidated Subsidiaries.

        "Trade Accounts Payable" shall mean, at any time of determination, the
amounts due any supplier for Inventory sold to the Borrowers.

        "Trade Accounts Receivable" shall mean, at any time of determination,
the amounts due the Borrowers from any (i) credit card issuer and (ii) any
customer obligated on an invoice, in each instance due as a result of a sale of
Inventory by the Borrowers in the ordinary course of the Borrowers' business.

        "Trademarks" shall mean all of each of the Borrowers' present and
hereafter acquired trademarks, trademark registrations, recordings,
applications, tradenames, trade styles, service marks, prints and labels (on
which any of the foregoing may appear), licenses, reissues, renewals, and any
other intellectual property and trademark rights pertaining to any of the
foregoing, together with the goodwill associated therewith, and all cash and
non-cash proceeds thereof.

        "TSA" shall mean TSA Stores, Inc., a Delaware corporation, formerly
known as The Sports Authority, Inc.

        "TSA Credit Facility" shall mean that certain Amended and Restated Loan
and Security Agreement, dated as of August 3, 2000, by and among the certain
financial institutions a party thereto, as lenders, and Fleet, as agent for
lenders, on the one hand, and TSA and certain Subsidiaries of TSA a party
thereto collectively as co-borrowers, on the other hand, and together with the
agreements, documents and instruments executed in connection therewith, as each
has been amended and modified from time to time.

        "UCC" shall mean the Uniform Commercial Code as in effect from time to
time in the State of California. The terms accounts, chattel paper, documents,
equipment, instruments, general intangibles and inventory, as and when used
(without being capitalized) in this Financing Agreement or the other loan
documents, shall have the meanings given those terms in the UCC.

        "Unused Line Fee" shall: (i) mean the fee due the Agent for the account
of the Lenders at the end of each month for the Line of Credit, and (ii) be
determined by multiplying (x) the difference between the Line of Credit less the
sum of (a) the average daily Revolving Loans outstanding during such month and
(b) the average daily undrawn face amount of all outstanding Letters of Credit,
for

20

--------------------------------------------------------------------------------


said month by (y) three eighths of one percent (0.375%) per annum ("Unused Line
Fee Rate") for the number of days in said month during which this Financing
Agreement was in effect.

        2.    Conditions Precedent.    

        2.1    Initial Conditions Precedent.    The obligation of the Agent and
the Lenders to make the initial loans hereunder is subject to the satisfaction
of, extension of or waiver in writing of, on or prior to, the Closing Date, the
following conditions precedent (collectively, the "Initial Conditions
Precedent"):

        (a)    Lien Searches.    The Agent shall have received tax, judgment and
Uniform Commercial Code searches satisfactory to the Agent for all locations
presently occupied or used by each of the Borrowers.

        (b)    Casualty Insurance.    Each of the Borrowers shall have delivered
to the Agent evidence satisfactory to the Agent that casualty insurance policies
listing the Agent as an additional insured, loss payee or mortgagee, as the case
may be, are in full force and effect, all as set forth in Section 7.5 of this
Financing Agreement.

        (c)    UCC Filings.    Any financing statements required to be filed in
order to create, in favor of the Agent, on behalf of the Lenders, a first
perfected security interest in the Collateral, subject only to the Permitted
Encumbrances, shall have been properly filed in each office in each jurisdiction
required in order to create in favor of the Agent for the benefit of the Lenders
a perfected lien on the Collateral. The Agent shall have received acknowledgment
copies of all such filings (or, in lieu thereof, the Agent shall have received
other evidence satisfactory to the Agent that all such filings have been made)
and the Agent shall have received evidence that all necessary filing fees and
all taxes or other expenses related to such filings have been paid in full.

        (d)    Board Resolution.    The Agent shall have received a copy of the
resolutions of the Board of Directors of each of the Borrowers and/or Guarantors
authorizing the execution, delivery and performance of, as applicable, (i) this
Financing Agreement, (ii) the Guaranty, and (iii) any related agreements, in
each case certified by the Secretary or Assistant Secretary of each of the
Borrowers and/or Guarantors as of the date hereof, together with a certificate
of the Secretary or Assistant Secretary of the Borrowers and/or Guarantors as to
the incumbency and signature of the officers of each of the Borrowers and/or
Guarantors executing such Loan Documents and any certificate or other documents
to be delivered by them pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary.

        (e)    Corporate Organization.    The Agent shall have received (i) a
copy of the organizational documents of each of the Borrowers and Guarantors
certified by the Secretary of State of the states of their formation, and (ii) a
copy of the By-Laws or operating agreement, as applicable, of each of the
Borrowers and Guarantors certified by the respective Secretary or Assistant
Secretary thereof, all as amended through the date hereof.

        (f)    Officer's Certificate.    The Agent shall have received an
executed officer's certificate of each of the Borrowers and Guarantors,
satisfactory in form and substance to the Agent, certifying that (i) the
representations and warranties contained herein are true and correct in all
material respects on and as of the Closing Date; (ii) each of the Borrowers and
Guarantors are in compliance with all of the terms and provisions set forth
herein; (iii) no Default or Event of Default has occurred; (iv) that, as of the
date hereof, each of the Borrowers and Guarantors are current with respect to
the payment of all sales taxes due by them to any state taxing authorities
except to the extent specifically noted to the contrary on an exhibit attached
to such officer's certificate; (v) that, as of the last day of the calendar
month immediately proceeding the Closing Date, each of the Borrowers and
Guarantors are current with respect to the payment of all rent due to its
respective landlord except to the extent specifically noted to the contrary on
an exhibit

21

--------------------------------------------------------------------------------




attached to such officer's certificate; (vi) that each of the Guarantors has
read and understands the terms and conditions of this Financing Agreement and
the Loan Documents; (vii) that each of the Guarantors is currently informed of
the financial condition of each of the Borrowers, each other Guarantor, and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Guarantied Obligations (as defined in the
Guaranty); and (viii) that each of the Guarantors will continue to keep itself
informed of each of the Borrowers' and Guarantors' financial condition, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guarantied Obligations.

        (g)    Opinions.    Counsel for the Borrowers and Guarantors shall have
delivered to the Agent on behalf of the Lenders opinions satisfactory to the
Agent opining, inter alia, that, subject to the (i) filing, priority and
remedies provisions of the Uniform Commercial Code, (ii) the provisions of the
Bankruptcy Code, insolvency statutes or other like laws, (iii) the equity powers
of a court of law and (iv) such other matters as may be agreed upon with the
Agent: (x) this Financing Agreement, the Guaranty and all other Loan Documents
of each of the Borrowers and Guarantors and are (A) valid, binding and
enforceable according to their terms, (B) are duly authorized, executed and
delivered, and (C) do not violate any terms, provisions, representations or
covenants in the charter or by-laws of each of the Borrowers and Guarantors or,
to the best knowledge of such counsel, of any loan agreement, mortgage, deed of
trust, note, security or pledge agreement, indenture or other contract to which
the Borrowers and Guarantors, or any one of them, are signatories or by which
the Borrowers, or any one of them, or their assets are bound the failure with
which to comply could have a Material Adverse Effect; and (y) the Merger has
been completed and consummated pursuant to the Merger Agreement.

        (h)    Absence of Default.    No Default or Event of Default shall have
occurred and no material adverse change shall have occurred in the financial
condition, business, prospects, profits, operations or assets of the Borrowers
taken as a whole.

        (i)    Legal Restraints/Litigation.    As of the Closing Date, there
shall be no: (x) litigation, investigation or proceeding (judicial or
administrative) pending or threatened against the Borrowers and Guarantors or
any one of them or their assets, by any agency, division or department of any
county, city, state or federal government arising out of the Merger or this
Financing Agreement; (y) injunction, writ or restraining order restraining or
prohibiting the Merger or the consummation of the financing arrangements
contemplated under this Financing Agreement; or (z) suit, action, investigation
or proceeding (judicial or administrative) pending against the Borrowers,
Guarantors, or any one of them or their assets, which, in the reasonable opinion
of the Agent, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

        (j)    Guaranty.    The Guarantors shall have executed and delivered to
the Agent the Guaranty, guaranteeing all present and future Obligations of the
Borrowers.

        (k)    Stock Pledge Agreement.    Each of the Borrowers with
Subsidiaries shall (i) execute and deliver to the Agent on behalf of the Lenders
a Stock Pledge Agreement pledging to the Agent on behalf of the Lenders as
additional collateral for the Obligations of the Borrowers not less than 100% of
the issued and outstanding Stock of each of the Subsidiaries other than
Sportdepot, Inc., a corporation organized under the laws of Canada, Sportmart
Israel, a corporation organized under the laws of Israel, Hampden Enterprises,
LP, a Colorado limited partnership, The Sports Authority Canada, Inc., a
corporation organized under the laws of Ontario, Canada ("TSA Canada"), The
Sports Authority Puerto Rico, Inc., a corporation under the laws of Puerto Rico
("TSA PR"), The Sports Authority S.L., a corporation organized under the laws of
Spain ("TSA S.L."), The Sports Authority LTD United Kingdom, a corporation
organized under the laws of the United Kingdom ("TSA UK"), and Colorado
Wholesale Corp., a Colorado corporation ("CWC");

22

--------------------------------------------------------------------------------




provided, however, that Stock Pledge Agreements shall be required with respect
to all of the issued and outstanding Stock of TSA Canada, TSA PR, TSA S.L., TSA
UK, and CWC if Agent does not receive satisfactory evidence within six
(6) months of the date hereof that each of the foregoing Subsidiaries has been
dissolved (by merger or otherwise), and (ii) deliver to the Agent on behalf of
the Lenders the stock certificates evidencing such Stock together with duly
executed stock powers (undated and in-blank) with respect thereto.

        (l)    Loan Documents.    Each of the Borrowers shall have executed and
delivered to the Agent all Loan Documents necessary to consummate the lending
arrangement contemplated between the Borrowers, the Agent and the Lenders.

        (m)    Disbursement Authorization.    The Borrowers shall have delivered
to the Agent all information necessary for the Agent and the Lenders to issue
wire transfer instructions on behalf of each of the Borrowers for the initial
and subsequent loans and/or advances to be made under this Financing Agreement
including, but not limited to, disbursement authorizations substantially in the
form attached hereto as Exhibit G with respect to the initial advance, and, if
modified, in a form reasonably acceptable to Agent for any and all subsequent
advances.

        (n)    Examination & Verification.    The Agent and each of the Lenders
shall have completed, to their respective satisfaction, an examination and
verification of the Accounts, Inventory, financial statements, books and records
of each of the Borrowers which examination shall indicate that, after giving
effect to all Revolving Loans, advances and extensions of credit (including, but
not limited to, all Letters of Credit) to be made or facilitated at closing, the
Borrowers shall have an aggregate opening additional Availability of at least
Seventy-Five Million Dollars ($75,000,000), as evidenced by a Borrowing Base
Certificate delivered by the Parent to the Agent as of the Closing Date. It is
understood that such requirement contemplates that all debts and obligations are
current, and that all payables are being handled in the normal course of the
Borrowers' business and consistent with their past practice.

        (o)    Accounts.    As of the date of execution of this Financing
Agreement the Borrowers (a) shall have converted all of the deposit accounts set
forth on Schedule 2.1(o) into Blocked Accounts; provided, however, Agent may
waive this requirement at its sole discretion for a period up to ninety
(90) days after the Closing date, or such greater period which in the exercise
of the Agent's sole discretion Agent deems reasonable, and (b) will have
required the credit card companies set forth on Schedule 2.1(o) to remit all
balances, when due, to a Blocked Account.

        (p)    Intellectual Property Agreements.    Receipt by Agent of
(i) those certain Intellectual Property Agreements, duly executed by each
applicable Borrower, and (ii) the Intellectual Property Security Agreement, duly
executed by Services.

        (q)    Landlord Waivers.    The Agent for the benefit of the Lenders
shall have received landlord waivers in form and substance reasonably acceptable
to the Agent with respect to (i) all of the Borrowers' leased warehouse or
distribution centers (to the extent previously obtained by CITBC or Fleet with
respect to either the Gart Sports Credit Facility or the TSA Credit Facility,
or, to the extent not previously obtained, within ninety (90) days (or such
greater period prescribed by Agent in its sole discretion) of the Closing Date)
and (ii) store locations of Borrowers (to the extent previously obtained by
CITBC or Fleet with respect to either the Gart Sports Credit Facility or the TSA
Credit Facility) by assignment to Agent (provided that the Borrowers shall not
be required to incur additional expense to obtain such waivers (such as payment
of waiver fees or increased rent to landlords) other than the Borrowers' own
transactional fees and expenses in connection with seeking, negotiating, and
obtaining such waivers on a best efforts basis, and the transactional fees and
expenses of the Agent and its counsel in reviewing and approving them).

23

--------------------------------------------------------------------------------




        (r)    Warehouse Documents.    The Agent for the benefit of the Lenders
shall have received from each public warehouse in which Inventory is stored, if
any, other than Inventory in warehouses while such Inventory is clearing
customs, an acknowledgment, in form and substance reasonably satisfactory to the
Agent, concerning the Agent's security interest for the benefit of the Lenders
in such Inventory and the original negotiable warehouseman's receipts, if any,
duly endorsed by the applicable Borrower(s) to the order of the Agent for the
benefit of the Lenders.

        (s)    Consummation of the Merger and Merger-Related
Transactions.    The Agent shall have received satisfactory evidence of the
consummation of the Merger (and any and all transactions required in connection
therewith) in compliance in all material respects with all applicable contracts
and provisions of law, including, without limitation, the Merger Agreement, the
provisions of federal, Delaware, and Colorado corporate and securities laws, to
the extent applicable, and the provisions of the Hart-Scott-Rodino Antitrust
Improvements Act.

        (t)    Payoff of Certain Existing Lenders.    The existing obligations
under the Gart Sports Credit Facility and the TSA Credit Facility shall have
been repaid or otherwise satisfied in full pursuant to payoff documentation
reasonably satisfactory to the Agent, and the Agent and Fleet shall have
released, terminated, or assigned their liens and security interests in favor of
the Agent, as the Agent, for the benefit of the Lenders, obtained in connection
with such facilities, or shall have unconditionally agreed to do so pursuant to
documentation reasonably satisfactory to the Agent.

        Upon the execution of this Financing Agreement and the initial
disbursement of loans hereunder, all of the above Initial Conditions Precedent
shall have been deemed satisfied except as otherwise set forth hereinabove or,
if necessary, as the Borrowers and the Agent shall otherwise agree in writing
prior to or concurrent with the Agent's execution of this Financing Agreement.

        2.2    Conditions to Each Extension of Credit.    Subject to the terms
of this Financing Agreement, including, without limitation, the Agent's rights
pursuant to Section 10.2, the agreement of the Lenders to make any extension of
credit requested to be made by it to any of the Borrowers on any date (including
without limitation, the initial extension of credit) is subject to the
satisfaction of each of the following conditions precedent:

        (a)   Representations and Warranties—Each of the representations and
warranties made by each of the Borrowers in or pursuant to this Financing
Agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date.

        (b)   No Default—No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extension of credit
requested to be made on such date.

        (c)   Borrowing Base—Subject to Agent's and Lenders' right to make
Overadvances, after giving effect to the extension of credit requested to be
made on such date, the aggregate outstanding balance of the Revolving Loans and
outstanding Letters of Credit owing by each of the Borrowers will not exceed the
lesser of (i) the Line of Credit or (ii) the Borrowing Base less the
Availability Reserve(s) (excluding all obligations in respect of the outstanding
amount of any Letters of Credit).

        Each borrowing hereunder shall constitute a representation and warranty
by the Borrowers as of the date of such loan or advance that each of the
representations, warranties and covenants contained in the Financing Agreement
have been satisfied and are true and correct in all material respects, except as
the Borrowers and the Agent and/or the Required Lenders shall otherwise agree
herein or in a separate writing.

        3.    Revolving Loans.    

        3.1   (a)    The Agent and the Lenders agree, subject to the terms and
conditions of this Financing Agreement, from time to time, and within
Availability (but subject to the Agent's and the Lenders'

24

--------------------------------------------------------------------------------

right to make Overadvances; provided that in no event shall any Overadvances be
made if after giving effect to such Overadvance the outstanding principal
balance of the Revolving Loans and the Letters of Credit would exceed the Line
of Credit), to make loans and advances to Borrowers on a revolving basis (i.e.
subject to the limitations set forth herein, the Borrowers may borrow, repay and
re-borrow Revolving Loans). All requests for loans and advances must be received
by an officer of the Agent no later than (i) 2:00 p.m., New York time, on the
Business Day on which any such Chase Bank Rate Loans and advances are required
or (ii) three (3) Business Days prior to any requested LIBOR Loan. Subject to
Section 14.10, should the Agent for any reason honor requests for Overadvances,
any such Overadvances shall be made in the Agent's sole discretion and subject
to any additional terms the Agent deems necessary.

        (b)   (i)    Whenever the Borrowers desire the Agent, on behalf of the
Lenders, to make a Revolving Loan pursuant to this Section 3.1, Borrowers shall
give the Agent notice in writing, electronically via electronic mail, or
irrevocable telephonic notice confirmed promptly in writing, specifying (A) the
amount to be borrowed, (B) the requested borrowing date (which shall be a
business day and shall be prior to: any Early Termination Date, or prior to any
effective termination date of this Financing Agreement, all as further set forth
herein), and (C) specify whether the requested Revolving Loan shall bear
interest at the Chase Bank Rate or at LIBOR, as further set forth herein. All
requests for loans and advances must be received by an officer of the Agent no
later than 2:00 P.M. New York time on any borrowing date. The procedures for
Revolving Loans to be made on a requested borrowing date may be such as are
otherwise mutually satisfactory to the Borrowers, the Agent and/or the Lenders.
The Agent shall make loans and advances to the deposit account designated from
time to time by the Parent.

         (ii)  Should the Agent, on behalf of the Lenders, for any reason honor
requests for Overadvances, such Overadvances shall be made in the Agent's sole
discretion, in an aggregate amount not to exceed one hundred and five percent
(105%) of the maximum amount available under the Borrowing Base, and repaid
within thirty (30) days; provided, however, if such Overadvances exceed one
hundred and five percent (105%) of the maximum amount available under the
Borrowing Base or is not repaid within thirty (30) days, then such Overadvances
shall be subject to Section 14.10 and such additional terms as Agent or the
Required Lenders deem necessary. Requests for loans and advances shall be made
solely by the Borrowers and shall be directed to the Agent.

        (c)   The Agent shall on any Settlement Date, and upon notice given by
the Agent no later than 2:00 P.M. New York time, request each Lender to make,
and each Lender hereby agrees to make, a Revolving Loan in an amount equal to
such Lender's Commitment percentage (calculated with respect to the aggregate
Commitments then outstanding) of the aggregate amount of the Revolving Loans
made by the Agent from the preceding Settlement Date to the date of such notice.
Each Lender's obligation to make the Revolving Loans referred to in subsection
(a) and to make the settlements pursuant to this subsection (c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which any such Lender or any of the Borrowers may have
against the Agent, the (other) Borrowers, any other Lender, or any other person
for any reason whatsoever; (ii) except as provided in Section 14.5, the
occurrence or continuance of a Default or an Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers or any one of
them; (iv) any breach of this Financing Agreement or any other loan document by
the Borrowers or any one of them or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

        3.2   In furtherance of the continuing assignment and security interest
in each of the Borrowers' Accounts and Inventory, each of the Borrowers will,
upon the creation of Accounts and purchase or acquisition of Inventory, execute
and deliver to the Agent in such form and manner as the Agent may

25

--------------------------------------------------------------------------------

reasonably require, solely for the Agent's convenience in maintaining records of
Collateral, a Borrowing Base Certificate during the Fiscal Months of March
through September, monthly within sixteen (16) calendar days following the end
of each Fiscal Month, and during the Fiscal Months of October through February,
weekly within seven (7) days after the end of each week, and such confirmatory
schedules of Accounts and Inventory as the Agent may reasonably request,
including, without limitation, weekly or monthly (as applicable) schedules of
Accounts and Inventory, all in form and substance reasonably satisfactory to the
Agent, and such other appropriate reports designating, identifying and
describing the Accounts and Inventory as the Agent may reasonably request, and
provided further that the Agent may request any such information more
frequently, from time to time, upon its reasonable prior request. In addition,
upon the Agent's request, each of the Borrowers shall provide the Agent with
copies of agreements with, or purchase orders from, such Borrowers' customers,
and copies of invoices to customers, proof of shipment or delivery, access to
their computers, electronic media and software programs associated therewith
(including any electronic records, contracts and signatures) and with respect to
all such reports, the Borrowers will provide to the Agent such additional
documentation, information and material as the Agent may reasonably request to
effectively evaluate the Trade Accounts Receivable and the collectibility
thereof and the mix of the Inventory and such other information as the Agent may
reasonably require to evaluate the Borrowers' Trade Accounts Receivable and
Inventory, such as returns, claims, credits, allowances and information
identifying and describing the Trade Accounts Receivable. Failure to provide the
Agent with any of the foregoing shall in no way affect, diminish, modify or
otherwise limit the security interests granted herein. Each of the Borrowers
hereby authorizes the Agent to regard the Borrowers' (or a Borrower's) printed
name or rubber stamp signature on assignment schedules or invoices as the
equivalent of a manual signature by one of the Borrowers' authorized officers or
agents.

        3.3   The Borrowers hereby represent and warrant that: (a) sales of
Inventory are, and shall be, based upon actual and bona fide sales and
deliveries of Inventory (x) in the ordinary course of the Borrowers' business,
(y) in connection with the liquidation of an immaterial portion of the
Inventory, or (z) after the occurrence of a casualty loss, bulk sales of
salvageable Inventory, and that, in any instance, the Inventory being sold and
the proceeds thereof are the exclusive property of the Borrowers and are not and
shall not be subject to any lien, charge, arrangement, encumbrance, security
interest, or financing statement whatsoever other than the Permitted
Encumbrances, provided, however, that the Borrowers may make charitable
transfers of Inventory in an amount not to exceed, in the aggregate, Two Million
Dollars ($2,000,000) in any Fiscal Year; (b) invoices representing Trade
Accounts Receivable or credit card receipts evidencing credit card sales are in
the name of a Borrower and except for disputes, offsets, defenses,
counterclaims, contras, returns or credits, all arising in the normal course of
the Borrowers' business or except as may be promptly disclosed to the Agent, the
purchasers of such Inventory owe and are obligated to pay the amount stated in
the invoices or credit card receipts; and (c) except for the Permitted
Encumbrances, any and all taxes and fees relating to its business are the
Borrowers' sole responsibility and that same will be paid when due (except as
otherwise provided in this Financing Agreement), and that none of said taxes or
fees represent a lien on or claim against the proceeds of any sale of Inventory.
The Borrowers agree to issue credit memoranda promptly. Each Borrower also
warrants and represents that it is a duly and validly existing corporation and
is qualified to transact business in all states where the failure to so qualify
would have a material adverse effect on its business or the ability of such
Borrower to enforce collection of Trade Accounts Receivable due from Persons
residing in that state. The Borrowers agree to maintain such books and records
regarding Accounts and Inventory as the Agent may reasonably require and agree
that the books and records of the Borrowers will reflect the Agent's interest in
the Accounts and Inventory. All of the books and records of the Borrowers will
be available to the Agent at normal business hours, upon reasonable prior
notice, and following a Default or Event of Default, at any time without notice,
including any records handled or maintained for the Borrowers or any one of them
by (except for Retained Cash) any other company or entity.

26

--------------------------------------------------------------------------------


        3.4   (a)    Until the Agent has advised the Borrowers to the contrary
after the occurrence of an Event of Default, the Borrowers, at their expense,
will enforce, collect and receive all amounts owing on their respective Accounts
in the ordinary course of their business and any proceeds they so receive shall
be subject to the terms hereof. Such privilege shall terminate at the election
of the Agent, upon the occurrence of an Event of Default and notice to
Borrowers, and until such Event of Default is waived in writing by the Required
Lenders or cured to the Agent's and/or the Required Lender's satisfaction, any
checks, cash, credit card sales and receipts, notes or other instruments or
property received by a Borrower with respect to any Collateral, including
Accounts, shall be held by such Borrower subject to the security interest of the
Agent, on behalf of the Lenders, and (except for Retained Cash) promptly turned
over to the Agent with proper assignments or endorsements by deposit to the
Blocked Accounts. Each of the Borrowers shall: (i) indicate on all of their
invoices that funds should be delivered to and deposited in a Blocked Account;
(ii) direct all of their account debtors to deposit any and all proceeds of
Collateral into the Blocked Accounts; (iii) irrevocably authorize and direct any
banks which maintain the Borrowers' initial receipt of cash, checks and other
items to promptly wire transfer all available funds to a Blocked Account; and
(iv) advise all such banks of the Agent's security interest in such funds. All
amounts received by the Agent for the account of the Lenders will be credited to
the Obligations upon the Agent's receipt of "good funds" at its bank account in
New York, New York on the Business Day of receipt if received no later than
2 p.m. New York time or on the next succeeding Business Day if received after
2 p.m. New York time. The Borrowers shall provide the Agent with ten (10) days
prior written notice of any and all deposit accounts opened or to be opened
subsequent to the Closing Date.

        (b)   The Borrowers shall establish and maintain, in their name and at
their expense, Blocked Accounts with such banks as are reasonably acceptable to
the Agent into which each of the Borrowers shall promptly cause to be deposited:
(i) all proceeds of Collateral received by any of the Borrowers in their
respective deposit accounts, including all amounts payable to the Borrowers from
credit card issuers and credit card processors, and (ii) all amounts on deposit
in deposit accounts used by the Borrowers at each of their locations, all as
further provided in Section 3.4(a) above. The Agent shall instruct the
depository banks at which the Blocked Accounts are maintained to transfer the
funds on deposit in the Blocked Accounts to such operating bank accounts of the
Borrowers or any one of them as the Borrowers may specify in writing to the
Agent until such time as the Agent shall notify the depository bank otherwise.

        (c)   The Borrowers hereby confirm and agree that all amounts deposited
in the Blocked Accounts and any other funds received and collected by the Agent,
whether as proceeds of Inventory or other Collateral or otherwise, shall be
subject to a security interest in favor of the Agent. Each Borrower agrees that
it will only direct the flow of funds from the deposit accounts and the credit
card remitters to the Blocked Accounts once the Blocked Accounts have been
established. The institutions holding such Blocked Accounts will be instructed
that when it is satisfied that such funds on deposit are "good funds", such
institution will remit such "good funds" to the Borrowers' operating account as
directed by a Borrower.

        (d)   Notwithstanding anything herein contained to the contrary, if
(y) there is then an Event of Default or (z) the Borrowers have Availability of
Zero Dollars ($0) or less for three (3) consecutive Business Days, then the
Agent, acting on behalf of the Lenders, may advise the banks holding the Blocked
Accounts to remit all Collections to the Agent for the account of the Lenders.
The Agent will immediately rescind these instructions (a) upon the waiver of the
Event of Default and (b) when the Borrowers have Availability of greater than
Zero Dollars ($0). No checks, drafts or other instrument received by the Agent
shall constitute final payment to the Agent and/or the Lenders unless and until
such instruments have actually been collected. If the loan account reflects a
Revolving Loan balance greater than the Non-Revolving Portion and there is then
no Event of Default, then the Agent shall promptly remit to the operating
account of the

27

--------------------------------------------------------------------------------




Borrowers any credit balances in the loan account; provided, however, the
Revolving Loan balance shall never go below the Non-Revolving Portion.

        3.5   The Borrowers agree to notify the Agent: (a) of any matters
affecting the value, enforceability or collectibility of any Eligible Account
Receivable and of all customer disputes, offsets, defenses, counterclaims,
returns, rejections and all reclaimed or repossessed merchandise or goods, and
of any adverse effect in the value of their Inventory, in their weekly and
monthly collateral reports (as applicable) provided to the Agent hereunder, in
such detail and format as the Agent may reasonably require from time to time and
(b) promptly of any such matters which are material, as a whole, to the Accounts
and/or the Inventory. The Borrowers agree to issue credit memoranda promptly
(with duplicates to the Agent upon request after the occurrence of an Event of
Default) upon accepting returns or granting allowances. Upon the occurrence of
an Event of Default (which is not waived in writing by the Required Lenders or
cured to Agent's and/or the Required Lenders' satisfaction), and on notice from
the Agent, the Borrowers agree that all returned, reclaimed or repossessed
merchandise or goods shall be set aside by the Borrowers, marked with the
Agent's name (as secured party) and held by the Borrowers for the Agent's
account.

        3.6   (a)    Subject to the provisions of Section 3.6(b) below, the
Agent shall maintain a Revolving Loan Account on its books in which each of the
Borrowers will be charged with all loans and advances made by the Agent to the
Borrowers, and with any other Obligations, including any and all costs, expenses
and attorney's fees which the Agent may incur in connection with the exercise by
or for the Agent of any of the rights or powers herein conferred upon the Agent,
or in the prosecution or defense of any action or proceeding to enforce or
protect any rights of the Agent in connection with this Financing Agreement, the
other Loan Documents or the Collateral assigned hereunder, or any Obligations
owing by the Borrowers. The Borrowers will be credited with all amounts received
by the Agent and/or the Lenders from the Borrowers or from others for the
Borrowers' account, including, as above set forth, all amounts received by the
Agent in payment of Accounts, and such amounts will be applied to payment of the
Obligations as set forth herein. In no event shall prior recourse to any
Accounts or other security granted to or by the Borrowers be a prerequisite to
the Agent's right to demand payment of any Obligation. Further, it is understood
that the Agent and/or the Lenders shall have no obligation whatsoever to perform
in any respect any of the Borrowers contracts or obligations relating to the
Accounts.

        (b)   In order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner, and in order to
facilitate the handling of the accounts of the Borrowers on the Agent's books,
the Borrowers have requested, and the Agent has agreed to handle accounts of the
Borrowers on the Agent's books on a combined basis, all in accordance with the
following provisions: (i) in lieu of maintaining separate accounts on the
Agent's books in the name of each of the Borrowers, the Agent shall maintain one
account (herein the "Collective Account") under the name: "The Sports
Authority, Inc.". Confirmatory assignments of Accounts will continue to be made
to the Agent by each of the Borrowers. Loans and advances made by the Agent to
the Borrowers will be charged to the Collective Account indicated above, along
with any charges and expenses under this Financing Agreement. The Collective
Account will be credited, with all amounts received by the Agent from any of the
Borrowers or from others for their account including all amounts received by the
Agent in payment of Accounts assigned to the Agent as provided in this Financing
Agreement; (ii) each month the Agent will render to the Borrowers one extract of
the combined Collective Account, which shall, unless manifestly in error, be
deemed to be an account stated as to each of the Borrowers and which will be
deemed correct and accepted by all of the Borrowers unless the Agent receives a
written statement of exceptions from them within thirty (30) days after such
extract has been rendered by the Agent. It is expressly understood and agreed by
each of the Borrowers that the Agent shall have no obligation to account
separately to any of the Borrowers; (iii) requests for loans and advances may be
made by

28

--------------------------------------------------------------------------------

Parent as agent for the Borrowers and the Agent is hereby authorized and
directed to accept, honor and rely on such instructions and requests, subject to
the limitation and provisions set forth in this Financing Agreement. It is
expressly understood and agreed by each of the Borrowers that the Agent shall
have no responsibility to inquire into the correctness of the apportionment,
allocation, or disposition of (x) any loans and advances made to any of the
Borrowers or (y) any of the Agent's expenses and charges relating thereto. All
loans and advances are made for the Collective Account. The Borrowers jointly
and severally unconditionally guarantee to the Agent and the Lenders the prompt
payment in full of (A) all loans and advances made and to be made by the Agent
and/or the Lenders to any of them under this Financing Agreement, as well as (B)
all other Obligations of the Borrowers to the Agent and/or the Lenders and
hereby expressly confirm in all respects the guaranties executed by each of the
Borrowers in the Agent's and/or the Lenders' favor. All Accounts assigned to the
Agent for the benefit of the Lenders by any of the Borrowers and any other
collateral security now or hereafter given to the Agent and/or the Lenders by
any of the Borrowers (be it Accounts or otherwise), shall secure all loans and
advances made by the Agent and/or the Lenders to any of the Borrowers, and shall
be deemed to be pledged to the Agent as security for any and all other
Obligations of the Borrowers to the Agent and/or the Lenders as set forth under
this Financing Agreement or any other Loan Document. It is understood that,
notwithstanding the fact that each Borrower is a distinct and separate legal
entity, the handling of the accounts of the Borrowers in a combined fashion, as
more fully set forth herein, has been done solely at the Borrowers' request and
as an accommodation to the Borrowers, and that the Agent shall incur no
liability to the Borrowers as a result thereof. To induce the Agent and the
Lenders to do so, and in consideration thereof, each of the Borrowers hereby
agrees, jointly and severally, to indemnify the Agent and the Lenders and hold
the Agent and the Lenders harmless against any and all liability, expense, loss
or claim of damage or injury, made against the Agent and/or the Lenders by any
of the Borrowers or by any third party whosoever, arising from or incurred
solely by reason of (1) the method of handling the accounts of the Borrowers as
herein provided, (2) the Agent relying on any instructions of any of the
Borrowers, or (3) any other action taken by the Agent in accordance with this
Section 3.6(b) of this Financing Agreement, provided, however that Borrowers
shall not be liable for the foregoing indemnification obligations in the event
such liability, expense, loss or claim arises primarily from such indemnified
party's own gross negligence or willful misconduct. The foregoing request was
made because the Borrowers are engaged in an integrated operation that requires
financing on a basis permitting the availability of credit from time to time to
each of the Borrowers as required for the continued successful operation of each
of the Borrowers. Each of the Borrowers expects to derive benefit, directly or
indirectly, from such availability since the successful operation of each of the
Borrowers is dependent on the continued successful performance of the functions
of the integrated group.

        3.7   After the end of each month, the Agent, on its own behalf and/or
acting on behalf of Lenders, shall promptly send the Borrowers a statement
showing the accounting for the charges, loans, advances, and payments by Agent
under its Letter of Credit Guaranty and other transactions occurring between the
Agent, on its own behalf and/or acting on behalf of Lenders, and the Borrowers
during that month. The monthly statements shall be deemed correct and binding
upon each of the Borrowers and shall constitute an account stated between the
Borrowers and the Agent unless the Agent receives a written statement of the
exceptions within thirty (30) days of the date of the monthly statement or
unless manifestly in error.

        3.8   In the event that (a) the sum of (i) the outstanding balance of
Revolving Loans plus (ii) the outstanding balance of Letters of Credit exceeds
(b) the amount calculated as (i) the lesser of (A) the Line of Credit or (B) the
Borrowing Base minus the Availability Reserves (excluding all obligations in
respect of the outstanding amount of any Letters of Credit), any such
nonconsensual Overadvance shall be due and payable to Agent immediately upon
Agent's demand therefor; provided, however, that any

29

--------------------------------------------------------------------------------


consensual Overadvance made pursuant to Section 3.1 hereof shall be due as and
when specified in the requisite consent of Required Lenders. The Agent, without
the request of the Borrowers hereunder, may advance under the Line of Credit any
interest, fee, service charge, or other payment to which the Agent or any Lender
is entitled from the Borrowers pursuant hereto and may charge the same to the
Borrowers Revolving Loan Account notwithstanding that such amount so advanced
may result in an Overadvance. Such action on the part of the Agent shall not
constitute a waiver of the Agent's rights and Borrowers' obligations hereunder.
Any amount which is added to the principal balance of the Loan Account as
provided in this Section 3.8 shall bear interest as if it were advances made
under a Chase Bank Rate Loan.

        4.    Intentionally Omitted.    

        5.    Letters of Credit.    

        In order to assist the Borrowers in establishing or opening
(i) documentary Letters of Credit with an Issuing Bank to cover the purchase and
importation of Inventory and (ii) standby Letters of Credit with an Issuing Bank
to cover such other matters as the Borrowers may so decide (provided, however,
that such Standby Letters of Credit may not be used for the purchase of
Inventory or to secure present or future Trade Accounts Payable), the Borrowers
have requested the Agent, acting on behalf of the Lenders, to join in the
applications for such Letters of Credit, and/or guarantee payment or performance
of such Letters of Credit and any drafts or acceptances thereunder through the
issuance of the Letters of Credit Guaranty, thereby lending the Lenders' credit
to the Borrowers and the Lenders, acting through the Agent, have agreed to do
so. These arrangements shall be handled by the Agent, acting on behalf of the
Lenders, subject to the terms and conditions set forth below.

        5.1   Within the Line of Credit and Availibility, the Agent on behalf of
the Lenders shall assist each of the Borrowers in obtaining Letters of Credit in
an amount outstanding not to exceed, at any time, the outstanding amount of the
Letter of Credit Sub-Line. It is understood that the term, form and purpose of
each Letter of Credit and all documentation in connection therewith, and any
amendments, modifications or extensions thereof, must be mutually acceptable to
the Agent, the Issuing Bank and the Borrowers. Any and all outstanding Letters
of Credit issued hereunder for any Borrower shall be reserved dollar for dollar
from Borrowers' Availability as part of the Availability Reserve.
Notwithstanding anything herein to the contrary, upon the occurrence of a
Default and/or an Event of Default, the Agent's assistance with respect to any
Letters of Credit shall be in the Agent's sole discretion unless such Event of
Default is waived by the Agent in writing, or such Default is cured to the
Agent's satisfaction in the exercise of its reasonable business judgment during
any applicable grace period.

        5.2   The Agent, acting on behalf of the Lenders, shall have the right,
without notice to any of the Borrowers, to charge the Borrowers' Revolving Loan
Account with the amount of any and all indebtedness, liability or obligation of
any kind paid or incurred by the Agent and/or the Lenders under the Letters of
Credit Guaranty at the earlier of (a) payment by the Agent under the Letters of
Credit Guaranty; or (b) the termination of this Financing Agreement. Any amount
charged to the Borrowers' Revolving Loan Accounts shall be deemed a Revolving
Loan hereunder and shall incur interest at the rate provided in Section 8.1 of
this Financing Agreement.

        5.3   Each of the Borrowers jointly and severally unconditionally
indemnifies the Agent and the Lenders and holds the Agent and the Lenders
harmless from any and all loss, claim or liability incurred by the Agent arising
from any transactions or occurrences relating to Letters of Credit established
or opened for any Borrower's account, the collateral relating thereto and any
drafts or acceptances thereunder, and all Obligations thereunder, including any
such loss or claim due to any errors, omissions, negligence, misconduct or
action taken by any Issuing Bank, other than for any such loss, claim or
liability arising out of the gross negligence or willful misconduct by the Agent
and/or the Lenders under the Letters of Credit Guaranty. This indemnity shall
survive termination of this

30

--------------------------------------------------------------------------------


Financing Agreement. The Borrowers agree that any charges incurred by the Agent
for any of the Borrowers' account by the Issuing Bank shall be conclusive on the
Agent and may be charged to the Borrowers' Revolving Loan Account.

        5.4   In connection with any Letter of Credit or Letter of Credit
Guaranty, neither the Agent nor any Lender shall be responsible for: (a) the
existence, character, quality, quantity, condition, packing, value or delivery
of the goods purporting to be represented by any documents; (b) any difference
or variation in the character, quality, quantity, condition, packing, value or
delivery of the goods from that expressed in the documents; (c) the validity,
sufficiency or genuineness of any documents or of any endorsements thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (d) the time, place, manner or order in
which shipment is made; (e) partial or incomplete shipment, or failure or
omission to ship any or all of the goods referred to in the Letters of Credit or
documents; (f) any deviation from instructions; (g) delay, default, or fraud by
the shipper and/or anyone else in connection with the goods or the shipping
thereof; or (h) any breach of contract between the shipper or vendors and the
Borrowers. Furthermore, without being limited by the foregoing, neither the
Agent nor any Lender shall be responsible for any act or omission with respect
to or in connection with any Inventory which is the subject of any Letter of
Credit, except to the extent that such act or omission is the result of the
gross negligence or willful misconduct of the Agent and/or any Lender.

        5.5   In connection with any Letter of Credit or Letter of Credit
Guaranty, the Borrowers agree that any action taken by the Agent and/or the
Lenders, if taken in good faith, or any action taken by any Issuing Bank, under
or in connection with the Letters of Credit, the Letter of Credit Guaranties,
the drafts or acceptances, or the Collateral, shall be binding on each of the
Borrowers and shall not put the Agent and/or the Lenders in any resulting
liability to the Borrowers other than as a result of the gross negligence or
willful misconduct of the Agent or such Lender. After the occurrence of an Event
of Default which is not waived, the Agent shall have the full right and
authority to: (a) clear and resolve any questions of non-compliance of
documents; (b) give any instructions as to acceptance or rejection of any
documents or goods; (c) execute any and all steamship or airways guaranties (and
applications therefore), indemnities or delivery orders; (d) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents; and (e) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letters of Credit, drafts or
acceptances; all in the Agent's sole name. The Issuing Bank shall be entitled to
comply with and honor any and all such documents or instruments executed by or
received solely from the Agent, all without any notice to or any consent from
the Borrowers or any one of them, provided, however, that the Agent shall give
the Borrowers notice of the acceptance or rejection of any goods.
Notwithstanding any prior course of conduct or dealing with respect to the
foregoing including amendments and non-compliance with documents and/or any of
the Borrower's instructions with respect thereto, the Agent may exercise its
rights hereunder in its sole and reasonable business judgement. In addition,
without the Agent's express consent and endorsement in writing, the Borrowers
agree: (a) not to (i) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders; (ii) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents; or (iii) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letters of Credit, drafts or acceptances;
and (b) after the occurrence of an Event of Default which is not cured within
any applicable grace period, if any, or waived by the Agent, not to (i) clear
and resolve any questions of non-compliance of documents, or (ii) give any
instructions as to acceptances or rejection of any documents or goods.

        5.6   In connection with any Letter of Credit or Letter of Credit
Guaranty, the Borrowers agree that: (a) any necessary import, export or other
licenses or certificates for the import or handling of the

31

--------------------------------------------------------------------------------


Collateral will have been promptly procured; (b) all foreign and domestic
governmental laws and regulations in regard to the shipment and importation of
the Collateral, or the financing thereof will have been promptly and fully
complied with, except to the extent that any such non-procurement or
non-compliance will not have a material adverse effect on such Inventory; and
(c) any certificates in that regard that the Agent may at any time reasonably
request will be promptly furnished. In connection herewith, the Borrowers
warrant and represent that all shipments made under any such Letters of Credit
are in accordance with the laws and regulations of the countries in which the
shipments originate and terminate, and are not prohibited by any such laws and
regulations, except to the extent that any failure to so comply will not have a
material adverse effect on such shipments. Each of the Borrowers assume all
risk, liability and responsibility for, and agrees to pay and discharge, all
present and future local, state, federal or foreign Taxes, duties, or levies.
Any embargo, restriction, laws, customs or regulations of any country, state,
city, or other political subdivision, where the Collateral is or may be located,
or wherein payments are to be made, or wherein drafts may be drawn, negotiated,
accepted, or paid, shall be solely the Borrowers' risk, liability and
responsibility.

        5.7   Upon any payments made to the Issuing Bank under the Letter of
Credit Guaranty, the Agent on behalf of the Lenders shall acquire by
subrogation, any rights, remedies, duties or obligations granted or undertaken
by the Borrowers or any one of them to the Issuing Bank in any application for
Letters of Credit, any standing agreement relating to Letters of Credit or
otherwise, all of which shall be deemed to have been granted to the Agent on
behalf of the Lenders and apply in all respects to the Agent and shall be in
addition to any rights, remedies, duties or obligations contained herein.

        5.8   Nothing in this Section 5 is intended to relieve any Issuing Bank
from any liability to any Person.

        5.9   Schedule 5.9 sets forth the letters of credit originally issued
pursuant to the Gart Sports Credit Facility and the TSA Credit Facility which
will remain outstanding as of the date hereof (collectively, the "Outstanding
Letters of Credit"). The Borrowers, the Agent and each of Lenders hereby agree
with respect to the Outstanding Letters of Credit that such Outstanding Letters
of Credit, for all purposes under this Financing Agreement shall be deemed to be
Letters of Credit governed by the terms and conditions of this Financing
Agreement. Each Lender agrees to participate in each Outstanding Letter of
Credit issued by any Issuing Bank as provided in this Section 5 according to its
pro rata portion of the Line of Credit.

32

--------------------------------------------------------------------------------


        6.    Collateral.    

        6.1   As security for the prompt payment in full of all Obligations,
each of the Borrowers hereby pledges and grants to the Agent on behalf of the
Lenders a continuing general lien upon, and security interest in all their
Collateral, including, but not limited to, all of their:

        (a)   Accounts;

        (b)   Inventory;

        (c)   General Intangibles;

        (d)   Documents of Title;

        (e)   Other Collateral;

        (f)    Equipment; and

        (g)   Real Estate.

        6.2   The security interests granted hereunder shall extend and attach
to:

        (a)   All Collateral which is owned by any of the Borrowers or in which
the Borrowers have any interest (but only to the extent of such interest),
whether held by the Borrowers or others for their account, but shall not include
leased Equipment;

        (b)   All Equipment, whether the same constitutes personal property or
fixtures, including, but without limiting the generality of the foregoing, all
accretions, component parts thereof and additions thereto, as well as all
accessories and auxiliary parts used in connection with, or attached to, the
Equipment; and

        (c)   All Inventory and any portion thereof which may be returned,
rejected, reclaimed or repossessed by either the Agent or the Borrowers from the
Borrowers' customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which contribute to the finished goods or
products manufactured or processed by the Borrowers, or to the sale, promotion
or shipment thereof.

        6.3   (a)    Each of the Borrowers agrees to take reasonable steps,
consistent with current business practices, to safeguard, protect and hold all
Inventory and make no disposition thereof except in the ordinary course of their
business or in the manner and for the purposes set forth in Section 3.3. The
Borrowers represent and warrant that Inventory will be sold and shipped by the
Borrowers to their customers only in the ordinary course of the Borrowers'
business; provided, however, that all proceeds of all such sales (including
cash, checks and instruments for the payment of money), other than the Retained
Cash, are promptly deposited in accordance with Section 3.4 of this Financing
Agreement, and, provided further that absent the prior written consent of the
Agent, the Borrowers shall not sell Inventory on a consignment basis nor retain
any lien or security interest in any sold Inventory in an aggregate amount in
excess of Five Million Dollars ($5,000,000) in any twelve (12) month period.
Upon the sale, exchange, or other disposition of Inventory, as herein provided,
the security interest in the Inventory provided for herein shall, without break
in continuity and without further formality or act, continue in, and attach to,
all proceeds, including any instruments for the payment of money, Trade Accounts
Receivable, documents of title, shipping documents, chattel paper and all other
cash and non-cash proceeds of such sale, exchange or disposition. As to any such
sale, exchange or other disposition, the Agent shall have all of the rights of
an unpaid seller, including stoppage in transit, replevin, rescission and
reclamation. The Borrowers hereby agree to immediately forward any and all
proceeds of Collateral to the Blocked Accounts, and to hold any such proceeds
(including any notes and instruments), subject to the security interest of the
Agent on behalf of the Lenders pending delivery to the Agent. Irrespective of
the Agent's perfection status in any and all of the General

33

--------------------------------------------------------------------------------

Intangibles, including, without limitations, any Patents, Trademarks, Copyrights
or licenses with respect thereto, each of the Borrowers hereby irrevocably
grants the Agent a royalty free license to sell, or otherwise dispose or
transfer, in accordance with Section 10.3 of this Financing Agreement, and the
applicable terms hereof, of any of the Inventory upon the occurrence of an Event
of Default which has not been waived in writing by the Agent.

        (b)   The value of Eligible Inventory shall be determined at the lower
of cost or market value, using a valuation on a FIFO basis in accordance with
GAAP excluding capitalized buying, handling and distribution costs, as reflected
on the Borrowers' books and records. The orderly liquidation value of Inventory
shall be determined by physical appraisal by an appraisal firm mutually
acceptable to Borrowers and the Agent. Such appraisals shall be performed from
time to time in the Agent's discretion, and at least once per Fiscal Year if
directed by Required Lenders. The Borrowers shall bear the cost and expense of
such appraisals (a) once per Seasonal Advance Period (or a maximum of twice in
any calendar year), (b) in the event Borrowers do not request any Seasonal
Advances in any twelve (12) month period, once per such twelve (12) month
period, and (c) following the occurrence and during the continuation of an Event
of Default, from time to time as frequently as deemed necessary by the Agent.
Without limiting the foregoing, the Agent may have additional appraisals
performed from time to time as frequently as Agent or Required Lenders may
reasonably require at the Agent and Lenders' sole cost and expense.

        6.4   Each of the Borrowers agrees at its own cost and expense to take
reasonable steps, consistent with current business practices, to keep the
Equipment in as good and substantial repair and condition as the same is now or
at the time the lien and security interest granted herein shall attach thereto,
reasonable wear and tear excepted. Each of the Borrowers also agrees to
safeguard, protect and hold all Equipment in accordance with the terms hereof
and subject to the Agent's security interest. Absent the Agent's prior written
consent, any sale, exchange or other disposition of any Equipment shall be made
by the Borrowers in the ordinary course of their business and as set forth
herein. The Borrowers may, in the ordinary course of their business, sell,
exchange or otherwise dispose of obsolete or surplus Equipment; provided,
however, that the aforesaid right shall automatically cease upon the occurrence
of an Event of Default which is not waived in writing by the Agent. Upon the
sale, exchange, or other disposition of the Equipment, as herein provided, the
security interest provided for herein shall, without break in continuity and
without further formality or act, continue in, and attach to, all proceeds,
including any instruments for the payment of money, Accounts, documents of
title, shipping documents, chattel paper and all other cash and non-cash
proceeds of such sales, exchange or disposition. As to any such sale, exchange
or other disposition, the Agent and the Lenders shall have all of the rights of
an unpaid seller, including stoppage in transit, replevin, rescission and
reclamation.

        6.5   The rights and security interests granted to the Agent and the
Lenders hereunder are to continue in full force and effect, notwithstanding the
termination of this Financing Agreement or the fact that the Revolving Loan
Account maintained in the Borrowers' names on the books of the Agent may from
time to time be temporarily in a credit position, until the final payment in
full of all Obligations and the termination of this Financing Agreement. Any
delay, or omission by the Agent to exercise any right hereunder shall not be
deemed a waiver thereof, or be deemed a waiver of any other right, unless such
waiver shall be in writing and signed by the Agent. A waiver on any one occasion
shall not be construed as a bar to, or waiver of, any right or remedy on any
future occasion. Upon satisfaction in full of all Obligations and the
termination of this Financing Agreement, the Agent will take, at the Borrowers'
request and expense, all actions and do all things reasonably necessary to
release the rights and security interests in the Collateral, and upon any
partial release of Collateral, the Agent will take, at the Borrowers' request
and expense, all actions and do all things reasonably necessary to release the
rights and security interests in the Collateral that is the subject of such
partial release.

34

--------------------------------------------------------------------------------


        6.6   Notwithstanding the Agent's security interest in the Collateral
for the benefit of the Lenders and to the extent that the Obligations are now or
hereafter secured by any assets or property other than the Collateral or by the
guarantee, endorsement, assets or property of any other person, the Agent shall
have the right in its sole discretion to determine which rights, liens, security
interests or remedies the Agent shall at any time pursue, foreclose upon,
relinquish, subordinate, modify or take any other action with respect to,
without in any way modifying or affecting any of them, or any of the Agent's
and/or the Lenders' rights hereunder.

        6.7   Any reserves or balances to the credit of the Borrowers, or any
one of them, and any other property or assets of the Borrowers, or any one of
them, in the possession or control of the Agent and/or the Lenders may be held
by the Agent as security for any Obligations and applied in whole or partial
satisfaction of such Obligations when due. The liens and security interests
granted herein, and any other lien or security interest the Agent and/or the
Lenders may have in any other assets of the Borrowers, shall secure payment and
performance of all now existing and future Obligations. The Agent may in its
discretion charge any or all of the Obligations to the Revolving Loan Account
when due.

        6.8   (a)    Upon the (i) sale of any Equipment or Real Estate
Collateral, or (ii) the sale leaseback or other financing of any Designated
Sale-Leaseback Property through a transaction in which the Indebtedness incurred
by the Borrowers in connection with such sale leaseback or other financing would
constitute a Purchase Money Obligation, Agent agrees, provided that (a) no Event
of Default has occurred and is continuing or would result therefrom, and (b) any
such sale or sale leaseback or other financing is otherwise permitted by this
Financing Agreement; (y) to release any security interest or lien it may have in
the Equipment, Real Estate Collateral or Designated Sale-Leaseback Property
which is the subject of the sale or sale leaseback or other financing (which
release to include the release of all assets comprising real property
directly-related to any Real Estate Collateral which is the subject of the sale
or sale-leaseback or mortgage financing and which real property would
customarily be the subject of any mortgage lien securing Purchase Money
Obligations, such as future rents, fixtures and proceeds which may be received
on any future sale or other disposition of the Real Estate Collateral which is
the subject of such sale leaseback or mortgage financing); and, (z) at the
expense of the Borrowers, to file or record, or deliver to the Borrowers for
filing or recordation, such termination statements, amendments to financing
statements, reconveyances, mortgage releases, or such other instruments or
documents as the Person acquiring the Equipment, Real Estate Collateral or
Designated Sale-Leaseback Property or providing the sale leaseback or mortgage
financing may reasonably require. All net Collections received by the Borrowers
from the (i) sale of any Equipment or Real Estate Collateral, or (ii) the sale
leaseback or other financing of any Designated Sale-Leaseback Property shall be
immediately deposited by the Borrowers to Blocked Accounts as provided in
Section 3.4 hereof.

        (b)   Upon the occurrence of any liquidation or merger of a Borrower or
Services permitted pursuant to Section 7.9(d) hereof, the Agent agrees to
release, upon the written request of a Borrower or Services, any security
interest or lien it may have in the assets of such liquidating or non-surviving
merging Borrower or Services.

        6.9   Each of the Borrowers possess all rights necessary to conduct
their business as conducted as of the Closing Date and the Borrowers shall
maintain their rights in, and the value of, the foregoing in the ordinary course
of their business, including, without limitation, by making timely payment with
respect to any applicable licensed rights; provided that Borrower may abandon
any General Intangible which it deems in its reasonable business judgment to no
longer be necessary to the conduct of its business. The Borrowers shall deliver
to the Agent, and/or shall cause the appropriate party to deliver to the Agent,
from time to time such pledge or security agreements with respect to General
Intangibles (now or hereafter acquired) of the Borrowers as the Agent shall
require to obtain valid first liens thereon. In furtherance of the foregoing,
the Borrowers shall provide timely notice to the Agent of any additional
Patents, Trademarks, tradenames, service marks, Copyrights, brand names, trade
names,

35

--------------------------------------------------------------------------------

logos and other trade designations acquired or applied for subsequent to the
Closing Date and the Borrowers shall execute such documentation as the Agent may
reasonably require to obtain and perfect its lien thereon. The Borrowers hereby
confirm that they shall deliver, or cause to be delivered, any pledged stock
issued subsequent to the Closing Date to the Agent in accordance with the
applicable terms of their respective Stock Pledge Agreement and prior to such
delivery, shall hold any such stock in trust for the Agent. Each of the
Borrowers hereby irrevocably grants to the Agent a royalty-free, non-exclusive
license in the General Intangibles, including tradenames, Trademarks,
Copyrights, Patents, licenses, and any other proprietary and intellectual
property rights and any and all right, title and interest in any of the
foregoing, for the sole purpose, upon the occurrence of an Event of Default, of
the right to: (i) advertise for sale and sell or transfer any Inventory bearing
any of the General Intangibles, and (ii) make, assemble, prepare for sale or
complete, or cause others to do so, any applicable raw materials or Inventory
bearing any of the General Intangibles, including use of the Equipment and Real
Estate for the purpose of completing the manufacture of unfinished goods, raw
materials or work-in-process comprising Inventory, and apply the proceeds
thereof to the Obligations hereunder, all as further set forth in this Financing
Agreement and irrespective of the Agent's lien and perfection in any General
Intangibles.

        6.10 This Financing Agreement and the obligation of the Borrowers to
perform all of their covenants and obligations may be further secured, from time
to time, by Mortgages on the Real Estate Collateral.

        6.11 The Borrowers agree that all chattel paper created by the Borrowers
will be marked: "This chattel paper has been assigned to The CIT Group/Business
Credit, Inc., as Agent. Further assignment of this chattel paper violates the
rights of The CIT Group/Business Credit, Inc."

        7.    Representations, Warranties and Covenants.    

        7.1   Each of the Borrowers hereby warrants, represents and covenants
that: (a) the fair value of their Total Assets exceeds the book value of their
Total Liabilities; (b) each Borrower is generally able to pay its debts as they
become due and payable; and (c) each Borrower does not have unreasonably small
capital to carry on its business as is currently conducted absent extraordinary
and unforeseen circumstances. The Borrowers further warrant and represent that:
(i) Schedule B hereto correctly and completely sets forth as to each of the
Borrowers' (A) their chief executive offices, (B) their Collateral locations,
(C) their tradenames, and (D) all the other information listed on said Schedule;
(ii) except for the Permitted Encumbrances, after filing of financing statements
in the applicable filing clerks' offices and/or Mortgages with the applicable
recording offices, this Financing Agreement creates a valid, perfected and first
priority security interest in the Collateral and the security interests granted
herein constitute and shall at all times constitute the first and only liens on
the Collateral; (iii) except for the Permitted Encumbrances, the Borrowers are,
or will be, at the time additional Collateral is acquired by them, the absolute
owner of the Collateral with full right to pledge, sell, consign, transfer and
create a security interest therein, free and clear of any and all claims or
liens in favor of others; (iv) the Borrowers will, at their expense, forever
warrant and, at the Agent's request, defend the same from any and all claims and
demands of any other person other than a holder of a Permitted Encumbrance;
(v) the Borrowers, or any one of them, will not grant, create or permit to
exist, any lien upon, or security interest in, the Collateral, or any proceeds
thereof, in favor of any other person other than the holders of the Permitted
Encumbrances; (vi) the Equipment does not comprise a part of any Borrowers'
Inventory; and (vii) the Equipment is and will only be used by the Borrowers in
their business and will not be held for sale or lease, or removed from their
premises, or otherwise disposed of by the Borrowers except as otherwise
permitted in this Financing Agreement or consistent with past business practice.

        7.2   Each of the Borrowers agrees to maintain books and records
pertaining to the Collateral in accordance with GAAP and in such additional
detail, form and scope as the Agent shall reasonably

36

--------------------------------------------------------------------------------


require consistent with such Borrower's past business practice. The Borrowers
agree that prior to the occurrence of an Event of Default the Agent or its
agents and any of the Lenders who may wish to accompany the Agent at their own
cost and expense, may enter upon the Borrowers' premises at any time during
normal business hours (or at such other times as the Agent and the Borrowers
agree upon), and from time to time (but no more than once per Fiscal Quarter of
Parent, but at least once per Fiscal Year of Parent if requested by Required
Lenders) in its reasonable business judgement and upon reasonable notice, for
the purpose of inspecting the Collateral and any and all records pertaining
thereto. During the continuance of an Event of Default, the Agent or its agents,
at the Borrowers' expense, and any of the Lenders (at such Lender's expense and
at Agent's sole discretion as to the number of Lenders) who may wish to
accompany Agent, may enter the Borrowers' premises, upon reasonable notice and
during normal business hours, and as often as it deems reasonably necessary, to
inspect the Collateral and the books and records of the Borrowers. The Borrowers
agree to afford the Agent prompt written notice of any change in the location of
any Personal Property Collateral outside the ordinary course of Borrowers'
business, other than to locations that are known to the Agent as of the Closing
Date and as to which the Agent has fully perfected its liens thereon. Each of
the Borrowers are also to advise the Agent promptly, in sufficient detail, of
any material adverse change (other than seasonal changes) relating to the type,
quantity or quality of the Personal Property Collateral or on the security
interests granted to the Agent for the benefit of the Lenders therein.

        7.3   Each of the Borrowers agrees to: execute and deliver to the Agent,
from time to time, solely for the Agent's convenience in maintaining a record of
the Collateral, such written statements, and schedules as the Agent may
reasonably require, designating, identifying or describing the Collateral. Any
failure, however, to promptly give the Agent such statements, or schedules shall
not affect, diminish, modify or otherwise limit the Agent's and/or the Lenders'
security interests in the Collateral.

        7.4   Each of the Borrowers agrees to comply with the requirements of
all state and federal laws in order to grant to the Agent valid and perfected
first security interests in the Collateral, subject only to the Permitted
Encumbrances. The Agent is hereby authorized by the Borrowers to file (including
pursuant to the applicable terms of the UCC) from time to time any financing
statements, continuations or amendments covering the Personal Property
Collateral. The Agent is hereby authorized by the Borrowers, to the extent
permitted by applicable law, to file any financing statements covering the
Personal Property Collateral whether or not the Borrowers' signature appears
thereon, and the Borrowers hereby consent to and ratify any and all execution
and/or filing of financing statements on or prior to the Closing Date by the
Agent. The Borrowers agree to do whatever the Agent may reasonably request, from
time to time, by way of: (a) filing notices of liens, financing statements,
amendments, renewals and continuations thereof; (b) cooperating with the Agent's
agents and employees; (c) keeping Collateral records; (d)  transferring proceeds
of Collateral to the Agent's possession; and (e) performing such further acts as
the Agent and/or the Lenders may reasonably require in order to effect the
purposes of this Financing Agreement, including but not limited to obtaining
control agreements with respect to Blocked Accounts and/or Investment Property.

        7.5   (a)    The Borrowers agree to maintain insurance under such
policies of insurance, with such insurance companies, in such reasonable amounts
and covering such insurable risks on (i) Inventory, as is reasonably acceptable
to the Agent consistent with industry standards and (ii) Real Estate and
Equipment, on terms no less favorable than the insurance coverage in place as of
the date hereof (other than with respect to the limits and deductibles of such
coverage). All policies covering the Real Estate, Equipment and Inventory are,
subject to the rights of any holders of Permitted Encumbrances holding claims
senior to the Agent, to be made payable to the Agent on behalf of the Lenders,
in case of loss, under a standard non-contributory "mortgagee", "lender" or
"secured party" clause and are to contain such other provisions as the Agent may
require to fully protect the Agent's interest in the Real Estate, Inventory and
Equipment and to any payments to be made under such policies. Unless otherwise
agreed in writing as set forth in the last paragraph of Section 2.1, all
original policies or true

37

--------------------------------------------------------------------------------


copies thereof are to be delivered to the Agent, premium prepaid, with the
lender's loss payable endorsement in the Agent's favor, and shall provide for
not less than thirty (30) days prior written notice to the Agent of the exercise
of any right of cancellation. At the Borrowers' request, or if the Borrowers
fail to maintain such insurance, the Agent may arrange for such insurance, but
at the Borrowers' expense and without any responsibility on the Agent's or any
Lender's part for: (i) obtaining the insurance; (ii) the solvency of the
insurance companies; (iii) the adequacy of the coverage; or (iv) the collection
of claims. Upon the occurrence of an Event of Default which is not waived in
writing by the Required Lenders, the Agent shall, subject to the rights of any
holders of Permitted Encumbrances holding claims senior to the Agent, have the
sole right and at its option, in the name of the Agent or the Borrowers or any
of them, to file claims under any insurance policies, to receive, receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies. In the event of any
loss or damage by fire or other casualty, insurance proceeds relating to
Borrowers Inventory shall constitute Collections and shall be deposited in the
Blocked Accounts in accordance with Section 3.4 of this Financing Agreement.

        (b)   In the event any part of the Collateral is damaged by fire or
other casualty and the Insurance Proceeds for such damage are greater than Five
Hundred Thousand Dollars ($500,000) in any Fiscal Year, such proceeds, in their
entirety, shall be delivered to the Agent and the Agent shall promptly apply
such Proceeds to reduce the Borrowers' outstanding balance in the Revolving Loan
Account. In the event any part of the Collateral is damaged by fire or other
casualty and the Insurance Proceeds for such damage are less than Five Hundred
Thousand Dollars ($500,000) in any Fiscal Year, such proceeds, in their
entirety, shall be delivered to the Borrowers'.

        (c)   In the event the Borrowers or any one of them fails to provide the
Agent with timely evidence, acceptable to the Agent, of its maintenance of
insurance coverage required pursuant to Section 7.5(a) above, the Agent may
purchase, at the Borrowers' expense, insurance to protect the Agent's interests
in the Collateral. The insurance acquired by the Agent may, but need not,
protect the Borrowers' interest in the Collateral, and therefore such insurance
may not pay claims which the Borrowers may have with respect to the Collateral
or pay any claim which may be made against the Borrowers in connection with the
Collateral. In the event the Agent purchases, obtains or acquires insurance
covering all or any portion of the Collateral, the Borrowers shall be
responsible for all of the applicable costs of such insurance, including
premiums, interest (at the applicable Chase Bank Rate for Revolving Loans set
forth in Section 8.1 hereof), fees and any other charges with respect thereto,
until the effective date of the cancellation or the expiration of such
insurance. The Agent may charge all of such premiums, fees, costs, interest and
other charges to the Borrowers' Revolving Loan Accounts. Each of the Borrowers
hereby acknowledges that the costs of the premiums of any insurance acquired by
the Agent may exceed the costs of insurance which the Borrowers may be able to
purchase on their own. In the event that the Agent purchases such insurance, the
Agent will notify the Borrowers or the applicable Borrowers, in writing, of said
purchase within thirty (30) days of the date of such purchase. If, within thirty
(30) days after the date of such notice, the Borrowers provide the Agent with
proof that the Borrowers have the insurance coverage required pursuant to
Section 7.5(a) above (in form and substance satisfactory to the Agent), then the
Agent agrees to cancel the insurance purchased by the Agent and credit the
Borrowers' Revolving Loan Accounts with the amount of all costs, interest and
other charges associated with any insurance purchased by the Agent, including
with any amounts previously charged to any Revolving Loan Accounts.

        7.6   Each of the Borrowers agrees to pay, when due, all Taxes,
including sales taxes, assessments, claims and other charges lawfully levied or
assessed upon the Borrowers or the Collateral, provided,

38

--------------------------------------------------------------------------------

however, that such remittances need not be made on or before such due date if
such sales taxes are subject to a Permitted Protest.

        7.7   Each of the Borrowers:

        (a)   agrees to comply with all acts, rules, regulations and orders of
any legislative, administrative or judicial body or official, including, but not
limited to, the Fair Labor Standards Act, as set forth in Section 201 through
Section 219 of Title 29 of the United States Code, which the failure to comply
with would have a material and adverse impact on the Collateral, or any material
part thereof, or on the business or operations of the Borrowers, provided that
the Borrowers may contest any acts, rules, regulations, orders and directions of
such bodies or officials in any reasonable manner which will not materially and
adversely effect the Agent's and/or the Lenders' rights or priority in the
Collateral; and

        (b)   agrees to comply with all environmental statutes, acts, rules,
regulations or orders as presently existing or as adopted or amended in the
future, applicable to the Collateral, the ownership and/or use of its Real
Estate and operation of their business, which the failure to comply with would
have a material and adverse impact on the Collateral, or any material part
thereof, or on the operation of the business of the Borrowers; and shall not be
deemed to have breached any provision of this Section 7.7(b) if (i) the failure
to comply with the requirements of this Section 7.7(b) resulted from good faith
error or innocent omission, (ii) the Borrowers promptly commence and diligently
pursue a cure of such breach, and (iii) such failure is cured within thirty
(30) days following the Borrowers' receipt of notice of such failure, or if such
cannot in good faith be cured within thirty (30) days, then such breach is cured
within a reasonable time frame based upon the extent and nature of the breach
and the necessary remediation, and in conformity with any applicable consent
order, consensual agreement and applicable law. The Borrowers hereby indemnify
the Agent and each Lender and agree to defend and hold the Agent and each Lender
harmless from and against any and all loss, damage, claim, liability, injury or
expense which the Agent and each Lender may sustain or incur in connection with:
any claim or expense asserted against the Agent or any Lender as a result of any
environmental pollution, hazardous material or environmental clean-up of the
Borrowers' Real Estate, or any claim or expense which results from the
Borrowers' operations (including, but not limited to, the Borrowers' off-site
disposal practices); provided, however that Borrowers shall not be liable for
any claim or expense incurred primarily as a result of an indemnified party's
own gross negligence or willful misconduct. The Borrowers further agree that
this indemnification as to environmental liability shall survive for two
(2) years from the date of termination of this Financing Agreement and the
payment of all Obligations or amounts payable hereunder.

        7.8   Until termination of this Financing Agreement and payment and
satisfaction of all Obligations due hereunder, the Borrowers agree that, unless
the Agent shall have otherwise consented in writing, each of the Borrowers will
furnish to the Agent and each Lender: (a) within ninety (90) days after the end
of each Fiscal Year of each of the Borrowers, an audited Consolidated Balance
Sheet, and at the request of the Agent, with a Consolidating Balance Sheet (to
the extent such Consolidating Balance Sheet has already been prepared) attached
thereto, as at the close of such year, and statements of profit and loss, cash
flow and reconciliation of surplus of Parent and its Subsidiaries on a
consolidated basis for such year, audited by independent public accountants
selected by the Borrowers and satisfactory to the Agent (the Agent hereby agrees
that each of Ernst & Young and Deloitte & Touche is presently satisfactory to
Agent); (b) forty-five (45) days after the end of each Fiscal Month, other than
a month that constitutes a Fiscal Year end (and except with respect to the first
Fiscal Month of each fiscal year of the Borrowers, with respect to which the
applicable period for delivery shall be sixty days (60) rather than forty-five
(45) days), a Consolidated Balance Sheet as at the end of such period and
consolidated statements of operations and cash flows of the Parent and its
consolidated Subsidiaries for such period, certified by an authorized financial
or accounting officer of the Borrowers;

39

--------------------------------------------------------------------------------

(c) sixty (60) days after the end of each Fiscal Year of the Parent, annual cash
flow projections in form satisfactory to the Agent, and (d) from time to time,
such further information regarding the business affairs and financial condition
of the Borrowers and/or any subsidiaries thereof as the Agent may reasonably
request, including, without limitation (i) the accountant's management practice
letter, if any, and (ii) revised cash flow projections in form satisfactory to
the Agent. Each financial statement which the Borrowers are required to submit
hereunder must be accompanied by an officer's certificate, signed by the
President, Chief Financial Officer, Vice President, Controller, or Treasurer,
pursuant to which any one such officer must certify that: (i) the financial
statement(s) fairly and accurately represent(s) the financial condition of the
Borrowers and their Subsidiaries, at the end of the particular accounting
period, as well as the operating results of the Borrowers and their
Subsidiaries, during such accounting period, subject to year-end audit
adjustments; (ii) during the particular accounting period: (x) there has been no
Default or Event of Default under this Financing Agreement, provided, however,
that if any such officer has knowledge that any such Default or Event of Default
has occurred during such period, the existence of and a detailed description of
same shall be set forth in such officer's certificate; and (y) a senior officer
of the Borrowers has not received any notice of cancellation with respect to its
property insurance policies or certifying as to replacement policies therefore;
(iii) if Availability has been below Ninety Million Dollars ($90,000,000) for
three (3) consecutive Business Days during the period covered by such financial
statement, the exhibits attached to such monthly and annual financial
statement(s) shall be accompanied by detailed calculations of all financial
covenants for such period; (iv) as of the last day of the particular accounting
period, each Borrower is current with respect to the payment of all sales taxes
due by the Borrowers to any state taxing authorities except to the extent
specifically noted to the contrary on a schedule attached to such officer's
certificate; (v) as of the last day of the particular accounting period, each
Borrower is current with respect to the payment of all rent due to landlords of
the Borrowers except to the extent specifically noted to the contrary on a
schedule attached to such officer's certificate; and (vi) a detailed description
of the change of location of any Collateral (if necessary to perfect or maintain
the Agent's perfected security interest in the Collateral or if any Collateral
is relocated in connection with the opening of a Borrower's new retail store).
In addition, if at anytime, Availability drops below the Minimum Availability
then and in that event Borrowers shall deliver to Agent, within one (1) Business
Day, retroactive to the period covered by last financial statement delivered to
Agent, exhibits detailing the calculations of all financial covenants for such
period.

        7.9   Until termination of the Financing Agreement and payment and
satisfaction of all Obligations hereunder, each of the Borrowers agrees that,
without the prior written consent of the Agent, except as otherwise herein
provided, the Borrowers or any one of them will not:

        (a)   Mortgage, assign, pledge, transfer or otherwise permit any lien,
charge, security interest, encumbrance or judgment (whether as a result of a
purchase money or title retention transaction, or other security interest, or
otherwise) to exist on any of the Borrowers' Collateral or any other assets,
whether now owned or hereafter acquired, except for the Permitted Encumbrances;
provided, however, that nothing in this subparagraph (a) shall prohibit the
Borrowers from mortgaging, assigning, pledging, transferring or otherwise
permitting any lien to exist on any of the Margin Stock;

        (b)   Incur or create any Indebtedness other than the Permitted
Indebtedness;

        (c)   Sell, lease, assign, transfer or otherwise dispose of
(i) Collateral, except as otherwise specifically permitted by this Financing
Agreement, and provided that any Borrower may transfer Personal Property
Collateral to any other Borrower, or (ii) either all or substantially all of the
other assets of the Borrowers taken as a whole, provided, however, that the
Agent agrees, as to this clause (ii), that it shall not unreasonably withhold
its consent to any such sale, lease, assignment, transfer, or other disposition,
provided, further, that nothing in this subparagraph (c) shall prohibit the
Borrowers from selling, transferring or disposing of the Margin Stock;

40

--------------------------------------------------------------------------------




        (d)   Merge, consolidate or otherwise alter or modify their respective
corporate names, principal places of business, structure, or existence,
re-incorporate or re-organize, or enter into or engage in any operation or
activity materially different from that presently being conducted by the
Borrowers or any one of them, except that the Borrowers may (A) change their
corporate name or address, or (B) a Borrower may merge with and into any other
Borrower (with a Borrower being the survivor of such merger), provided that:
(i) in any such instance under (A) or (B) above the Borrowers shall give the
Agent thirty (30) days prior written notice thereof; and (ii) the Borrowers
shall execute and deliver, prior to or simultaneously with any such action, any
and all documents and agreements reasonably requested by the Agent to confirm
the continuation and preservation of all security interests and liens granted to
the Agent hereunder and provided further that on fifteen (15) days prior notice
to the Agent, Parent or any Borrower may, without obtaining the consent of the
Agent or any Lender (x) liquidate or merge any one or more of its Subsidiaries
into any Borrower provided a Borrower is the survivor of any such merger,
(y) liquidate or merge any Subsidiary Guarantor into any other Subsidiary
Guarantor or into any Borrower, so long as a Subsidiary Guarantor or Borrower is
the surviving corporation, and (z) alter or modify its corporate name or
principal place of business other than pursuant to or as contemplated in
connection with the Merger;

        (e)   Assume, guarantee, endorse, or otherwise become liable upon the
obligations of any person, firm, entity or corporation, other than (i) by the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (ii) pursuant to obligations in
effect on the date hereof, (iii) in connection with subleases pursuant to which
the Borrowers is the sub-lessor, (iv) in connection with the MLTC Documents,
(v) home relocation loans to or on behalf of employees, (vi) in the ordinary
course of the Borrowers' business or for purposes deemed reasonable by the
Borrowers provided such obligations under this clause (vi) shall not exceed
Sixteen Million Dollars ($16,000,000) in the aggregate at any one time, or
(vii) assumptions, guarantees, endorsements, or other incurrences of liability
by any Borrower with respect to obligations (A) of any other Borrower, or (B) of
any Subsidiary Guarantor provided such obligations under this clause (vii)
(B) shall not exceed Ten Million Dollars ($10,000,000) in the aggregate at any
one time.

        (f)    Declare or pay any dividend or distributions of any kind on, or
purchase, acquire, redeem or retire, any of the capital stock or equity
interest, of any class whatsoever, whether now or hereafter outstanding, except
(i) that any Subsidiary may declare and pay dividends on its capital stock to
any Borrower, and (ii) Parent may declare and pay dividends on its capital
stock, or purchase, acquire, redeem or retire any of its capital stock (A) in
cash in an amount not to exceed Sixteen Million Dollars ($16,000,000) in any
Fiscal Year, provided, Parent may, notwithstanding such dollar limitation,
redeem and then sell its capital stock in connection with and on behalf of its
employees and directors in conjunction with such employee's or director's
payment of taxes resulting from such employee's or director's stock transaction,
provided however, that no dividends, stock purchases and redemptions may be
declared, made and paid if a Default or Event of Default is then in existence or
will be in existence after giving effect to such dividends, stock purchases or
redemptions; and (B) in kind;

        (g)   Except as expressly permitted by Section 7.13, make any advance or
loan to, or any investment in, any Person, except for (i) advances, loans or
investments in existence on the date of execution of this Financing Agreement;
(ii) Permitted Investments; (iii) loans and advances to employees in the
ordinary course of business for travel, entertainment and home relocation;
(iv) loans and advances to employees to enable employees to purchase the capital
stock of Parent provided such loans and advances do not exceed Eight Million
Dollars ($8,000,000) in the aggregate at any one time, provided, however, that
such Eight Million Dollars ($8,000,000) limitation shall not be applicable if
the cash proceeds of such stock purchases are immediately

41

--------------------------------------------------------------------------------




reinvested by the Parent in the capital stock of the Borrowers or are
immediately used to repay Indebtedness of Parent to the other Borrowers; (v) as
long as no Event of Default exists or would result therefrom, advances or loans
to, or investments in, joint ventures or Subsidiaries of the Borrowers,
provided, however, that if such loans or advances are not being used to acquire,
directly or indirectly, assets for the benefit of the Borrowers, such loans,
advances or investments may not exceed Four Million Dollars ($4,000,000) in the
aggregate at any one time; (vi) advances or loans between or among the
Borrowers; (vii) investments between or among the Borrowers; and
(viii) investments in customers and suppliers in the ordinary course of business
which (A) generate Trade Accounts Receivable or (B) are accepted in settlement
of disputes or in a bankruptcy, insolvency or similar proceeding involving such
customer or supplier;

        (h)   Pay any management, consulting or other similar fees to any
person, corporation or other entity affiliated with the Borrowers, except that
the Borrowers may pay management fees to their Affiliates, in the ordinary
course of their business and subject to, and in accordance with, the existing
management agreement(s) between the Borrowers and Leonard Green & Partners,
provided that (x) the aggregate amount of such fees during any Fiscal Year shall
not exceed Six Million Dollars ($6,000,000) and (y) no such fees shall be paid
if a Default or Event of Default is then in existence or would occur after
giving effect to any such payment; nor

        (i)    Engage in any transaction involving commodity options, futures
contracts or similar transactions, except solely to hedge against fluctuations
in the prices of commodities owned or purchased by it and the values of foreign
currencies receivable or payable by it and interest swaps, caps or collars.

        7.10 Until termination of the Financing Agreement and payment and
satisfaction in full of all Obligations hereunder, the Borrowers, on a
consolidated basis, shall:

        (a)   have at the end of each month set forth below an Interest Coverage
Ratio of not less than the ratio set forth below for the applicable period:

Measurement Period


--------------------------------------------------------------------------------

  Interest Coverage Ratio

--------------------------------------------------------------------------------

Commencing on the Closing Date through and including the first (1st) Anniversary
Date   3.0:1.0
Commencing on the first day following the first Anniversary Date and at all
times thereafter
 
3.5:1.0

        (b)   maintain at the end of each month a Fixed Charge Coverage Ratio of
not less than 1.1:1.0.

        (c)   In connection with the foregoing, for the purposes of testing the
covenants set forth in Sections 7.10(a) and (b) (collectively, the "Financial
Covenants"), interest and taxes (as each is defined in accordance with GAAP)
will only include cash expenditures of each during the period tested.

        (d)   Upon the request of the Borrowers, the Financial Covenants will be
modified from time to time after the Closing Date, in Agent's reasonable
discretion and on terms reasonably satisfactory to Borrowers and Agent, to
incorporate and accommodate any changes made by the Borrowers' accounting
methodology as a result of changes made to capital or operating lease treatment
under GAAP.

42

--------------------------------------------------------------------------------






        (e)   Notwithstanding any other term or provision contained in this
Financing Agreement to the contrary, Borrowers shall not have to meet either of
the Financial Covenants so long as Borrowers have the Minimum Availability
required hereunder.

        (f)    In the event that Borrowers have less than the Minimum
Availability as a result of Revolving Loans advanced or Letters of Credit opened
by Agent and Lenders at the request of Borrowers or any one of them, the
Financial Covenants will be tested immediately as set forth in Section 7.10(g).
In the event that Borrowers have less than the Minimum Availability for any
other reason, the Financial Covenants shall not be tested unless and until
Borrowers' Availability remains below the Minimum Availability for a period of
five (5) consecutive calendar days. Once the Borrowers' Availability rises above
the Minimum Availability, the Financial Covenants shall no longer be tested.

        (g)   In the event the Financial Covenants are to be tested pursuant to
Section 7.10(f), the Financial Covenants shall be calculated as of the end of
the calendar month immediately preceding the interim monthly financial statement
last delivered to the Agent (e.g. if (a) Borrowers' Availability falls below the
Minimum Availability as a result of an increase in the Availability Reserve on
October 20th, (b) the Borrower's Availability remains below the Minimum
Availability threshold until October 25th, and (c) the latest interim financial
statements were delivered to the Agent on October 15th, then the covenants would
be tested as of the end of the Fiscal Month of August).

        7.11 The Borrowers agree to advise the Agent, promptly, in writing of:
(a) all quantifiable expenditures (actual or anticipated) in excess of Two
Million Dollars ($2,000,000) pertaining to the Real Estate and operations in any
Fiscal Year for (i) environmental clean-up, (ii) environmental compliance or
(iii) environmental testing and the impact of said expenses on working capital;
and b) any notices the Borrowers receives from any local, state or federal
authority advising the Borrowers of any environmental liability (real or
potential) stemming from any of the Borrowers' operations, premises, its waste
disposal practices, or waste disposal sites used by the Borrowers and to provide
the Agent with copies of all such notices if so required.

        7.12 Each of the Borrowers hereby agrees to indemnify and hold harmless
the Agent, Lenders and their officers, directors, employees, attorneys and
agents (each, an "Indemnified Party") from, and holds each of them harmless
against, any and all losses, liabilities, obligations, claims, actions, damages,
costs and expenses (including attorney's fees) and any payments made by the
Agent pursuant to any indemnity provided by the Agent with respect to or to
which any Indemnified Party could be subject insofar as such losses,
liabilities, obligations, claims, actions, damages, costs, fees or expenses
relate to or arise in connection with the Loan Documents, including without
limitation those which may arise from or relate to: (a) the Blocked Account, the
lockbox and/or any other deposit account and/or the agreements executed in
connection therewith; and (b) any and all claims or expenses asserted against
the Agent as a result of any environmental pollution, hazardous material or
environmental clean-up relating to the Real Estate; or any claim or expense
which results from any of the Borrowers' operations (including, but not limited
to, any of the Borrowers' off-site disposal practices) and use of the Real
Estate, which the Agent may sustain or incur (other than solely as a result of
the physical actions of the Agent on the Borrowers' premises which are
determined to constitute gross negligence or willful misconduct by a court of
competent jurisdiction), all whether through the alleged or actual negligence of
such person or otherwise, except and to the extent that the same results
primarily from the gross negligence or willful misconduct of such Indemnified
Party as determined by a court of competent jurisdiction. The Borrowers hereby
agree that this indemnity shall survive termination of this Financing Agreement,
as well as payments of Obligations which may be due hereunder and that the Agent
may, in its reasonable business judgement, establish such reserves with respect
thereto as it may deem advisable under the circumstances and, upon any
termination hereof, hold such reserves as cash reserves for any such contingent
liabilities.

43

--------------------------------------------------------------------------------


        7.13 Except as otherwise specifically permitted in this Financing
Agreement, without the prior written consent of the Agent, the Borrowers agree
that they will not enter into any transaction, including, without limitation,
any purchase, sale, transfer, lease, loan or exchange of property with any
Subsidiary or Affiliate of a Borrower other than: (i) transactions in the
ordinary course of the Borrowers' business and on terms no less favorable than
the terms otherwise attainable by the Borrowers from a Person not an Affiliate;
(ii) transactions related to the Acquisition-Related Transactions; (iii) as
otherwise permitted in this Financing Agreement; (iv) payment of fees and
reimbursement of expenses to directors for the expenses incurred by such
directors for attending the Borrowers' Board of Directors' meetings; (v) all
customary compensation arrangements, including employment agreements,
participation in employee benefit plans, severance agreements, indemnification
agreements and stock option plans, stock award plans, and bonus plans;
(vi) payment to Leonard Green & Partners of its (a) management and transaction
fees and (b) out-of-pocket expenses incurred for the benefit of the Borrowers;
(vii) transfers of Personal Property Collateral between or among the Borrowers;
(viii) purchases by the Borrowers of assets leased by the Borrowers under the
MLTC Documents, (ix) consulting arrangements and/or employment agreements with
Alvin Lubetkin, and (xi) real property leases entered into prior to the date
hereof with former or current shareholders of Parent or any of their Family
Members or Family Trusts.

        7.14 Each Borrower shall use its continuous best efforts to obtain as
soon as possible after the date of execution hereof landlord waivers in form and
substance reasonably acceptable to the Agent with respect to all (or as many as
possible) of the Borrowers' store locations and/or distribution centers or
warehouses (provided that the Borrowers shall not be required to incur
additional expense to obtain such waivers (such as payment of waiver fees or
increased rent to landlords) other than the Borrowers' own transactional fees
and expenses in connection with seeking, negotiating, and obtaining such
waivers, and the transactional fees and expenses of the Agent and its counsel in
reviewing and approving them).

        7.15 If, at any, time Inventory shall be stored in a public warehouse
(other than Inventory in warehouses while such Inventory is clearing customs),
each Borrower shall use its continuous best efforts to obtain as soon as
possible and deliver, or cause to be delivered, to the Agent for the benefit of
the Lenders, from each such public warehouse in which Inventory is stored, other
than Inventory in warehouses while such Inventory is clearing customs, an
acknowledgment, in form and substance reasonably satisfactory to the Agent,
concerning the Agent's security interest for the benefit of the Lenders in such
Inventory and the original negotiable warehouseman's receipts, if any, duly
endorsed by the Borrowers to the order of the Agent for the benefit of the
Lenders provided that Borrowers shall not be required to incur additional
expense to obtain such waivers (such as payment of waiver fees or increased rent
to landlords) other than the Borrowers' own transactional fees and expenses in
connection with seeking, negotiating, and obtaining such waivers, and the
transactional fees and expenses of the Agent and its counsel in reviewing and
approving them.

        8.    Interest, Fees and Expenses.    

        8.1   (a)    Interest on the Revolving Loans (other than LIBOR Loans)
shall be payable monthly as of the end of each month and shall be an amount
equal to the Chase Bank Rate per annum plus the Applicable Margin attributable
to Chase Bank Rate Loans on the average of the net balances (other than LIBOR
Loans) owing by the Borrowers to the Lenders in the Borrowers' Revolving Loan
Account at the close of each day during such month. Interest on the Revolving
Loans which are LIBOR Loans shall be payable monthly as of the end of each month
and shall be an amount equal to the sum of the Applicable Margin attributable to
LIBOR Loans and the applicable LIBOR on each then outstanding Revolving Loan
which is a LIBOR Loan, on a per annum basis, on the average of the net balances
owing by the Borrowers on such LIBOR Loan at the close of each day during such
month. The Borrowers may elect to use LIBOR as to any new or then outstanding
Revolving Loans subject to the provisions of Section 8.13 hereof. If no such
election is timely made or can be made, then the Agent

44

--------------------------------------------------------------------------------


shall use the Chase Bank Rate to compute interest. In the event of any change in
said Chase Bank Rate, the rate hereunder shall change correspondingly, as of the
first of the month following any change. All rates hereunder shall be calculated
based on a 360-day year. The Agent shall be entitled to charge the Borrowers'
Revolving Loan Account at the rate provided for herein when due until all
Obligations have been paid in full.

        (b)   Notwithstanding any provision to the contrary contained in this
Section 8, in the event that the sum of (i) the outstanding Revolving Loans, and
(ii) the Availability Reserve(s) exceed the Borrowing Base: (A) as a result of
Revolving Loans advanced by the Agent at the request of the Borrowers or any one
of them (herein "Requested Overadvances"), for any one (1) or more Business Days
in any month, or (B) for any other reason whatsoever (herein "Other
Overadvances") and such Other Overadvances continue for five (5) or more
Business Days in any month, the average net balance of all Revolving Loans for
such period during which an Overadvance is in effect shall bear interest at the
Overadvance Rate.

        (c)   Upon and after the occurrence of an Event of Default and the
giving of any required notice by the Agent in accordance with the provisions of
Section 10, Paragraph 10.2 hereof, all Obligations shall bear interest at the
Default Rate of Interest.

        8.2   Intentionally Omitted.

        8.3   In consideration of the Letter of Credit Guaranty of the Agent,
the Borrowers shall pay the Agent, for the benefit of Lenders, the Letter of
Credit Guaranty Fee which shall be an amount equal to one and one quarter
percent (1.25%) per annum on the face amount of each outstanding Letter of
Credit issued by an Issuing Bank pursuant hereto less the amount of any and all
amounts previously drawn under such Letter of Credit, payable monthly.

        8.4   Any and all charges, fees, commissions, costs and expenses charged
to the Agent for the Borrowers' account by any Issuing Bank in connection with,
or arising out of, Letters of Credit or out of transactions relating thereto
will be charged to the Revolving Loan Account in full when charged to, or paid
by the Agent, or as may be due upon any termination of this Financing Agreement
hereof, and when made by any such Issuing Bank shall be conclusive on the Agent.

        8.5   Each of the Borrowers shall reimburse or pay the Agent, as the
case may be, for: (a) all Out-of-Pocket Expenses and (b) any applicable
Documentation Fee.

        8.6   Upon the last Business Day of each month, commencing on August 29,
2003, the Borrowers shall pay to the Agent, for the benefit of Lenders, the
Unused Line Fee.

        8.7   Intentionally Omitted.

        8.8   Intentionally Omitted.

        8.9   The Borrowers shall pay the Agent's standard charges and fees for
the Agent's personnel used by the Agent for reviewing the books and records of
the Borrowers and for verifying, testing, protecting, safeguarding, preserving
or disposing of all or any part of the Collateral (which fees shall be in
addition to but without duplication of any Out-of-Pocket Expenses) subject to
the limits contained herein.

        8.10 Each of the Borrowers hereby authorizes the Agent to charge their
respective Revolving Loan Account(s) with the amount of all their Obligations
due under this Financing Agreement or any Loan Document, including, without
limitation, the Fee Letter, as such payments become due. The Borrowers hereby
confirm and agree that they shall promptly pay any Obligations to the Agent upon
its request therefor. Each of the Borrowers confirms that (i) its liability for
any and all of the fee obligations (including, without limitation, those set
forth in Sections 8.3, 8.4, 8.5, 8.6 and 8.9 as well as the Fee Letter) and
Out-of-Pocket Expenses, set forth in this Financing Agreement and in any of the
other

45

--------------------------------------------------------------------------------


Loan Documents is joint and several, (ii) the Borrowers, as between themselves,
shall determine how to pro-rate any such payments due hereunder, and (iii) for
ease of administration, the Agent may charge any of their Revolving Loan
Accounts with the amount of any such fee payments and any such charges which the
Agent may so make to any of the Borrowers' Revolving Loan Account(s) as herein
provided will be made as an accommodation to the Borrowers and solely at the
Agent's discretion. In the unlikely event the Agent is unable or unwilling to
charge any such Obligation to the Revolving Loan Account(s), then the Agent
shall so notify the Borrowers in writing and the amount so requested shall be
due and payable thirty (30) days after such demand.

        8.11 In the event that the Agent, any Lender, or any Participant
hereunder (or any financial institution which may from time to time become a
Participant or lender hereunder) shall have determined in the exercise of its
reasonable business judgement that, subsequent to the Closing Date, any change
in applicable law, rule, regulation or guideline regarding capital adequacy, or
any change in the interpretation or administration thereof, or compliance by the
Agent, such Lender, or such Participant with any new request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the Agent's, such Lender's, or such Participant's
capital as a consequence of its obligations hereunder to a level below that
which the Agent, such Lender, or such Participant could have achieved but for
such adoption, change or compliance (taking into consideration the Agent, such
Lender, or such Participant's policies with respect to capital adequacy) by an
amount reasonably deemed by the Agent, such Lender, or such Participant to be
material, then, from time to time, the Borrowers shall pay no later than five
(5) days following demand to the Agent, such Lender, or such Participant such
additional amount or amounts as will compensate the Agent's, such Lender's, or
such Participant's for such reduction. In determining such amount or amounts,
the Agent, such Lender, or such Participant may use any reasonable averaging or
attribution methods. The protection of this Section 8.11 shall be available to
the Agent, such Lender, or such Participant regardless of any possible
contention of invalidity or inapplicability with respect to the applicable law,
regulation or condition. A certificate of the Agent, such Lender, or such
Participant setting forth such amount or amounts as shall be necessary to
compensate the Agent, such Lender, or such Participant with respect to this
Section 8 and the calculation thereof when delivered to the Borrowers shall be
conclusive on the Borrowers absent manifest error. Notwithstanding anything in
this paragraph to the contrary, in the event the Agent, such Lender, or such
Participant has exercised its rights pursuant to this paragraph, and subsequent
thereto determines that the additional amounts paid by the Borrowers in whole or
in part exceed the amount which the Agent, such Lender, or such Participant
actually required to be made whole, the excess, if any, shall be returned to the
Borrowers by the Agent, such Lender, or such Participant, as applicable.

        8.12 In the event that, after the Closing Date, any applicable law,
treaty or governmental regulation, or any change therein or in the
interpretation or application thereof, or compliance by the Agent, such Lender,
or such Participant with any request or directive (whether or not having the
force of law) from any central bank or other financial, monetary or other
authority, shall:

        (a)   subject the Agent, such Lender, or such Participant to any tax of
any kind whatsoever with respect to this Financing Agreement or change the basis
of taxation of payments to the Agent, such Lender, or such Participant of
principal, fees, interest or any other amount payable hereunder or under any
other documents (except for changes in the rate of tax on the overall net income
of the Agent, such Lender, or such Participant by the federal government or the
jurisdiction in which it maintains its principal office);

        (b)   impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by the Agent,
such Lender, or such Participant by reason of or in respect to

46

--------------------------------------------------------------------------------




this Financing Agreement and the Loan Documents, including (without limitation)
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or

        (c)   impose on the Agent, such Lender, or such Participant any other
condition with respect to this Financing Agreement or any other document, and
the result of any of the foregoing is to increase the cost to the Agent, such
Lender, or such Participant of making, renewing or maintaining its loans
hereunder by an amount that the Agent, such Lender, or such Participant deems to
be material in the exercise of its reasonable business judgement or to reduce
the amount of any payment (whether of principal, interest or otherwise) in
respect of any of the loans by an amount that the Agent, such Lender, or such
Participant deems to be material in the exercise of its reasonable business
judgement, then, in any case the Borrowers shall pay the Agent, such Lender, or
such Participant, within five (5) Business Days following its demand, such
additional cost or such reduction, as the case may be. The Agent, such Lender,
or such Participant shall certify the amount of such additional cost or reduced
amount to the Borrowers and the calculation thereof and such certification shall
be conclusive upon the Borrowers absent manifest error. Notwithstanding anything
in this paragraph to the contrary, in the event the Agent, such Lender, or such
Participant has exercised its rights pursuant to this paragraph, and subsequent
thereto determine that the additional amounts paid by the Borrowers in whole or
in part exceed the amount which the Agent, such Lender, or such Participant
actually required pursuant hereto, the excess, if any, shall be returned to the
Borrowers by the Agent, such Lender, or such Participant.

        8.13 The Borrowers may request LIBOR Loans on the following terms and
conditions:

        (a)   The Borrowers may elect, subsequent to the Closing Date and from
time to time thereafter (i) to request any loan made hereunder to be a LIBOR
Loan as of the date of such loan or (ii) to convert Chase Bank Rate Loans to
LIBOR Loans, and may elect from time to time to convert LIBOR Loans to Chase
Bank Rate Loans by giving the Agent at least three (3) Business Days' prior
irrevocable notice of such election, provided that any such conversion of LIBOR
Loans to Chase Bank Rate Loans shall only be made, subject to the second
following sentence, on the last day of an LIBOR Period with respect thereto.
Should the Borrowers elect to convert Chase Bank Rate Loans to LIBOR Loans, it
shall give the Agent at least three (3) Business Days' prior irrevocable notice
of such election. If the last day of an LIBOR Period with respect to a loan that
is to be converted is not a Business Day or Working Day, then such conversion
shall be made on the next succeeding Business Day or Working Day, as the case
may be, and during the period from such last day of an LIBOR Period to such
succeeding Business Day, as the case may be, such loan shall bear interest as if
it were an Chase Bank Rate Loan. All or any part of outstanding Chase Bank Rate
Loans then outstanding with respect to Revolving Loans, provided that partial
conversions shall be in multiples in an aggregate principal amount of One
Million Dollars ($1,000,000) or more.

        (b)   Any LIBOR Loans may be continued as such upon the expiration of an
LIBOR Period, provided the Borrowers so notify the Agent, at least three
(3) Business Days' prior to the expiration of said LIBOR Period, and provided
further that no LIBOR Loan may be continued as such upon the occurrence of any
Default or Event of Default under this Financing Agreement, but shall be
automatically converted to a Chase Bank Rate Loan on the last day of the LIBOR
Period during which occurred such Default or Event of Default. Absent such
notification, LIBOR Rate Loans shall convert to Chase Bank Rate Loans on the
last day of the applicable LIBOR Period. Each notice of election, conversion or
continuation furnished by the Borrowers pursuant hereto shall specify whether
such election, conversion or continuation is for a one, two, three, or six month
period. Notwithstanding anything to the contrary contained herein, the Agent (or
any Participant, if applicable) shall not be required to purchase United States
Dollar deposits in the London interbank market or from any other applicable
LIBOR Rate market or source or otherwise "match fund" to fund LIBOR Rate Loans,
but any and all provisions hereof relating to

47

--------------------------------------------------------------------------------

LIBOR Rate Loans shall be deemed to apply as if the Agent (and any Participant,
if applicable) had purchased such deposits to fund any LIBOR Rate Loans.

        (c)   The Borrowers may request a LIBOR Loan, convert any Chase Bank
Rate Loan or continue any LIBOR Loan provided there is then no Default or Event
of Default in effect.

        8.14 (a)    If all or a portion of the outstanding principal amount of
the Obligations shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such outstanding amount, to the extent it is a LIBOR
Loan, shall be converted to a Chase Bank Rate Loan at the end of the then
applicable LIBOR Period therefor.

        (b)   The Borrowers may not have more than ten (10) LIBOR Loans
outstanding at any given time.

        8.15 The Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations given by JPMorgan Chase Bank and
the computations used in determining any interest rate pursuant to Section 8.14
hereof.

        8.16 As further set forth in Section 8.12 above, in the event that the
Agent or any Lender (or any financial institution which may become a Participant
hereunder) shall have determined in the exercise of its reasonable business
judgement (which determination shall be conclusive and binding upon the
Borrowers) that by reason of circumstances affecting the interbank LIBOR market,
adequate and reasonable means do not exist for ascertaining LIBOR applicable for
any LIBOR Period with respect to; (a) a proposed loan that the Borrowers have
requested be made as a LIBOR Loan; (b) a LIBOR Loan that will result from the
requested conversion of a Chase Bank Rate Loan into a LIBOR Loan; or (c) the
continuation of LIBOR Loans beyond the expiration of the then current LIBOR
Period with respect thereto, the Agent shall forthwith give written notice of
such determination to the Borrowers at least one day prior to, as the case may
be, the requested borrowing date for such LIBOR Loan, the conversion date of
such Chase Bank Rate Loan or the last day of such LIBOR Period. If such notice
is given (i) any requested LIBOR Loan shall be made as a Chase Bank Rate Loan,
(ii) any Chase Bank Rate Loan that was to have been converted to a LIBOR Loan
shall be continued as a Chase Bank Rate Loan, and (iii) any outstanding LIBOR
Loan shall be converted, on the last day of then current LIBOR Period with
respect thereto, to a Chase Bank Rate Loan. Until such notice has been withdrawn
by the Agent, no further LIBOR Loan shall be made nor shall the Borrowers have
the right to convert a Chase Bank Rate Loan to a LIBOR Loan.

        8.17 If any payment on a LIBOR Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month in which event such payment shall be
made on the immediately preceding Business Day.

        8.18 Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive or any change therein or in the interpretation
or application thereof, shall make it unlawful for the Agent or any Lender to
make or maintain LIBOR Loans as contemplated herein, the then outstanding LIBOR
Loans, if any, shall be converted automatically to Chase Bank Rate Loans as of
the end of such month or within such earlier period as required by law. The
Borrowers hereby agree promptly to pay the Agent or any Lender, upon demand, any
additional amounts necessary to compensate the Agent or any Lender for any costs
incurred by the Agent or any Lender in making any conversion in accordance with
this Section 8 including, but not limited to, any interest or fees payable by
the Agent or any Lender to lenders of funds obtained by the Agent or any Lender
in order to make or maintain LIBOR Loans hereunder.

        8.19 The Borrowers agree to indemnify and to hold the Agent and the
Lenders (including any Participant) harmless from any loss or expense which the
Agent, such Lender or such Participant may sustain or incur as a consequence of:
(a) Default by the Borrowers in payment of the principal amount

48

--------------------------------------------------------------------------------


of or interest on any LIBOR Loans, as and when the same shall be due and payable
in accordance with the terms of this Financing Agreement, including, but not
limited to, any such loss or expense arising from interest or fees payable by
the Agent, such Lender or such Participant to lenders of funds obtained by
either of them in order to maintain the LIBOR Loans hereunder; (b) default by
the Borrowers in making a borrowing or conversion after the Borrowers have given
a notice in accordance with Section 8.13 hereof; (c) any prepayment of LIBOR
Loans on a day which is not the last day of the LIBOR Period applicable thereto,
including, without limitation, prepayments arising as a result of the
application of the proceeds of Collateral to the Revolving Loans; and
(d) default by the Borrowers in making any prepayment after the Borrowers have
given notice to the Agent thereof. The determination by the Agent of the amount
of any such loss or expense, when set forth in a written notice to the
Borrowers, containing the Agent's calculations thereof in reasonable detail,
shall be conclusive on the Borrowers in the absence of manifest error.
Calculation of all amounts payable under this paragraph with regard to LIBOR
Loans shall be made as though the Agent had actually funded the LIBOR Loans
through the purchase of deposits in the relevant market and currency, as the
case may be, bearing interest at the rate applicable to such LIBOR Loans in an
amount equal to the amount of the LIBOR Loans and having a maturity comparable
to the relevant LIBOR Period; provided, however, that the Agent may fund each of
the LIBOR Loans in any manner the Agent sees fit and the foregoing assumption
shall be used only for calculation of amounts payable under this paragraph. In
addition, notwithstanding anything to the contrary contained herein, the Agent
shall apply all proceeds of Collateral and all other amounts received by it from
or on behalf of the Borrowers (i) initially to the Chase Bank Rate Loans and
(ii) subsequently to LIBOR Loans; provided, however, (x) upon the occurrence of
an Event of Default or (y) in the event the aggregate amount of outstanding
LIBOR Rate Loans exceeds the lesser of (I) the Line of Credit or (II) (a) the
Borrowing Base less (b) the Availability Reserve(s) or the applicable maximum
levels set forth therefor, the Agent may apply all such amounts received by it
to the payment of Obligations in such manner and in such order as the Agent may
elect in its reasonable business judgment. In the event that any such amounts
are applied to Revolving Loans which are LIBOR Loans, such application shall be
treated as a prepayment of such loans and the Agent shall be entitled to
indemnification hereunder. This covenant shall survive termination of this
Financing Agreement and payment of the outstanding Obligations.

        8.20 Notwithstanding anything to the contrary in this Agreement, in the
event that, by reason of any Regulatory Change (for purposes hereof "Regulatory
Change" shall mean, with respect to the Agent or any Lender, any change after
the date of this Financing Agreement in United States federal, state or foreign
law or regulations (including, without limitation, Regulation D) or the adoption
or making after such date of any interpretation, directive or request applying
to a class of banks including the Agent or any Lender of or under any United
States federal, state or foreign law or regulations (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful),
the Agent or any Lender either (a) incurs any material additional costs based on
or measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such bank which includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Financing Agreement or a category of extensions of credit or other assets of the
Agent or any Lender which includes LIBOR Loans, or (b) becomes subject to any
material restrictions on the amount of such a category of liabilities or assets
which it may hold, then, if the Agent or any Lender so elects by notice to the
Borrowers, the obligation of the Agent or such Lender to make or continue, or to
convert Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect.

        8.21 For purposes of this Financing Agreement and Section 8 thereof, any
reference to the Agent and/or Lenders shall include any financial institution
which may become a Participant or co-lender subsequent to the Closing Date.

49

--------------------------------------------------------------------------------


        9.    Powers.    

        9.1   Subject to Section 9.2, each Borrower hereby constitutes the Agent
on behalf of the Lenders, or any person or agent the Agent may reasonably
designate, as its attorney-in-fact, at the Borrowers' cost and expense, to
exercise all of the following powers, which being coupled with an interest,
shall be irrevocable until all Obligations to the Agent and Lenders have been
satisfied and this Financing Agreement terminated:

        (a)   To receive, take, endorse, sign, assign and deliver, all in the
name of the Agent or the Borrowers or any one of them, any and all checks,
notes, drafts, and other documents or instruments relating to the Collateral for
(i) deposit to a Blocked Account (consistent with the terms of Section 3.4 of
this Financing Agreement) or (ii) after the acceleration by the Agent of the
Obligations for application to satisfaction of the Obligations consistent with
the terms of Section 10.3 hereof;

        (b)   To receive, open and dispose of all mail addressed to the
Borrowers or any one of them and to notify postal authorities to change the
address for delivery thereof to such address as the Agent may designate;

        (c)   To request, not more frequently than four (4) times a Fiscal Year
so long as there is no Event of Default, and as frequently as deemed necessary
by Agent in its discretion following an Event of Default, from customers
indebted on Trade Accounts Receivable, in the name of the Borrowers or the
Agent's designee, information concerning the amounts owing on the Trade Accounts
Receivable; provided, however, that such request may be made only if the then
aggregate balance of the outstanding Trade Accounts Receivable is in excess of
Two Million Five Hundred Thousand Dollars ($2,500,000);

        (d)   To transmit to customers indebted on Trade Accounts Receivable
notice of the Agent's interest therein and to notify customers indebted on Trade
Accounts Receivable to make payment directly to the Agent for the Borrowers'
account; and

        (e)   To take or bring, in the name of the Agent or the Borrowers, all
steps, actions, suits or proceedings reasonably deemed by the Agent necessary or
desirable to enforce or effect collection of the Accounts.

        9.2   Notwithstanding anything hereinabove contained to the contrary,
the powers set forth in Sections 9.1(a), (d), and (e), above may only be
exercised after the occurrence of an Event of Default and until such time as
such Event of Default is waived in writing by the Agent or otherwise cured.

        10.    Events of Default and Remedies    

        10.1 Notwithstanding anything hereinabove to the contrary, the Agent may
terminate this Financing Agreement immediately upon the occurrence of any of the
following Events of Default (herein "Events of Default"):

        (a)   cessation of the business of any Borrower (other than via a
merger, dissolution or other action permitted hereunder) or the calling of a
meeting of the creditors of any Borrower for purposes of compromising the debts
and obligations of such Borrowers;

        (b)   admission in writing of the failure of any Borrower to generally
pay its debts as they mature;

        (c)   (i) the commencement by any Borrowers of any bankruptcy,
insolvency, arrangement, reorganization, receivership or similar proceedings
under any federal or state law; (ii) the commencement against any Borrowers, of
any bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceeding under any federal or state law by creditors of such Borrowers, which
proceeding shall not have been controverted within thirty (30) days or shall not
have been

50

--------------------------------------------------------------------------------




dismissed and vacated within sixty (60) days of commencement, or any of the
actions sought in any such proceeding shall occur or the Borrowers shall take
action to authorize or effect any of the actions in any such proceeding; or
(iii) the commencement (x) by any Material Subsidiary or any Borrower of any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceeding under any applicable state law, or (y) against any Material
Subsidiary or any Borrower, of any involuntary bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceeding under applicable
law, which proceeding shall not have been controverted within thirty (30) days
and shall not have been dismissed or vacated within sixty (60) days of
commencement, or any of the actions sought in any such proceeding shall occur or
any such Material Subsidiary shall take action to authorize or effect any of the
actions in any such proceeding;

        (d)   material breach by any Borrowers of any warranty, representation
or covenant of: (i) the first sentence of Section 3.3; (ii) Section 3.4;
(iii) Section 6.3(a); (iv) Section 7.5 (only as it relates to insurance on the
Inventory); (v) Section 7.9; and (vi) Section 7.10(a) or (b);

        (e)   breach by the Borrowers of any other term or provision of this
Financing Agreement (other than the type described in clause (f) immediately
below) or any other Loan Document, or the acceleration of amounts in excess of
Fifteen Million Dollars ($15,000,000) owing under any other contract(s) to which
a Borrower is a party, provided that such Default by the Borrowers shall not be
deemed to be an Event of Default unless and until such Default shall remain
unwaived or unremedied for a period of thirty (30) days from the date of such
Default;

        (f)    except as otherwise provided in the last sentence of
Section 8.10, failure of the Borrowers or any one of them to pay any principal
when due, or any interest, fees or other Obligations within ten (10) Business
Days of the due date thereof;

        (g)   the Borrowers or any one of them shall (i) engage in any
non-exempt "prohibited transaction" as defined in Section 406 of ERISA,
(ii) have any "accumulated funding deficiency" as defined in ERISA, (iii) have
any "reportable event" as defined in Section 4043(c) of ERISA (other than a
reportable event not subject to the provision for 30-day notice to the PBGC
under the regulations issued under Section 4043 of ERISA), (iv) terminate any
employee benefit plan subject to Part 3 of Subtitle B of Title I of ERISA or
(v) be engaged in any proceeding in which the Pension Benefit Guaranty
Corporation shall seek appointment, or is appointed, as trustee or administrator
of any "plan", as defined in ERISA, and with respect to this sub-paragraph (g)
such event or condition (x) remains uncured for a period of thirty (30) days
from date of occurrence and (y) could, in the reasonable opinion of the Agent,
subject any of the Borrowers to any tax, penalty or other liability material to
the business, operations or financial condition of any such Borrowers; or

        (h)   the failure of the Borrowers to deliver any post closing items, if
any, as otherwise agreed in writing as set forth in the last paragraph of
Section 2.1, pursuant to the terms and conditions of such writing.

        10.2 Upon the occurrence of an Event of Default, the Agent in its sole
discretion may, or upon the written direction of the Required Lenders, the Agent
shall, declare that: (i) all Obligations shall upon notice (provided, however,
that no such notice is required if the Event of Default is the Event of Default
listed in Section 10.1(c)) become immediately due and payable; (ii) the Agent
may charge the Borrowers the Default Rate of Interest on all then outstanding or
thereafter incurred Obligations in lieu of the interest provided for in
Section 8.1 of this Financing Agreement provided a) the Agent has given the
Borrowers written notice of the Event of Default, provided, however, that no
notice is required if the Event of Default is the Event of Default listed in
paragraph (c) of Section 10.1 and b) the Borrowers have failed to cure the Event
of Default within fifteen (15) days after x) the Agent deposited such notice in
the United States mail or has otherwise notified the Parent in writing by
personal or private delivery, facsimile or electronic transmission, or y) the
occurrence of the Event of

51

--------------------------------------------------------------------------------

Default listed in Section 10.1(c); (iii) the Agent may immediately terminate
this Financing Agreement upon notice to the Borrowers, provided, however, that
no notice of termination is required if the Event of Default is the Event of
Default listed in Section 10.1(c); and (iv) all loans, advances and extensions
of credit provided for in this Financing Agreement shall be immediately due and
payable and the obligation of the Agent and/or the Lenders to make Revolving
Loans, open Letters of Credit and provide Letters of Credit Guaranties shall
cease unless and until such Default or Event of Default is waived in writing by
the Required Lenders or cured to the Agent's or the Required Lenders'
satisfaction in the exercise of the Agent's and the Required Lenders' reasonable
judgement. Notwithstanding anything herein contained to the contrary, if the
Required Lenders (or all Lenders to the extent required in Section 14.10) waive
all Events of Default, then by written notice to the Borrowers, the acceleration
of the Obligations will be rescinded and all remedies and actions then being
exercised by the Agent shall cease. The exercise of any remedy is not exclusive
of any other remedy which may be exercised at any time by the Agent.

        10.3 Immediately upon the occurrence of any Event of Default, the Agent
may, to the extent permitted by law: (a) remove from any premises where same may
be located any and all books and records, computers, electronic media and
software programs associated with any Collateral (including any electronic
records, contracts and signatures pertaining thereto), documents, instruments,
files and records, and any receptacles or cabinets containing same, relating to
the Accounts, or the Agent may use, at the Borrowers' expense, such of the
Borrowers' personnel, supplies or space at the Borrowers' places of business or
otherwise, as may be necessary to properly administer and control the Accounts
or the handling of collections and realizations thereon; (b) bring suit, in the
name of the Borrowers or the Agent, and generally shall have all other rights
respecting said Accounts, including without limitation the right to: accelerate
or extend the time of payment, settle, compromise, release in whole or in part
any amounts owing on any Accounts and issue credits in the name of the Borrowers
or the Agent; (c) sell, assign and deliver the Collateral and any returned,
reclaimed or repossessed Inventory, with or without advertisement, at public or
private sale, for cash, on credit or otherwise, at the Agent's sole option and
discretion, and the Agent may bid or become a purchaser at any such sale, free
from any right of redemption, which right is hereby expressly waived by the
Borrowers; (d) foreclose the security interests in the Collateral created herein
or by the Loan Documents by any available judicial procedure, or to take
possession of any or all of the Collateral, including any Inventory, Equipment
and/or Other Collateral without judicial process, and to enter any premises
where any Inventory and Equipment and/or Other Collateral may be located for the
purpose of taking possession of or removing the same; and (e) exercise any other
rights and remedies provided in law, in equity, by contract or otherwise.
Subject to applicable law, the Agent shall have the right, without notice or
advertisement, to sell, lease, or otherwise dispose of all or any part of the
Collateral, whether in its then condition or after further preparation or
processing, in the name of the Borrowers or the Agent, or in the name of such
other party as the Agent may designate, either at public or private sale or at
any broker's board, in lots or in bulk, for cash or for credit, with or without
warranties or representations (including but not limited to warranties of title,
possession, quiet enjoyment and the like), and upon such other terms and
conditions as the Agent in its discretion (exercised in good faith) may deem
advisable, and the Agent shall have the right to purchase at any such sale. If
any Inventory and Equipment shall require rebuilding, repairing, maintenance or
preparation, the Agent shall have the right, at its option, to do such of the
aforesaid as is necessary, for the purpose of putting the Inventory and
Equipment in such saleable form as the Agent shall deem appropriate and any such
costs shall be deemed an Obligation hereunder. Any action taken by Agent
pursuant to this paragraph shall not effect commercial reasonableness of the
sale. The Borrowers agree, at the request of the Agent, to assemble the
Inventory and Equipment and to make it available to the Agent at premises of the
Borrowers or elsewhere and to make available to the Agent the premises and
facilities of the Borrowers for the purpose of the Agent's taking possession of,
removing or putting the Inventory and Equipment in saleable form. If notice of
intended disposition of any Collateral is required by law, it is agreed that ten

52

--------------------------------------------------------------------------------


(10) days notice shall constitute reasonable notification and full compliance
with the law. The net cash proceeds resulting from the Agent's exercise of any
of the foregoing rights (after deducting all charges, costs and expenses,
including attorneys' fees) shall be applied by the Agent to the payment of the
Obligations, whether due or to become due, in such order as the Agent may elect,
and the Borrowers shall remain liable to the Agent for any deficiencies, and the
Agent in turn agrees to remit to the Borrowers or their successors or assigns,
any surplus resulting therefrom. The enumeration of the foregoing rights is not
intended to be exhaustive and the exercise of any right shall not preclude the
exercise of any other rights, all of which shall be cumulative. The Borrowers
hereby indemnify the Agent and hold the Agent harmless from any and all costs,
expenses, claims, liabilities, Out-of-Pocket Expenses or otherwise, incurred or
imposed on the Agent by reason of the exercise of any of its rights, remedies
and interests hereunder, including, without limitation, from any sale or
transfer of Collateral, preserving, maintaining or securing the Collateral,
defending its interests in Collateral (including pursuant to any claims brought
by the Borrowers, the Borrowers as debtors-in-possession, any secured or
unsecured creditors of the Borrowers, any trustee or receiver in bankruptcy, or
otherwise), and the Borrowers hereby agree to so indemnify and hold the Agent
harmless, absent the Agent's gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. The foregoing indemnification
shall survive termination of this Financing Agreement until such time as all
Obligations (including the foregoing) have been finally and indefeasibly paid in
full. In furtherance thereof the Agent, may establish such reserves for
Obligations hereunder (including any contingent Obligations) as it may deem
advisable in its reasonable business judgement.

        10.4 The Agent has no obligation to clean-up or otherwise prepare the
Personal Property Collateral for sale. The Agent has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and the Agent may release, modify or waive any Personal Property Collateral
provided by any other person to secure any of the Obligations, all without
affecting the Agent's rights against the Borrowers. The Borrowers waive any
right each of them may have to require the Agent or any Lender to pursue any
third person for any of the Obligations. The Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Personal Property Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Personal Property
Collateral. The Agent may sell the Personal Property Collateral without giving
any warranties as to the Personal Property Collateral. The Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Personal Property Collateral.

        11.    Termination.    

        Except as otherwise permitted herein, the Agent may, and shall at the
direction of the Required Lenders, terminate this Financing Agreement and the
Line of Credit only as of the fourth (4th) or any subsequent Anniversary Date
and then only by giving the Borrowers at least sixty (60) days prior written
notice of termination. Notwithstanding the foregoing, the Agent may terminate
the Financing Agreement immediately upon the occurrence of an Event of Default
upon notice to the Borrowers, provided, however, that if the Event of Default is
an event listed in Section 10.1(c) of this Financing Agreement, the Agent may,
and shall at the direction of the Required Lenders, regard the Financing
Agreement as terminated and notice to that effect is not required. This
Financing Agreement, unless terminated as herein provided, shall have an initial
term of four (4) years from the date hereof and shall automatically continue
from Anniversary Date to Anniversary Date thereafter. The Borrowers may, at any
time, terminate this Financing Agreement and the Line of Credit, upon at least
sixty (60) days' prior written notice to the Agent, by paying to Agent for the
benefit of the Lenders, in cash, the Obligations, in full, together with the
Early Termination Fee, if any. The Agent and the Lenders hereby waive any Early
Termination Fee that would otherwise be due and payable hereunder if the
prepayment is the result of a refinancing of the Obligations arranged or
provided by Agent. All Obligations shall become due and payable as of any
termination hereunder or under Section 10 hereof.

53

--------------------------------------------------------------------------------


All of the Agent's rights, liens and security interests shall continue after any
termination until all Obligations have been satisfied in full. Pending payment
in full of all Obligations, the Agent may withhold any credit balances in the
loan account (unless supplied with an indemnity satisfactory to the Agent) to
cover all of the Obligations, whether absolute or contingent, provided, however,
that if the remaining unpaid Obligations arise solely out of the outstanding
amounts of Letters of Credit, the Agent will, at the Borrowers' request, retain,
solely as collateral, credit balances in an amount equal to one hundred and ten
percent (110%) of the then outstanding amounts of Letters of Credit. When the
outstanding amount of Letters of Credit have been so secured by cash in an
amount equal to one hundred and ten percent (110%) of the then outstanding
amounts of Letters of Credit pursuant to a fully executed agreement between the
Agent and the Borrowers and pursuant to which the Borrowers agree to reimburse
the Agent for any Letter of Credit claims that exceed the cash collateral, then
for all purposes of this Financing Agreement, this Financing Agreement shall be
treated by the parties thereto as terminated and all other Collateral will be
released and any residual amounts held by the Agent shall be returned to the
Borrowers.

        12.    Miscellaneous.    

        12.1 Except as otherwise expressly provided, the Borrowers hereby waive
diligence, notice of intent to accelerate, notice of acceleration, demand,
presentment and protest and any notices thereof as well as notice of nonpayment.
No delay or omission of the Agent or the Borrowers to exercise any right or
remedy hereunder, whether before or after the happening of any Event of Default,
shall impair any such right or shall operate as a waiver thereof or as a waiver
of any such Event of Default. No single or partial exercise by the Agent of any
right or remedy precludes any other or further exercise thereof, or precludes
any other right or remedy.

        12.2 This Financing Agreement together with the Exhibits and Schedules
attached hereto and the Loan Documents executed and delivered in connection
therewith constitute the entire agreement between the Borrowers and the Agent;
supersede any prior agreements; can be changed only by a writing signed by both
the Borrowers and the Agent; and shall bind and benefit the Borrowers and the
Agent and their respective successors and assigns.

54

--------------------------------------------------------------------------------


        12.3 In no event shall the Borrowers, upon demand by the Agent for
payment of any Indebtedness relating hereto, by acceleration of the maturity
thereof, or otherwise, be obligated to pay interest and fees in excess of the
amount permitted by law. Regardless of any provision herein or in any agreement
made in connection herewith, the Agent shall never be entitled to receive,
charge or apply, as interest on any indebtedness relating hereto, any amount in
excess of the maximum amount of interest permissible under applicable law. If
the Agent ever receives, collects or applies any such excess, it shall be deemed
a partial repayment of principal and treated as such; and if principal is paid
in full, any remaining excess shall be refunded to the Borrowers. This paragraph
shall control every other provision hereof, the Loan Documents and of any other
agreement made in connection herewith.

        12.4 If any provision hereof or of any other agreement made in
connection herewith is held to be illegal or unenforceable, such provision shall
be fully severable, and the remaining provisions of the applicable agreement
shall remain in full force and effect and shall not be affected by such
provision's severance. Furthermore, in lieu of any such provision, there shall
be added automatically as a part of the applicable agreement a legal and
enforceable provision as similar in terms to the severed provision as may be
possible.

        12.5 EACH OF THE BORROWERS, THE LENDERS AND THE AGENT EACH HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER. EACH OF THE BORROWERS
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF
PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.

        12.6 Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (provided that, any
electronic communications from any of the Borrowers with respect to any request,
transmission, document, electronic signature, electronic mail or facsimile
transmission shall be deemed binding on the Borrowers for purposes of this
Financing Agreement, provided further that any such transmission shall not
relieve the Borrowers from any other obligation hereunder to communicate further
in writing), and shall be deemed to have been validly served, given or delivered
when hand delivered or sent by facsimile, or three (3) days after deposit in the
United State mails, with proper first class postage prepaid and addressed to the
party to be notified or to such other address as any party hereto may designate
for itself by like notice, as follows:

(a)if to the Agent, at:
The CIT Group/Business Credit, Inc.
300 South Grand Avenue
Los Angeles, California 90071
Attn: Regional Manager
Fax No.: (213) 613-2588

with a copy to:

Buchalter, Nemer, Fields & Younger
601 South Figueroa Street, Suite 2400
Los Angeles, California 90017
Attn: Richard Jay Goldstein, Esq.
Fax No.: (213) 896-0400

55

--------------------------------------------------------------------------------

(b)if to the Borrowers at:
The Sports Authority, Inc.
1050 West Hampden Avenue
Englewood, Colorado 80110
Attn: Senior Vice President of Finance
Fax No.: (303) 830-1035

with a copy to:

Clifford Chance US LLP
200 Park Avenue
New York, New York 10166
Attn: Eli S. Weber, Esq.
Fax No.: (212) 878-8375

        (c)   if to any other Lender, at its address set forth on the signature
pages hereto or as specified in the relevant Assignment and Transfer Agreement;
provided, however, that the failure of the Agent to provide the Borrowers'
counsel with a copy of such notice shall not invalidate any notice given to the
Borrowers and shall not give the Borrowers any rights, claims or defenses due to
the failure of the Agent to provide such additional notice.

        12.7 THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FINANCING
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT INCLUDES
AN EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

        12.8 (a)    Any Lender which is not a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a "Foreign Lender")
shall deliver to Agent and the Borrowers (i) two valid, duly completed copies of
IRS Form W-8BEN or W-8ECI or successor applicable form, as the case may be, and
any other required form, certifying in each case that either (i) such Foreign
Lender is entitled to receive payments under this Financing Agreement without
deduction or withholding of any United States federal income taxes, or (ii) if
such Foreign Lender is not a "bank" within the meaning of Section 881(c) (3) (A)
of the Internal Revenue Code, such Foreign Lender's foreign status and
beneficial ownership of income it receives with respect to any loans or
extensions of credit hereunder. Each such Foreign Lender shall also deliver to
Agent and the Borrowers two further copies of said Form W-8BEN or W-8ECI, or
successor applicable forms, or other manner of required certification, as the
case may be, on or before the date that any such form expires or becomes
obsolete or otherwise is required to be resubmitted as a condition to obtaining
an exemption from a required withholding of United States of America federal
income tax or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrowers and Agent, and such
extensions or renewals thereof as may reasonably be requested by the Borrowers
and Agent, certifying that either (x) such Foreign Lender is entitled to receive
payments under this Financing Agreement without deduction or withholding of any
United States federal income taxes, or (y) if such Foreign Lender is not a
"bank" within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code.

        (b)   Any Lender which is a United States person with the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a "US Lender") shall deliver
to Agent and the Borrowers upon request two valid, duly completed copies of IRS
Form W-9, or successor applicable form, certifying that such US Lender is exempt
from United States backup withholding tax. Each such US Lender shall also
deliver to Agent and the Borrowers two further copies of said Form W-9, or
successor applicable form, or other manner of required certification, as the
case may be, on or before the date that any such form expires or becomes
obsolete or otherwise is required to be resubmitted as

56

--------------------------------------------------------------------------------

a condition to obtaining an exemption from United States backup withholding or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrowers and Agent.

        (c)   The provisions of this Section 12.8 shall apply equally to each
Participant and transferee of all or a portion of a loan or extension of credit
made hereunder.

        12.9 Each Borrower consents to the publication by Agent or any Lender of
a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement. Agent or such Lender shall provide
a draft of any such tombstone or similar advertising material to Borrowers and
Agent, if drafted by any other Lender, for review and comment prior to the
publication thereof. Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

        13.    Agreement Between the Lenders.    

        13.1 (a)    The Agent, for the account of the Lenders, shall disburse
all loans and advances to the Borrowers and shall handle all collections of
Collateral and repayment of Obligations. It is understood that for purposes of
advances to the Borrowers and for purposes of this Section 13 the Agent is using
the funds of the Agent. A certificate of the Agent submitted to any Lender with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.

        13.2 On the Settlement Date, the Agent and the Lenders shall each remit
to the other, in immediately available funds, all amounts necessary so as to
ensure that, as of the Settlement Date, the Lenders shall have their
proportionate share of all outstanding Obligations. Provided that each Lender
has funded all payments or advances required to be made by it and has purchased
all participations required to be purchased by it under this Agreement and the
other Loan Documents as of such Settlement Date, Agent shall pay to each Lender
such Lender's pro rata share of principal, interest and fees paid by Borrowers
since the previous Settlement Date for the benefit of such Lender on the
Revolving Loans held by it.

        13.3 The Agent shall forward to each Lender, at the end of each month, a
copy of the account statement rendered by the Agent to the Borrowers.

        13.4 (a)    Principal and interest payments shall be apportioned ratably
among Lenders. All payments and Collections shall be remitted to Agent and all
such payments and Collections not constituting payment of specific fees, and all
other proceeds of Collateral received by Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements (other than amounts related to Product
Obligations) then due to Agent or Lenders from any Borrower; second, to pay
interest due from any Borrower in respect of all Revolving Loans; third, to pay
or prepay principal of the Revolving Loans and unpaid reimbursement obligations
in respect of Letters of Credit; fourth, to pay an amount to Agent equal to all
outstanding Letters of Credit and Letter of Credit Guaranties to be held as cash
Collateral for such Obligations; fifth, to the payment of any other Obligation
(other than amounts related to Product Obligations) due to Agent or any Lender
by any Borrower; and sixth, to pay any principal, fees, indemnities or expense
reimbursements related to Product Obligations. After the occurrence and during
the continuance of an Event of Default, Agent shall have the continuing
exclusive right to apply and reapply any and all such payments and Collections
received at any time or times hereafter by Agent or its agent against the
Obligations, in such manner as Agent may deem advisable (provided that
principal, fees, indemnities and expense reimbursements in connection with
Product Obligations shall be paid following the payment of all other
Obligations), notwithstanding any entry by Agent or any Lender upon any of its
books and records.

        (b)   The Agent shall, after receipt of any interest and fees earned
under this Financing Agreement, promptly remit to the Lenders: (i) their pro
rata share (if any) of all fees, provided,

57

--------------------------------------------------------------------------------

however, that the Lenders (other than CITBC in its role as the Agent) shall
(x) not share in the fees provided for in the Fee Letter; and (y) receive their
share of the Loan Facility Fee in accordance with their respective agreements
with the Agent; (ii) interest computed at the rate and as provided for in
Section 8 of this Financing Agreement on all outstanding amounts advanced by the
Lenders on each Settlement Date, prior to adjustment, that are subsequent to the
last remittance by the Agent to the Lenders of the Borrowers' interest; and
(iii) their pro rata share of the Letter of Credit Guaranty Fee and the Unused
Line Fee.

        13.5 (a)    The Borrowers acknowledge that the Lenders, with the prior
written consent of the Agent, and, prior to the occurrence and during the
continuance of an Event of Default with the prior written consent of the
Borrowers (which consent from Borrowers shall not be unreasonably withheld), may
sell participation in the loans and extensions of credit made and to be made to
the Borrowers hereunder to other financial institutions (each such institution a
"Participant" and collectively, "Participants"), provided, however, that a
Participant may not so purchase a participation in an amount less than Ten
Million Dollars ($10,000,000) or the then aggregate amount of such Lender's
interest in the loans and advances and extensions of credit hereunder. The
Borrowers further acknowledge that in doing so, the Lenders may grant to such
Participants certain rights which would require the Participant's consent to
certain waivers, amendments and other actions with respect to the provisions of
this Financing Agreement, provided that the consent of any such Participant
shall not be required except for matters requiring the consent of all Lenders
hereunder as set forth in Section 14.10 hereof.

        (b)   Each Borrower authorizes each Lender to disclose to any
Participant and any prospective Participant any and all financial information in
such Lender's possession concerning the Borrowers and their affiliates which has
been delivered to such Lender by or on behalf of the Borrowers pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrowers in connection with such Lender's credit evaluation of the Borrowers
and their affiliates prior to entering into this Agreement, provided, however,
that prior to such disclosure to a then or potential Participant the Lender must
first obtain from the then or potential Participant a confidentiality agreement
in form and substance similar to Section 13.6.

        13.6 The Borrowers have made and will, from time to time, make available
to the Agent and/or the Lenders certain financial and other business information
(the "Confidential Information") relating to its business. By their signatures
hereto or to an Assignment and Transfer Agreement, the Agent and each Lender
agree to maintain the confidentiality of all Confidential Information, and to
disclose such information only (a) to officers, directors, employees or
Affiliates of such Agent or Lender and their legal or financial advisors, in
each case to the extent necessary to carry out this Financing Agreement and in
the case of Agent, to The CIT Group Holdings, Inc. or The CIT Group, Inc., and
in the case of any other Lender, to such other Lender's parent organization, but
only, in the case of all of the foregoing Persons referred to in this
clause (a), after the Agent or the Lender, as the case may be, has advised each
such Person to maintain the confidentiality of the Confidential Information,
(b) to any other Person to the extent the disclosure of such information to such
Person is required in connection with the examination of a Lender's records by
appropriate authorities, pursuant to court order, subpoena or other legal
process or otherwise as required by law or regulation, and (c) to Participants
or potential Participants but only after such Participants or potential
Participants have executed a written confidentiality agreement substantially in
the form of this paragraph. The Lenders, the Agent, Participants and potential
Participants shall not be required to maintain the confidentiality of any
portion of the Confidential Information which (a) is known by such Person or its
agents, advisors or representatives prior to disclosure or (b) becomes generally
available to the public provided that the disclosure of such Confidential
Information does not violate a confidentiality agreement of which the
Participants, potential Participants, the Agent or the Lender, as the case may
be, has actual knowledge. Notwithstanding the foregoing, the Agent, each Lender
and any Participant may disclose to any and all persons, without limitation of
any kind, any information with respect to the "tax treatment" and "tax

58

--------------------------------------------------------------------------------

structure" (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Agent, any Lender or any Participant relating to such tax treatment and tax
structure.

        13.7 (a)    The Borrowers hereby agree that each Lender is solely
responsible for its portion of the Line of Credit and that neither the Agent nor
any Lender shall be responsible for, nor assume any obligations for the failure
of any Lender to make available its portion of the Line of Credit. Further,
should any Lender refuse to make available its portion of the Line of Credit
(each, a "Defaulting Lender"), then the other Lenders may, but without
obligation to do so, increase, unilaterally, its portion of the Line of Credit
in which event the Borrowers are so obligated to that other Lender. If any such
Lender fails to make available to the Agent the amount of such Lender's pro rata
share of each advance made by the Lenders, such Lender shall be deemed to be a
Defaulting Lender and the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Default Rate until
paid in full. The failure of any Lender to make any advance shall not relieve
any other Lender of any obligation hereunder to make advances or otherwise
extend credit pursuant to the terms of this Financing Agreement. If such
Lender's share of such borrowing is not in fact made available to the Agent by
such Lender on the Settlement Date, but the Agent shall already have advanced
such amount to the Borrowers, the Agent shall be entitled to recover such amount
with interest thereon at the rate per annum applicable to Revolving Loans
hereunder, on demand, from the Borrowers without prejudice to any rights which
the Agent may have against such Lender hereunder. Without limiting the liability
and obligation of each Lender to make advances pursuant to this Financing
Agreement, the Borrowers authorize the Agent to charge the Borrowers' Revolving
Loan Account(s) with the Agent to the extent amounts received from the Lenders
are not sufficient to repay in full the amount of any deficiency caused by a
Defaulting Lender's failure to make its prorata share of any advance. Nothing
contained in this subsection shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof. Nothing contained herein shall be
deemed to obligate the Agent to make available to the Borrowers the full amount
of a requested advance when the Agent has any notice (written or otherwise) that
any of the Lenders will not advance its ratable portion thereof.

        (b)   The Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by the Borrowers to the Agent for the Defaulting
Lender's benefit, and, in the absence of such transfer to the Defaulting Lender,
the Agent shall transfer any such payments to each other non-Defaulting Lenders
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender's advance was funded by the other Lenders) or, if so directed
by Borrowers and if no Default or Event of Default had occurred and is
continuing (and to the extent such Defaulting Lender's advance was not funded by
the non-Defaulting Lenders), retain the same to be re-advanced to Borrowers as
if such Defaulting Lender had made such advances to Borrower. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a "Lender" and such Lender's
Commitment shall be deemed to be zero ($0). This Section shall remain effective
with respect to such Defaulting Lender until, (y) the non-Defaulting Lenders,
the Agent, and Borrowers shall have waived such Defaulting Lender's default in
writing, or (z) the Defaulting Lender makes its pro rata share of the applicable
advance and pays to the Agent all amounts owing by Defaulting Lender in respect
thereof.

        (c)   This Section 13.7 shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to the Agent or to the Lenders other than such
Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a

59

--------------------------------------------------------------------------------




material breach by such Defaulting Lender of this Financing Agreement and shall
entitle Borrowers at their option, upon written notice to the Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to the Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Product Obligations) without any premium or penalty of
any kind whatsoever; provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lenders' or Borrowers' rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

        13.8 In the event that the Agent, the Lenders or any one of them is sued
or threatened with suit by the Borrowers or any one of them, or by any receiver,
trustee, creditor or any committee of creditors on account of any preference,
voidable transfer or lender liability issue, alleged to have occurred or been
received as a result of, or during the transactions contemplated under this
Financing Agreement, then in such event any money paid in satisfaction or
compromise of such suit, action, claim or demand and any expenses, costs and
attorneys' fees paid or incurred in connection therewith, whether by the Agent,
the Lenders or any one of them, shall be shared proportionately by the Lenders.
In addition, any costs, expenses, fees or disbursements incurred by outside
agencies or attorneys retained by the Agent to effect collection or enforcement
of any rights in the Collateral, including enforcing, preserving or maintaining
rights under this Financing Agreement shall be shared proportionately between
and among the Lenders to the extent not reimbursed by the Borrowers or from the
proceeds of Collateral. The provisions of this paragraph shall not apply to
(i) any suits, actions, proceedings or claims that are unrelated, directly or
indirectly, to this Financing Agreement, or (ii) costs, fees, expenses, or
disbursements resulting from the gross negligence or willful misconduct of the
Agent or any Lender.

        13.9 Each of the Lenders agrees with each other Lender that any money or
assets of the Borrowers held or received by such Lender, no matter how or when
received, so long as not received or deposited for the specific purpose of
securing an unrelated permitted transaction from the inception of such
transaction, shall be applied to the reduction of the Obligations (to the extent
permitted hereunder) after (y) the occurrence of an Event of Default, or (z) the
election by the Required Lenders to accelerate the Obligations. In addition, the
Borrowers authorize, and the Lenders, and any Participant, shall have the right,
upon the written consent of the Agent, upon any amount becoming due and payable
hereunder, to set-off and apply against any and all property held by, or in the
possession of such Lender or Participant the Obligations due such Lenders or
Participant.

        13.10 CITBC shall have the right at any time to assign to one or more
commercial banks, commercial finance lenders or other financial institutions all
or a portion of its rights and obligations under this Financing Agreement
(including, without limitation, its obligations under the Line of Credit, the
Revolving Loans and its rights and obligations with respect to Letters of
Credit). The initial assignments by CITBC shall be for amounts not less than
Fifteen Million Dollars ($15,000,000) each. In any event, CITBC shall retain for
its own account (without taking into account Participants) the lesser of
(a) Fifty Million Dollars ($50,000,000) or (b) eight percent (8%) of the Line of
Credit (the "CITBC Hold Position"), provided, however, that such CITBC Hold
Position shall cease while there is then an Event of Default until such Event of
Default is waived or otherwise cured. Should CITBC during an Event of Default
assign additional interests, then the CITBC Hold Position shall be the remaining
amount of CITBC's position if and when such Event of Default is waived, if such
remaining amount is less than what the CITBC Hold Position otherwise would be as
determined above. Upon execution of an Assignment and Transfer Agreement,
(i) the assignee thereunder shall be a party hereto and, to the

60

--------------------------------------------------------------------------------


extent that rights and obligations hereunder have been assigned to it pursuant
to such assignment, have the rights and obligations of CITBC as the case may be
hereunder and (ii) CITBC shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such assignment, relinquish its
rights and be released from its obligations under this Financing Agreement. The
Borrowers shall, if necessary, execute any documents reasonably required to
effectuate the assignments. No other Lender may assign its interest, in whole or
in part, in the loans and advances and extensions of credit hereunder without
(i) the prior written consent of the Agent which consent will not be
unreasonably withheld; (ii) the payment to the Agent (solely for the Agent's
account) by the current or prospective Lender of a Five Thousand Dollar ($5,000)
fee for processing the assignment; and (iii) if the Transferee is a Foreign
Lender, such Foreign Lender first complies with the provisions of Section 12.8
hereof, provided, however, that no such consent of Agent or any consent of
Borrower described below shall be required for any such assignment to another
Lender. Additionally, no other Lender shall assign such Lender's interest in the
loans and advances and extensions of credit hereunder (or any portion thereof)
unless the interest to be so assigned is not less than Fifteen Million Dollars
($15,000,000) or all of the such Lender's entire interest in the loans and
advances and extensions of credit hereunder. Notwithstanding anything to the
contrary herein contained, prior to any such assignment and/or the disclosure of
the Confidential Information, such Transferee, actual or potential, shall
execute a confidentiality agreement in form and substance substantially similar
to Section 13.6. Other than upon the occurrence and during the continuance of an
Event of Default, no Lender (including CITBC) shall assign all or any part of
its rights and obligations under this Financing Agreement except to an assignee
approved by the Borrowers, provided that (x) the Borrowers shall not
unreasonably withhold, delay, or condition its consent, (y) any existing Lender
(whether CITBC or another Lender previously approved by the Borrowers as an
assignee) shall be deemed to have been approved by the Borrowers as an assignee
with respect to any and all future assignments to such Lender, without need for
further approval with respect to additional assignments by any other Lender to
such Lender, and (z) this sentence shall not be applicable to sales of
participation interests (as opposed to direct assignments).

        14.    Agency.    

        14.1 Each Lender hereby irrevocably designates and appoints CITBC as the
Agent for the Lenders under this Financing Agreement and any ancillary loan
documents and irrevocably authorizes CITBC as the Agent for such Lender, to take
such action on its behalf under the provisions of this Financing Agreement and
all ancillary documents and to exercise such powers and perform such duties as
are expressly delegated to the Agent by the terms of this Financing Agreement
and all ancillary documents together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Financing Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Financing Agreement and the ancillary documents or otherwise exist against the
Agent.

        14.2 The Agent may execute any of its duties under this Financing
Agreement and all ancillary documents by or through agents or attorneys-in-fact
and shall be entitled to the advice of counsel concerning all matters pertaining
to such duties.

        14.3 Neither the Agent nor any of its officers, directors, employees,
agents, or attorneys-in-fact shall be (i) liable to any Lender for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Financing Agreement and all ancillary documents (except for
its or such person's own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrowers or any officer
thereof contained in this Financing Agreement and all ancillary documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agent under or in connection with, this Financing
Agreement and all ancillary documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Financing Agreement and

61

--------------------------------------------------------------------------------


all ancillary documents or for any failure of the Borrowers to perform their
obligations thereunder. The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Financing Agreement and all
ancillary documents or to inspect the properties, books or records of the
Borrowers.

        14.4 The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper person or
persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers), independent accountants and other experts
selected by the Agent. The Agent shall be fully justified in failing or refusing
to take any action under this Financing Agreement and all ancillary documents
unless it shall first receive such advice or concurrence of the Lenders, or the
Required Lenders, as the case may be, as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Financing Agreement and all ancillary
documents in accordance with a request of the Lenders, or the Required Lenders,
as the case may be, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

        14.5 The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the Agent has
received written notice from a Lender or the Borrowers describing such Default
or Event of Default. In the event that the Agent receives such a notice, the
Agent shall promptly give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Lenders, or Required Lenders, as the case may be;
provided that unless and until the Agent shall have received such direction, the
Agent may in the interim (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable and in the best interests of the Lenders. In
the event the Agent in its sole discretion, or at the request of the Required
Lenders, continues to make Revolving Loans and advances under this Financing
Agreement upon the occurrence of a Default or Event of Default, any such
Revolving Loans and advances may be in such amounts (subject to Section 14.10
hereof) and on such additional terms and conditions as the Agent or the Required
Lenders may deem appropriate.

        14.6 Each Lender expressly acknowledges that neither the Agent nor any
of its officers, directors, employees, agents or attorneys-in-fact has made any
representations or warranties to it and that no act by the Agent hereinafter
taken, including any review of the affairs of the Borrowers shall be deemed to
constitute any representation or warranty by the Agent to any Lender. Each
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrowers and made its own decision to enter into this
Financing Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the Financing Agreement and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition or creditworthiness of the Borrowers. The Agent, however,
shall provide the Lenders with copies of all financial statements, projections
and business plans which come into the possession of the Agent or any of its
officers, employees, agents or attorneys-in-fact. Further, the Agent shall use
reasonable efforts to give the Lenders reasonable prior notice of the date of
the Agent's visits to the Borrowers' premises for purposes of inspecting the
Collateral and books and records pertaining thereto.

62

--------------------------------------------------------------------------------


        14.7 (a)    The Lenders agree to indemnify the Agent in its capacity as
such (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including, without limitation, all Out-of-Pocket
Expenses) of any kind whatsoever (including negligence on the part of the Agent,
but excluding any of the foregoing arising out of the gross negligence or
willful misconduct of Agent) which may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Financing Agreement or any ancillary documents or any documents contemplated by
or referred to herein or the transactions contemplated hereby or any action
taken or omitted by the Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Agent's gross
negligence or willful misconduct. The agreements in this paragraph shall survive
the payment of the Obligations.

        (b)   Each Lender agrees to indemnify the other Lenders, in each
Lender's capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including, without
limitation, all Out-of-Pocket Expenses) of any kind whatsoever (including
negligence on the part of the applicable Lender(s)) which may at any time be
imposed on, incurred by or asserted against the applicable Lenders as a result
of such Lender's commission of an "action" with the meaning of California Code
of Civil Procedure Section 726. The agreements in this paragraph shall survive
the payment of the Obligations.

        (c)   The Agent will use its reasonable business judgement in handling
the collection of the Accounts, enforcement of its rights hereunder and
realization upon the Collateral but shall not be liable to the Lenders for any
action taken or omitted to be taken in good faith or on the written advice of
counsel. The Lenders expressly release the Agent from any and all liability and
responsibility (express or implied), for any loss, depreciation of or delay in
collecting or failing to realize on any Collateral, the Obligations or any
guaranties therefor and for any mistake, omission or error in judgment in
passing upon or accepting any Collateral or in making (or in failing to make)
examinations or audits or for granting indulgences or extensions to the
Borrowers, any account debtor or any guarantor, other than resulting from the
Agent's gross negligence or willful misconduct.

        14.8 The Agent may make loans to, and generally engage in any kind of
business with the Borrowers as though the Agent were not the Agent hereunder.
With respect to its loans made or renewed by it or loan obligations hereunder as
Lender, the Agent shall have the same rights and powers, duties and liabilities
under this Financing Agreement as any Lender and may exercise the same as though
it was not the Agent and the terms "Lender" and "Lenders" shall include the
Agent in its individual capacity.

        14.9 The Agent may resign as the Agent upon thirty (30) days' notice to
the Lenders and such resignation shall be effective upon the appointment of a
successor Agent. If the Agent shall resign as Agent, then the Lenders shall
appoint a successor Agent for the Lenders whereupon such successor Agent shall
succeed to the rights, powers and duties of the Agent and the term "Agent" shall
mean such successor agent effective upon its appointment, and the former Agent's
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Financing Agreement, provided, however, that the Lenders shall: (a) notify
the Borrowers of the successor Agent and (b) request the consent of the
Borrowers to such successor Agent, which consent shall not be unreasonably
withheld. The Borrowers shall be deemed to have consented to the successor Agent
if the Lenders do not receive from the Borrowers, within ten (10) days of the
Lenders' notice to the Borrowers, a written statement of the Borrowers'
objection to

63

--------------------------------------------------------------------------------


the successor Agent. Should the Borrowers not consent and no acceptable
successor Agent is agreed upon within sixty (60) days of the date the Borrowers
advised the Lenders of its objection to the successor Agent, then the Lenders
may appoint (without the Borrowers' consent) another successor Agent. After any
retiring Agent's resignation hereunder as the Agent the provisions of this
Section 14 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent.

        14.10 Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Financing Agreement or any other Loan Document, or any consent to any departure
by any Borrower or any of its Subsidiaires therefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent and Borrowers,
and by Required Lenders, or all Lenders, as applicable. Notwithstanding anything
contained in this Financing Agreement to the contrary, the Agent will not,
without the prior written consent of all Lenders: (a) amend, waive or otherwise
modify the Financing Agreement to (t) release any Guaranty; (u) increase the
Line of Credit; (v) increase the rate of advance against, or change any sublimit
applicable to Eligible Inventory, Eligible Accounts Receivable, or Real Estate
Collateral, as set forth in Section 3.1 of this Financing Agreement; (w) reduce
the interest rates; (x) reduce, waive, extend or postpone (i) any fees in which
the Lenders share hereunder (but individual Lenders may waive their own fees);
or (ii) the repayment of any Obligations due the Lenders; (y) extend the
maturity of the Obligations; or (z) alter or amend (1) this Section 14.10 or
(2) the definitions of Eligible Inventory, Collateral, Required Lenders,
Eligible Accounts Receivable, Borrowing Base, Availability, Real Estate
Collateral, Seasonal Advance Period, or any definitions included therein;
(b) except as provided in Section 6.8(a), release Collateral in bulk without a
corresponding reduction in the Obligations to the Lenders, or (c) intentionally
make any Revolving Loan or assist in opening any Letter of Credit hereunder if
after giving effect thereto the total of Revolving Loans and Availability
Reserves, hereunder for the Borrowers would exceed (i) one hundred and five
percent (105%) of the maximum amount available under the Borrowing Base or
(ii) the aggregate Committments (and provided that, unless the Required Lenders
agree otherwise, the Agent shall require that any Overadvance be repaid within
thirty (30) days). In all other respects, and except as otherwise specifically
provided to the contrary in this Financing Agreement, the Agent is authorized to
take such actions or fail to take such actions if the Agent, in its reasonable
discretion, deems such to be advisable and in the best interest of the Lenders,
including, but not limited to, the termination of the Financing Agreement upon
the occurrence of an Event of Default unless it is specifically instructed to
the contrary by the Required Lenders.

        14.11 In the event any Lender's consent is required pursuant to the
provisions of this Financing Agreement and such Lender does not respond to any
request by the Agent for such consent within ten (10) Business Days after such
request is made to such Lender, such failure to respond shall be deemed a
consent. In addition, in the event that any Lender declines to give its consent
to any such request, it is hereby mutually agreed that the Agent and/or any
other Lender shall have the right (but not the obligation), within sixty
(60) days of the applicable Lender's election to withhold its consent, to
purchase such Lender's share of the Loans for the full amount thereof together
with accrued interest thereon, and such Lender's pro rata share of all fees and
other amounts payable hereunder to the date of such purchase.

        14.12 Each Lender agrees that notwithstanding the provisions of
Section 11 of this Financing Agreement (other than the portions thereof relating
to termination following an Event of Default, which are not superceded by this
Section 14.12), any Lender may terminate this Financing Agreement and the Line
of Credit only as of the initial fourth (4th) Anniversary Date or any
Anniversary Date thereafter, and then only by giving the Agent one hundred and
twenty (120) days prior written notice thereof. Within thirty (30) days after
receipt of any such termination notice, the Agent shall, at its option, either
(i) give notice of termination to the Borrowers hereunder or (ii) purchase, or
arrange for the purchase of, the Lender's share of the Obligations hereunder for
the full amount thereof plus accrued interest thereon. Unless so terminated this
Financing Agreement and the Line of Credit shall

64

--------------------------------------------------------------------------------


be automatically extended from Anniversary Date to Anniversary Date. Termination
of this Financing Agreement by any of the Lenders as herein provided shall not
affect the Lenders' respective rights and obligations under this Financing
Agreement incurred prior to the effective date of termination as set forth in
the preceding sentence.

        14.13 If the Agent is required at any time to return to the Borrowers or
to a trustee, receiver, liquidator, custodian or other similar official any
portion of the payments made by the Borrowers to the Agent as result of a
bankruptcy or similar proceeding with respect to the Borrowers, any guarantor or
any other person or entity or otherwise, then each Lender shall, on demand of
the Agent, forthwith return to the Agent its ratable share of any such payments
made to such Lender by the Agent, together with its ratable share of interest
and/or penalties, if any, payable by the Lenders; this provision shall survive
the termination of this Financing Agreement.

        14.14 The Lenders agree to maintain the confidentiality of any
non-public information provided by the Borrowers to them, in the ordinary course
of their business, provided that the foregoing confidentiality provision shall
terminate one (1) year after the termination date of this Financing Agreement,
and provided further that any such Lenders may disclose such information (i) to
any applicable bank regulatory and auditor personnel, (ii) upon the advise of
their counsel, and (iii) as may be required by law or regulation, including the
disclosure of the tax treatment and tax structure of the proposed credit
facility or proper legal process to be disclosed.

        [remainder of this page left blank intentionally; signatures to follow]

65

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Financing
Agreement to be executed and delivered by their proper and duly authorized
officers as of the date set forth above.

    AGENT:
 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation
 
 
By:
 
/s/  ADRIAN AVALOS      

--------------------------------------------------------------------------------

    Name:   Adrian Avalos     Title:   Vice President

S-1

--------------------------------------------------------------------------------

    PARENT:
 
 
THE SPORTS AUTHORITY, INC.,
a Delaware corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Sr. V.P. Finance
 
 
BORROWERS:
 
 
GART BROS. SPORTING GOODS COMPANY,
a Colorado corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Sr. V.P. Finance
 
 
OSHMAN'S SPORTING GOODS, INC.,
a Delaware corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Sr. V.P. Finance
 
 
SPORTMART, INC.,
a Delaware corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Sr. V.P. Finance
 
 
THE SPORTS AUTHORITY FLORIDA, INC.,
a Florida corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Auth. Signatory
 
 
THE SPORTS AUTHORITY MICHIGAN, INC.,
a Michigan corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Auth. Signatory          

S-2

--------------------------------------------------------------------------------


 
 
TSA STORES, INC.,
a Delaware corporation
 
 
By:
 
/s/  TOM WILDENBERG      

--------------------------------------------------------------------------------

    Name:   Tom Wildenberg     Title:   Auth. Signatory
 
 
LENDERS:
 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation
 
 
By:
 
/s/  ADRIAN AVALOS      

--------------------------------------------------------------------------------

    Name:   Adrian Avalos     Title:   Vice President
 
 
Revolving Loans Commitment:         Principal amount ($75,000,000)
Pro rata share (12.50%)
Address for notices:
 
FLEET RETAIL FINANCE INC.,
a Delaware corporation Fleet Retail Group, Inc.
40 Broad Street, Suite 1100  
By:  
/s/  JAMES J. WARD       Boston, Massachusetts 02109      

--------------------------------------------------------------------------------

Attn: Jamie Ward   Name:   James J. Ward Fax No.: (617) 434-4312   Title:  
Director
 
 
Revolving Loans Commitment:         Principal amount ($75,000,000)
Pro rata share (12.50%)
Address for notices:
 
BANK OF AMERICA, N.A.,
a national association organized under the laws of the United States 55 South
Lake Avenue, Suite 900
Pasadena, California 91101  
By:  
/s/  M. R. WILLIAMSON       Attn: Michael R. Williamson      

--------------------------------------------------------------------------------

Fax No.: (626) 229-4043   Name:   Michael R. Williamson     Title:   SVP
 
 
Revolving Loans Commitment:         Principal amount ($75,000,000)
Pro rata share (12.50%)          


S-3

--------------------------------------------------------------------------------


Address for notices:
 
WELLS FARGO FOOTHILL, LLC,
a California limited liability company 2450 Colorado Ave., Suite 3000W
Santa Monica, California 90404  
By:  
/s/  EUNNIE KIM       Attn: Eunnie Kim      

--------------------------------------------------------------------------------

Fax No.: (310) 453-7446   Name:   Eunnie Kim     Title:   Asst. Vice President
 
 
Revolving Loans Commitment:         Principal amount ($75,000,000)
Pro rata share (12.50%)
Address for notices:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation 800 Connecticut Ave., Two North
Norwalk, Connecticut 06854  
By:  
/s/  CRAIG WINSLOW       Attn: Michelle Handy      

--------------------------------------------------------------------------------

Fax No.: (213) 852-2670   Name:   Craig Winslow     Title:   Duly Authorized
Signatory
 
 
Revolving Loans Commitment:         Principal amount ($60,000,000.00)
Pro rata share (10.00%)
Address for notices:
 
NATIONAL CITY COMMERCIAL FINANCE, INC.,
an Ohio corporation 1965 E. 6th Street, Suite 400
Cleveland, Ohio 44114  
By:  
/s/  CARLA L. KEHEES       Attn: Kathy Ellero      

--------------------------------------------------------------------------------

Fax No. (216) 222-9555   Name:   Carla L. Kehees     Title:   Senior Vice
President
 
 
Revolving Loans Commitment:         Principal amount ($50,000,000)
Pro rata share (8.33%)
Address for notices:
 
CONGRESS FINANCIAL CORPORATION (SOUTHWEST),
a Texas corporation 1201 Main Street, Suite 1625
Dallas, Texas 75202  
By:  
/s/  PAUL TRUAX       Attn: Paul Truax      

--------------------------------------------------------------------------------

Fax No.: (214) 748-9118   Name:   Paul Truax     Title:   Vice President
 
 
Revolving Loans Commitment:         Principal amount ($50,000,000)
Pro rata share (8.33%)          

S-4

--------------------------------------------------------------------------------


Address for notices:
 
LASALLE BANK NATIONAL ASSOCIATION,
a national association organized under the laws of the United States Republic
Plaza
370 17th Street, Suite 3590  
By:  
/s/  DARREN L. LEMKAU       Denver, Colorado 80202      

--------------------------------------------------------------------------------

Attn: Darren Lemkau   Name:   Darren L. Lemkau Fax No.: (303) 825-7580   Title:
  First Vice President
 
 
Revolving Loans Commitment:         Principal amount ($50,000,000.00)
Pro rata share (8.33%)
Address for notices:
 
JPMORGAN CHASE BANK,
a New York corporation 2200 Ross Ave., 4th Floor
Dallas, Texas 75201  
By:  
/s/  KEVIN D. PADGETT       Attn: Kevin D. Padgett      

--------------------------------------------------------------------------------

Fax No.: (214) 965-4731   Name:   Kevin D. Padgett     Title:   Vice President
 
 
Revolving Loans Commitment:         Principal amount ($45,000,000.00)
Pro rata share (7.50%)
Address for notices:
 
PNC BANK, NATIONAL ASSOCIATION,
a national association organized under the laws of the United States 2 North
Lake Ave., Suite 440
Pasadena, California 91101  
By:  
/s/  ROBIN L. ARRIOLA       Attn: Robin L. Arriola      

--------------------------------------------------------------------------------

Fax No.: (626) 432-4589   Name:   Robin L. Arriola     Title:   Vice President
 
 
Revolving Loans Commitment:         Principal amount ($25,000,000.00)
Pro rata share (4.17%)
Address for notice:
 
AmSOUTH BANK,
an Alabama corporation 350 Park Ave., 20th Floor
New York, New York 10022  
By:  
/s/  KATHLEEN F. D'ANGELO       Attn: Kathleen F. D'Angelo      

--------------------------------------------------------------------------------

Fax No.: (212) 935-7458   Name:   Kathleen F. D'Angelo     Title:  
Attorney-In-Fact
 
 
Revolving Loans Commitment:         Principal amount ($20,000,000.00)
Pro rata share (3.33%)

S-5

--------------------------------------------------------------------------------




EXHIBIT A


Form of Assignment and Transfer Agreement

ASSIGNMENT AND TRANSFER AGREEMENT

Dated:                        , 200

        Reference is made to the Financing Agreement dated as of August 4, 2003
(as amended, modified, supplemented and in effect from time to time, the
"Financing Agreement"), among                        ,
a                        corporation (the "Borrowers"), the Lenders named
therein, and The CIT Group/Business Credit, Inc., as Agent (the "Agent").
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Financing Agreement. This Assignment and Transfer
Agreement, between                        (herein the "Assignor," as further
defined and set forth on Schedule 1 hereto and made a part hereof)
and                        (herein the "Assignee," as further defined and set
forth on Schedule 1 hereto and made a part hereof) is dated as of Effective Date
(as set forth on Schedule 1 hereto and made a part hereof).

        1.     The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, an undivided interest (the "Assigned Interest") in and to all
the Assignor's rights and obligations under the Financing Agreement respecting
those, and only those, financing facilities contained in the Financing Agreement
as are set forth on Schedule 1 (collectively, the "Assigned Facilities" and
individually, an "Assigned Facility"), in a principal amount for each Assigned
Facility as set forth on Schedule 1.

        2.     The Assignor (i) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement or any other instrument,
document or agreement executed in conjunction therewith (collectively the
"Ancillary Documents") or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Financing Agreement, any Collateral
thereunder or any of the Ancillary Documents furnished pursuant thereto, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim and
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any guarantor or the
performance or observance by the Borrowers or any guarantor of any of its
respective obligations under the Financing Agreement or any of the Ancillary
Documents furnished pursuant thereto.

        3.     The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Transfer Agreement; (ii) confirms
that it has received a copy of the Financing Agreement, together with the copies
of the most recent financial statements of the Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
analysis; (iii) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Financing Agreement;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Financing Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (v) agrees that it will be bound by the
provisions of the Financing Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Financing Agreement are
required to be performed by it as Lender; and (vi) if the Assignee is organized
under the laws of a jurisdiction outside the United States, attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's exemption from United States withholding taxes with respect to
all payments to be made to

Exhibit A-1

--------------------------------------------------------------------------------


the Assignee under the Financing Agreement or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty.

        4.     Following the execution of this Assignment and Transfer
Agreement, such agreement will be delivered to the Agent for acceptance by it
and the Borrowers, effective as of the Effective Date.

        5.     Upon such acceptance, from and after the Effective Date, the
Agent shall make all payments in respect of the assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee,
whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date made
by the Agent or with respect to the making of this assignment directly between
themselves.

        6.     From and after the Effective Date, (i) the Assignee shall be a
party to the Financing Agreement and, to the extent provided in this Assignment
and Transfer Agreement, have the rights and obligations of a Lender thereunder,
and (ii) the Assignor shall, to the extent provided in this Assignment and
Transfer Agreement, relinquish its rights and be released from its obligations
under the Financing Agreement.

        7.     THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule 1 hereto.

Exhibit A-2

--------------------------------------------------------------------------------



Schedule 1 to Assignment and Transfer Agreement


Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

Percentage Assigned of Each
Facility (Shown as a
percentage of Principal
Amount (or, with respect to
Assigned Facilities

--------------------------------------------------------------------------------

  Aggregate original principal
amount [or, with respect to
Letters of Credit face
amount) Assigned]

--------------------------------------------------------------------------------

  Letters of Credit, face amount
of all Lenders)

--------------------------------------------------------------------------------

  Revolving Loans   $       % Letter of Credit participation interest   $      
%

Accepted:

THE CIT GROUP/BUSINESS CREDIT, INC., as Agent        
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
 
 
 
 
,
 
     

--------------------------------------------------------------------------------

as Assignor    
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
 
 
 
 
,
 
     

--------------------------------------------------------------------------------

as Assignee    
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------


Consented To:
 
 
 
 
THE SPORTS AUTHORITY, INC., a Delaware corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
BORROWERS:
 
 
 
 
GART BROS. SPORTING GOODS COMPANY, a Colorado corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
OSHMAN'S SPORTING GOODS, INC., a Delaware corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------


SPORTMART, INC., a Delaware corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
THE SPORTS AUTHORITY FLORIDA, INC., a Florida corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
THE SPORTS AUTHORITY MICHIGAN, INC., a Michigan corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       
TSA STORES, INC., A Delaware corporation
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------




EXHIBIT B

Form of Revolving Loan Promissory Note

REVOLVING CREDIT NOTE


$600,000,000.00   Dated as of August 4, 2003

        FOR VALUE RECEIVED, the undersigned (herein individually a "Borrower"
and collectively the "Borrowers"), hereby, jointly and severally, absolutely and
unconditionally promise to pay to the order of THE CIT GROUP/BUSINESS
CREDIT, INC., a New York corporation, (hereinafter "CITBC") with offices located
at 300 South Grand Avenue, Los Angeles, CA 90071, and CITBC as agent for the
Lenders (the "Agent"), and any other party which now or hereafter becomes a
lender hereunder pursuant to Section 13 of the Financing Agreement (individually
a "Lender" and collectively the "Lenders"), in lawful money of the United States
of America and in immediately available funds, the principal amount of Six
Hundred Million Dollars ($600,000,000.00), or such other principal amount
advanced pursuant to Section 3.1 and Section 5.1 of the Financing Agreement (as
herein defined), such Revolving Loan advances may be repaid on a daily basis as
a result of the application of the proceeds of collections of the Accounts and
the making of additional Revolving Loans as described in Section 3 of the
Financing Agreement. Subject to the terms of the Financing Agreement, the
Revolving Loans may be borrowed, repaid and reborrowed by the Borrowers. A final
balloon payment in an amount equal to the outstanding aggregate balance of
principal and interest remaining unpaid, if any, under this Note as shown on the
books and records of the Agent shall be due and payable on the termination of
the Financing Agreement, as set forth in Section 11 thereof.

        The Borrowers, jointly and severally, further absolutely and
unconditionally promise to pay to the order of the Agent at said office,
interest, in like money, on the unpaid principal amount owing hereunder from
time to time from the date hereof on the dates and at the rates specified in
Section 8 of the Financing Agreement.

        If any payment on this Note becomes due and payable on a day other than
a business day, the maturity thereof shall be extended to the next succeeding
business day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

        This Note is the Promissory Note referred to in the Financing Agreement,
dated as of the date hereof, as the same may be amended and restated and in
effect from time to time, among the Borrowers, the Agent, and the Lenders
thereto from time to time (the "Financing Agreement"), and is subject to, and
entitled to, all of the terms, provisions and benefits thereof and is subject to
optional and mandatory prepayment, in whole or in part, as provided therein. All
initially capitalized terms used herein shall have the meaning provided therefor
in the Financing Agreement, unless otherwise defined herein.

        The date and amount of the advance(s) made hereunder may be recorded on
the grid page or pages which are attached hereto and hereby made part of this
Note or the separate ledgers maintained by the Agent. The aggregate unpaid
principal amount of all advances made pursuant hereto may be set forth in the
balance column on said grid page or such ledgers maintained by the Agent. All
such advances, whether or not so recorded, shall be due as part of this Note.

        The Borrowers confirm that any amount received by or paid to the Agent
in connection with the Financing Agreement and/or any balances standing to its
credit on any of its or their accounts on the Agent's books under the Financing
Agreement may in accordance with the terms of the Financing Agreement be applied
in reduction of this Note, but no balance or amounts shall be deemed to effect
payment in whole or in part of this Note unless the Agent shall have actually
charged such account or accounts for the purposes of such reduction or payment
of this Note.

Exhibit B-1

--------------------------------------------------------------------------------


        Upon the occurrence of any one or more of the Events of Default
specified in the Financing Agreement or upon termination of the Financing
Agreement, all amounts then remaining unpaid on this Note may become, or be
declared to be, immediately due and payable as provided in the Financing
Agreement.

    THE SPORTS AUTHORITY, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
OSHMAN'S SPORTING GOODS, INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
GART BROS. SPORTING GOODS COMPANY, a Colorado corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Exhibit B-2

--------------------------------------------------------------------------------


 
 
SPORTMART, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
THE SPORTS AUTHORITY FLORIDA, INC., a Florida corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
THE SPORTS AUTHORITY MICHIGAN, INC., a Michigan corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
TSA STORES, INC.,
A Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Exhibit B-3

--------------------------------------------------------------------------------




EXHIBIT C

Form of Seasonal Advance Request


[insert on Borrower's letterhead]

            , 200            

VIA OVERNIGHT COURIER

THE CIT GROUP/ BUSINESS CREDIT, INC.
Retail Finance Group
300 South Grand Avenue, Third Floor
Los Angeles, California 90071
Attn: Adrian Avalos

Re:Seasonal Advance Request.

Ladies and Gentlemen:

        Reference is made to the Financing Agreement, dated as of August 4, 2003
(the "Financing Agreement"), by and among The CIT GROUP/BUSINESS CREDIT, INC., a
New York corporation ("CITBC"), the other lenders from time to time party hereto
(CITBC and such other lenders are collectively and individually referred to
herein as the "Lenders"), CITBC as agent for the Lenders (hereinafter the
"Agent"), THE SPORTS AUTHORITY, INC., a Delaware corporation (formerly known as
Gart Sports Company) ("Parent"), and each of the Subsidiaries of Parent
identified on the signatory pages of the Financing Agreement (such Subsidiaries
together with Parent are collectively and individually, as well as jointly and
severally, referred to hereinafter as the "Borrowers"). All initially
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Financing Agreement.

        The undersigned hereby requests Seasonal Advances for a period
of                         (            ) days commencing
on                        , 200    . Attached as Schedule 1 is a detailed
account of each Seasonal Advance requested by Borrowers in the immediately
preceding twelve (12) month period.

        Borrowers hereby affirm to Agent that (i) all of Borrowers'
representations and warranties set forth in the Financing Agreement are true,
complete and accurate in all material respects as of the date hereof, including,
without limitation, the information set forth on Schedule 1attached hereto;
(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result from the extension of credit requested hereunder;
and (iii) after giving effect to the extension of credit requested hereunder,
the aggregate outstanding balance of the Revolving Loans and outstanding Letters
of Credit owing by each of the Borrowers will not exceed the lesser of (a) the
Line of Credit or (b) (i) the Borrowing Base less (ii) any Availability
Reserve(s) (excluding all obligations in respect of the outstanding amount of
any Letters of Credit).

    Very truly yours,
 
 
THE SPORTS AUTHORITY, INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

       


Exhibit C-1

--------------------------------------------------------------------------------






EXHIBIT D

Form of Borrowing Base Certificate

[see attached]

Exhibit D-1

--------------------------------------------------------------------------------





EXHIBIT E

Form of General Continuing Guaranty

GENERAL CONTINUING GUARANTY
(All Non-Borrower Subsidiaries)


        THIS GENERAL CONTINUING GUARANTY (this "Guaranty") is executed and
delivered as of August 4, 2003, by AUTHORITY INTERNATIONAL, INC., a Delaware
corporation, OSHMAN SPORTING GOODS CO., GEORGIA, a Texas corporation, OSHMAN
SPORTING GOODS CO., HAWAII, a Texas corporation, OSHMAN SPORTING GOODS CO.,
LOUISIANA, a Texas corporation, OSHMAN SPORTING GOODS CO., NEW JERSEY, a Texas
corporation, OSHMAN SPORTING GOODS CO., NEW YORK, a Texas corporation, OSHMAN
SPORTING GOODS CO., OKLAHOMA, a Texas corporation, OSHMAN SPORTING GOODS CO.,
TENNESSEE, a Texas corporation, and OSHMAN'S SPORTING GOODS, INC.—SERVICES, a
Delaware corporation (collectively the "Guarantors" and each individually a
"Guarantor"), each having a principal place of business at 1050 West Hampden
Avenue, Englewood, Colorado 81110, in favor of THE CIT GROUP/BUSINESS
CREDIT, INC., a New York corporation ("CITBC") with offices located at 300 South
Grand Avenue, Los Angeles, California 90071, the other lenders now and from time
to time parties to the Financing agreement (as defined below) (CITBC and such
other lenders collectively and individually referred to herein as the "Lender
Group"), and CITBC as agent for the Lender Group (in such capacity, together
with its successors, if any, in such capacity, the "Guarantied Party"), with
reference to the following:

        WHEREAS, Guarantied Party, as agent for the Lender Group, and Borrowers
are entering into that certain Financing Agreement, dated as of even date
herewith (the "Financing Agreement"), and other instruments, documents, and
agreements contemplated thereby or related thereto (collectively, together with
the Financing Agreement, the "Loan Documents"); and

        WHEREAS, in order to induce the Lender Group to extend financial
accommodations to the Borrowers pursuant to the Financing Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group to the
Borrowers, whether pursuant to the Financing Agreement or otherwise, each
Guarantor has agreed to guaranty the Guarantied Obligations.

        NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby
agrees, in favor of Guarantied Party for the benefit of the Lender Group, as
follows:

        1.    Definitions and Construction.    

        a.    Definitions.    All initially capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement. The following terms, as used in this Guaranty, shall have
the following meanings:

        "Borrowers" shall have the meaning ascribed thereto in the Financing
Agreement.

        "Debtors" shall mean the Borrowers and the Guarantors.

        "Financing Agreement" shall have the meaning ascribed thereto in the
recitals to this Guaranty.

        "Guarantied Obligations" shall mean: (a) the due and punctual payment of
the principal of, and interest (including, any and all interest which, but for
the application of the provisions of the Bankruptcy Code, would have accrued on
such amounts) on, any and all premium on, and any and all fees, costs, and
expenses incurred in connection with or on the Indebtedness owed by each other
Debtor to the Lender Group pursuant to the terms of the Financing Agreement or
any of

Exhibit E-1

--------------------------------------------------------------------------------




the Loan Documents; and (b) the due and punctual payment of all other present or
future Indebtedness or other Obligations owing by each other Debtor to the
Lender Group.

        "Guarantied Party" shall have the meaning set forth in the preamble to
this Guaranty.

        "Guarantor" and "Guarantors" shall have the meanings set forth in the
preamble to this Guaranty.

        "Guaranty" shall mean this Guaranty, as set forth in the preamble
hereto, and any joinders, extensions, riders, supplements, notes, amendments, or
modifications to or in connection with this Guaranty.

        "Indebtedness" shall mean any and all obligations, indebtedness, or
liabilities of any kind or character owed by a Debtor to the Lender Group and
arising directly or indirectly out of or in connection with the Financing
Agreement or the Loan Documents, including all such obligations, indebtedness,
or liabilities, whether for principal, interest (including any and all interest
which, but for the application of the provisions of the Bankruptcy Code, would
have accrued on such amounts), premium, reimbursement obligations, fees, costs,
expenses (including attorneys' fees), or indemnity obligations, whether
heretofore, now, or hereafter made, incurred, or created, whether voluntarily or
involuntarily made, incurred, or created, whether secured or unsecured (and if
secured, regardless of the nature or extent of the security), whether absolute
or contingent, liquidated or unliquidated, or determined or indeterminate,
whether Debtor is liable individually or jointly with others, and whether
recovery is or hereafter becomes barred by any statute of limitations or
otherwise becomes unenforceable for any reason whatsoever, including any act or
failure to act by Guarantied Party or the Lender Group.

        "Lender Group" shall have the meaning set forth in the preamble to this
Guaranty.

        b.    Construction.    Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the terms
"include" and "including" are not limiting, and the term "or" has the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
"hereby," "hereunder," "herewith," and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference in this Guaranty to any of the following documents includes any and
all alterations, amendments, restatements, extensions, modifications, renewals,
or supplements thereto or thereof, as applicable: the Financing Agreement; this
Guaranty; and the other Loan Documents. Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against
Guarantied Party or any Guarantor, whether under any rule of construction or
otherwise. On the contrary, this Guaranty has been reviewed by each Guarantor,
Guarantied Party, the Lender Group and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Guarantied Party, the
Lender Group and each Guarantor.

        2.    Guarantied Obligations.    Each Guarantor hereby irrevocably and
unconditionally guaranties to Guarantied Party for the benefit of the Lender
Group, as and for its own debt, until final and indefeasible payment thereof has
been made: (a) the payment of the Guarantied Obligations, in each case when and
as the same shall become due and payable, whether at maturity, pursuant to a
mandatory prepayment requirement, by acceleration, or otherwise; it being the
intent of each Guarantor that the guaranty set forth herein shall be a guaranty
of payment and not a guaranty of collection; and (b) the punctual and faithful
performance, keeping, observance, and fulfillment by each other Debtor of all of
the agreements, conditions, covenants, and obligations of such Debtor contained
in the Financing Agreement, and under any of the Loan Documents.

Exhibit E-2

--------------------------------------------------------------------------------

        3.    Continuing Guaranty.    This Guaranty includes Guarantied
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Indebtedness. If such a revocation is
effective notwithstanding the foregoing waiver, each Guarantor acknowledges and
agrees that: (a) no such revocation shall be effective until written notice
thereof has been received by Guarantied Party; (b) no such revocation shall
apply to any Guarantied Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof); (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Guarantied Party in existence on the date of such revocation; (d) no payment
by any Debtor, or from any other source, prior to the date of such revocation
shall reduce the maximum obligation of any Guarantor hereunder; and (e) any
payment by any Debtor or from any source other than such Guarantor subsequent to
the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the remaining maximum obligation of such Guarantor hereunder.

        4.    Performance Under this Guaranty.    In the event that a Debtor
fails to make any payment of any Guarantied Obligations, on or before the due
date thereof, or if a Debtor shall fail to perform, keep, observe, or fulfill
any other obligation referred to in Section 2(b) hereof in the manner provided
in the Financing Agreement or the Loan Documents, as applicable, Guarantors
immediately shall cause such payment to be made or each of such obligations to
be performed, kept, observed, or fulfilled.

        5.    Primary Obligations.    This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions. Each Guarantor agrees that it is directly, jointly
and severally with any other guarantor of the Guarantied Obligations, liable to
Guarantied Party for the benefit of the Lender Group, that the obligations of
each Guarantor hereunder are independent of the obligations of the other
Debtors, and that a separate action may be brought against any Guarantor,
whether such action is brought against any other Debtor or whether any such
Debtor is joined in such action. Each Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Guarantied Party, on behalf of the Lender Group, of whatever
remedies it may have against another Debtor or any other guarantor, or the
enforcement of any lien or realization upon any security Guarantied Party may at
any time possess. Each Guarantor agrees that any release which may be given by
Guarantied Party on behalf of the Lender Group to another Debtor shall not
release such Guarantor. Each Guarantor consents and agrees that the Lender Group
shall be under no obligation to marshal any property or assets of another Debtor
or any other guarantor in favor of such Guarantor, or against or in payment of
any or all of the Guarantied Obligations.

        6.    Waivers.    

        a.     To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Financing Agreement,
or the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to such Guarantor's
right to make inquiry of Guarantied Party to ascertain the amount of the
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of any other Debtor or of any other fact that might
increase such Guarantor's risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any instrument among the

Exhibit E-3

--------------------------------------------------------------------------------

Financing Agreement and any of the Loan Documents; (vi) notice of any Default or
Event of Default under the Financing Agreement or any of the Loan Documents; and
(vii) all other notices (except if such notice is specifically required to be
given to such Guarantor under this Guaranty or any other Loan Documents to which
such Guarantor is a party) and demands to which such Guarantor might otherwise
be entitled.

        b.     To the fullest extent permitted by applicable law, each Guarantor
waives the right by statute or otherwise to require any member of the Lender
Group to institute suit against another Debtor or to exhaust any rights and
remedies which any member of the Lender Group has or may have against another
Debtor. In this regard, each Guarantor agrees that it is bound to the payment of
each and all Guarantied Obligations, whether now existing or hereafter arising,
as fully as if such Guarantied Obligations were directly owing to the Lender
Group by such Guarantor. Each Guarantor further waives any defense arising by
reason of any disability or other defense (other than the defense that the
Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in full in cash) of such Guarantor or by reason of the
cessation from any cause whatsoever of the liability of such Guarantor in
respect thereof.

        c.     To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any rights to assert against any member of the Lender Group
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against another Debtor or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
defense arising by reason of any claim or defense based upon an election of
remedies by any member of the Lender Group including any defense based upon an
election of remedies by any member of the Lender Group under the provisions of
Sections 580d and 726 of the California Code of Civil Procedure, or any similar
law of California or any other jurisdiction; (iv) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder.

        d.     Until such time as all of the Guarantied Obligations have been
fully, finally, and indefeasibly paid in full in cash: (i) each Guarantor hereby
waives and postpones any right of subrogation such Guarantor has or may have as
against another Debtor with respect to the Guarantied Obligations; (ii) in
addition, each Guarantor hereby waives and postpones any right to proceed
against another Debtor or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims
(irrespective of whether direct or indirect, liquidated or contingent), with
respect to the Guarantied Obligations; and (iii) in addition, each Guarantor
also hereby waives and postpones any right to proceed or to seek recourse
against or with respect to any property or asset of another Debtor with respect
to the Guaranties Obligations. Each Guarantor hereby agrees that, in light of
the waivers contained in this Section. such Guarantor shall not be deemed to be
a "creditor" (as that term is defined in the Bankruptcy Code or otherwise) of
Debtor, whether for purposes of the application of Sections 547 or 550 of the
Bankruptcy Code or otherwise.

        e.     If any of the Guarantied Obligations at any time are secured by a
mortgage or deed of trust upon real property, Guarantied Party, on behalf of the
Lender Group, may elect, in its sole discretion, upon a default with respect to
the Guarantied Obligations, to foreclose such mortgage or deed of trust
judicially or nonjudicially in any manner permitted by law, before or after
enforcing this Guaranty, without diminishing or affecting the liability of any
Guarantor hereunder. Each Guarantor understands that: (a) by virtue of the
operation of California's antideficiency law applicable to nonjudicial
foreclosures, an election by Guarantied Party, on behalf of the Lender

Exhibit E-4

--------------------------------------------------------------------------------




Group, nonjudicially to foreclose such a mortgage or deed of trust probably
would have the effect of impairing or destroying rights of subrogation,
reimbursement, contribution, or indemnity of any Guarantor against another
Debtor or other guarantors or sureties; and (b) absent the waiver given by each
Guarantor herein, such an election would estop Guarantied Party from enforcing
this Guaranty against such Guarantor. Understanding the foregoing, and
understanding that each Guarantor is hereby relinquishing a defense to the
enforceability of this Guaranty, each Guarantor hereby waives any right to
assert against any member of the Lender Group any defense to the enforcement of
this Guaranty, whether denominated "estoppel" or otherwise, based on or arising
from an election by Guarantied Party nonjudicially to foreclose any such
mortgage or deed of trust. Each Guarantor understands that the effect of the
foregoing waiver may be that such Guarantor may have liability hereunder for
amounts with respect to which such Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against another Debtor or
other guarantors or sureties. Each Guarantor also agrees that the "fair market
value" provisions of Section 580a of the California Code of Civil Procedure
shall have no applicability with respect to the determination of such
Guarantor's liability under this Guaranty.

        f.      Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have because another Debtor's debt is secured
by real property. This means, among other things:

          (i)  Any member of the Lender Group may collect from any Guarantor
without first foreclosing on any real or personal property collateral pledged by
another Debtor.

         (ii)  If any member of the Lender Group forecloses on any real property
collateral pledged by any Debtor:

        (1)   the amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price;

        (2)   Any member of the Lender Group may collect from any Guarantor even
if such member of the Lender Group, by foreclosing on the real property
collateral, has destroyed any right such Guarantor may have to collect from
another Debtor.

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because another Debtor's Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

        g.     WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE
MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845,
2847, 2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580c, 580d, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL
CODE OR ANY SIMILAR LAW.

        h.     WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE
WITH RESPECT TO SECURITY FOR A GUARANTIED OBLIGATION, HAS DESTROYED SUCH
GUARANTOR'S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST THE DEBTORS BY THE

Exhibit E-5

--------------------------------------------------------------------------------




OPERATION OF SECTION 580d OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
OTHERWISE.

        7.    Releases.    Each Guarantor consents and agrees that, without
notice to or by another Debtor and without affecting or impairing the
obligations of any Guarantor hereunder, Guarantied Party may, by action or
inaction, compromise or settle, extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise not
enforce, or may, by action or inaction, release all or any one or more parties
to, any one or more of the terms and provisions of the Financing Agreement or
any of the Loan Documents or may grant other indulgences to another Debtor in
respect thereof, or may amend or modify in any manner and at any time (or from
time to time) any one or more of the Financing Agreement or any of the Loan
Documents, or may, by action or inaction, release or substitute any other
guarantor, if any, of the Guarantied Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guarantied
Obligations or any other guaranty of the Guarantied Obligations, or any portion
thereof.

        8.    No Election.    Guarantied Party shall have the right to seek
recourse against any Guarantor to the fullest extent provided for herein and no
election by Guarantied Party to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of Guarantied
Party's right to proceed in any other form of action or proceeding or against
other parties unless Guarantied Party has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by Guarantied Party under any document or instrument
evidencing the Guarantied Obligations shall serve to diminish the liability of
any Guarantor under this Guaranty except to the extent that Guarantied Party
finally and unconditionally shall have realized indefeasible payment by such
action or proceeding.

        9.    Indefeasible Payment.    The Guarantied Obligations shall not be
considered indefeasibly paid for purposes of this Guaranty unless and until all
payments to the Lender Group are no longer subject to any right on the part of
any person whomsoever, including any Debtor, any Debtor as a debtor in
possession, or any trustee (whether appointed under the Bankruptcy Code or
otherwise) of Debtor's assets to invalidate or set aside such payments or to
seek to recoup the amount of such payments or any portion thereof, or to declare
same to be fraudulent or preferential. In the event that, for any reason, all or
any portion of such payments to the Lender Group is set aside or restored,
whether voluntarily or involuntarily, after the making thereof, the obligation
or part thereof intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made and
each Guarantor shall be Liable for the full amount the Lender Group is required
to repay plus any and all costs and expenses (including attorneys fees) paid by
the Lender Group in connection therewith.

        10.    Financial Condition of Debtor.    Each Guarantor represents and
warrants to the Lender Group that it is currently informed of the financial
condition of each other Debtor and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Each Guarantor further represents and warrants to the
Lender Group that it has read and understands the terms and conditions of the
Financing Agreement and the Loan Documents. Each Guarantor hereby covenants that
it will continue to keep itself informed of each other Debtor's financial
condition, and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Guarantied Obligations.

        11.    Subordination.    Each Guarantor hereby agrees that any and all
present and future indebtedness of a Debtor owing to any Guarantor is postponed
in favor of and subordinated to payment, in full, in cash, of the Guarantied
Obligations. In this regard, except as and to the extent expressly permitted by
the Financing Agreement, no payment of any kind whatsoever shall be made with
respect to such indebtedness until the Guarantied Obligations have been
indefeasibly paid in full in cash.

Exhibit E-6

--------------------------------------------------------------------------------


        12.    Payments; Application.    All payments to be made hereunder by
any Guarantor shall be made in lawful money of the United States of America at
the time of payment, shall be made in immediately available funds, and shall be
made without deduction (whether for taxes or otherwise) or offset. All payments
made by any Guarantor hereunder shall be applied as follows: first, to all
reasonable costs and expenses (including attorneys fees) incurred by the Lender
Group in enforcing this Guaranty or in collecting the Guarantied Obligations;
second, to all accrued and unpaid interest, premium, if any, and fees owing to
the Lender Group constituting Guarantied Obligations; and third, to the balance
of the Guarantied Obligations.

        13.    Attorneys Fees and Costs.    Each Guarantor agrees to pay, on
demand, all reasonable attorneys fees and all other reasonable costs and
expenses which may be incurred by the Lender Group in the enforcement of this
Guaranty or in any way arising out of, or consequential to the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.

        14.    Notices.    Unless otherwise specifically provided in this
Guaranty, any notice or other communication relating to this Guaranty shall be
made in accordance with the terms of the Financing Agreement and sent, in the
case of Guarantors or to Guarantied Party, as the case may be, at its addresses
set forth in the preamble to this Guaranty to the attention of the individuals
set forth below:

If to Guarantors:   Attn: Chief Financial Officer
Facsimile No.: (303) 830-9282
If to Guarantied Party:
 
Attn: Regional Manager
Facsimile No.: (213) 613-2588

        15.    Cumulative Remedies.    No remedy under this Guaranty, under the
Financing Agreement, or any other Loan Document is intended to be exclusive of
any other remedy, but each and every remedy shall be cumulative and in addition
to any and every other remedy given under this Guaranty, under the Financing
Agreement, or any other Loan Document, and those provided by law. No delay or
omission by any member of the Lender Group to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of any member of the Lender Group to exercise, and no delay
in exercising, any right under this Guaranty shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under this Guaranty
preclude any other or further exercise thereof or the exercise of any other
right.

        16.    Severability of Provisions.    Any provision of this Guaranty
which is prohibited or unenforceable under applicable law shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

        17.    Entire Agreement; Amendments.    This Guaranty constitutes the
entire agreement between Guarantors and the Lender Group or Guarantied Party on
behalf thereof pertaining to the subject matter contained herein. This Guaranty
may not be altered, amended, or modified, nor may any provision hereof be waived
or noncompliance therewith consented to, except by means of a writing executed
by each Guarantor and Guarantied Party on behalf of the Lender Group. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

        18.    Successors and Assigns.    This Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the successors and assigns of the Lender Group or Guarantied Party on behalf
thereof; provided, however, each Guarantor shall not assign this Guaranty or
delegate any of its duties hereunder without Guarantied Party's prior written
consent and

Exhibit E-7

--------------------------------------------------------------------------------


any unconsented to assignment shall be absolutely void. In the event of any
assignment or other transfer of rights by the Lender Group or Guarantied Party
on behalf thereof, the rights and benefits herein conferred upon the Lender
Group or Guarantied Party, on behalf thereof, shall automatically extend to and
be vested in such assignee or other transferee.

        19.    No Third Party Beneficiary.    This Guaranty is solely for the
benefit of Guarantied Party, the Lender Group and its successors and assigns and
may not be relied on by any other Person.

        20.    Choice of Law and Venue; Jury Trial Waiver.    

        a.     THE VALIDITY OF THIS GUARANTY, ITS CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

        b.     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA OR AT
THE SOLE OPTION OF GUARANTIED PARTY, IN ANY OTHER COURT IN WHICH GUARANTIED
PARTY, ON BEHALF OF THE LENDER GROUP, SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. EACH GUARANTOR AND GUARANTIED PARTY, ON BEHALF OF THE LENDER GROUP,
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 20.

        c.     EACH GUARANTOR AND GUARANTIED PARTY, ON BEHALF OF THE LENDER
GROUP, HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH GUARANTOR AND
GUARANTIED PARTY, ON BEHALF OF THE LENDER GROUP, REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

        [remainder of this page intentionally left blank; signatures to follow]

Exhibit E-8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty as of the date first written above.


 
 
OSHMAN SPORTING GOODS CO., HAWAII,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., GEORGIA,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., NEW YORK,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., NEW JERSEY,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., OKLAHOMA,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


Exhibit E-9

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., TENNESSEE,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN SPORTING GOODS CO., LOUISIANA,
a Texas corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
OSHMAN'S SPORTING GOODS, INC.—SERVICES,
a Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
AUTHORITY INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

Exhibit E-10

--------------------------------------------------------------------------------




EXHIBIT F

Form of Stock Pledge Agreement

STOCK PLEDGE AGREEMENT
(                        )


        THIS STOCK PLEDGE AGREEMENT (this "Agreement") is entered into as of
August 4, 2003, by and among THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation ("CITBC") with offices located at 300 South Grand Avenue, Los
Angeles, California 90071, the other lenders now and from time to time parties
to the Financing Agreement (as defined below) (CITBC and such other lenders are
collectively and individually referred to herein as the "Lender Group"), CITBC
as agent for the Lender Group (in such capacity, the "Secured Party"),
and            , a            ("Pledgor"), having a principal place of business
at 1050 West Hampden Avenue, Englewood, Colorado 81110, with reference to the
following facts:

        WHEREAS, the undersigned Pledgor beneficially owns the specified number
of shares identified as Pledged Shares in the Persons identified as Issuers on
Schedule A attached hereto (or any addendum thereto);

        WHEREAS, Secured Party, as agent for the Lender Group, and Borrowers are
entering into that certain Financing Agreement, dated as of even date herewith
(the "Financing Agreement"), and other instruments, documents, and agreements
contemplated thereby or related thereto (collectively, together with the
Financing Agreement, the "Loan Documents"); and

        WHEREAS, to induce the Lender Group to make the financial accommodations
provided to Borrowers pursuant to the Financing Agreement, Pledgor desires to
pledge, grant, transfer, and assign to Secured Party a security interest in the
Collateral (as hereinafter defined) to secure the Secured Obligations (as
hereinafter defined), as provided herein.

        NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

        1.    Definitions And Construction.    

        a.    Definitions.    All initially capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed thereto in the
Financing Agreement. The following terms, as used in this Agreement, shall have
the following meanings:

        "Agreement" shall mean this Stock Pledge Agreement, as set forth in the
preamble hereto, and any joinders, extensions, riders, supplements, notes,
amendments, or modifications to or in connection with this Agreement.

        "Borrowers" shall have the meaning ascribed thereto in the Financing
Agreement.

        "Collateral" shall mean the Pledged Shares, the Future Rights, and the
Proceeds, collectively.

        "Debtor's Location" shall mean where such Pledgor is deemed located
pursuant to Section 9307 of the UCC.

        "Financing Agreement" shall have the meaning ascribed thereto in the
recitals to this Agreement.

        "Future Rights" shall mean: (a) all shares of stock (other than Pledged
Shares) of the Issuers, and all securities convertible or exchangeable into, and
all warrants, options, or other rights to purchase, shares of stock of, in each
case, the Issuers; (b) to the extent of Pledgor's interest therein, all shares
of, all securities convertible or exchangeable into, and all warrants, options,
or

Exhibit F-1

--------------------------------------------------------------------------------




other rights to purchase shares of stock of any Person in which Pledgor, after
the date of this Agreement, acquires a direct equity interest, but solely to the
extent such Person is or becomes a Subsidiary of Pledgor; and (c) the
certificates or instruments representing such additional shares, convertible or
exchangeable securities, warrants, and other rights and all dividends, cash,
options, warrants, rights, instruments, and other property or proceeds from time
to time received, receivable, or otherwise distributed in respect of or in
exchange for any or all of such shares.

        "Holder" and "Holders" shall have the meanings ascribed thereto in
Section 3 of this Agreement.

        "Issuers" shall mean each of the Persons identified as an Issuer on
Schedule A attached hereto (or any addendum thereto), and any successors
thereto, whether by merger or otherwise.

        "Lender Group" shall have the meaning ascribed thereto in the preamble
to this Agreement.

        "Pledged Shares" shall mean all of the shares identified as Pledged
Shares on Schedule A attached hereto (or any addendum thereto).

        "Pledgor" shall have the meaning ascribed thereto in the preamble to
this Agreement.

        "Proceeds" shall mean all proceeds (including proceeds of proceeds) of
the Pledged Shares and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract rights, inventory, equipment, general
intangibles, Blocked Accounts, chattel paper, and other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for, or as a replacement of or a substitution for, any of the Pledged Shares,
Future Rights, or proceeds thereof (including any cash, stock, or other
securities or instruments issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to the Issuers and any
security entitlements, as defined in Section 8102(a)(17) of the UCC, with
respect thereto); (b) "proceeds," as such term is used in Section 9315 of the
UCC; (c) proceeds of any insurance, indemnity, warranty, or guaranty (including
guaranties of delivery) payable from time to time with respect to any of the
Pledged Shares, Future Rights, or proceeds thereof; (d) payments (in any form
whatsoever) made or due and payable to Pledgor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Pledged Shares, Future Rights, or proceeds thereof; and
(e) other amounts from time to time paid or payable under or in connection with
any of the Pledged Shares, Future Rights, or proceeds thereof.

        "Secured Obligations" shall mean all liabilities, obligations, or
undertakings owing by Pledgor to Lender Group of any kind or description arising
out of or outstanding under, advanced or issued pursuant to, or evidenced by the
Financing Agreement, any other Loan Document to which Pledgor is a party, or
this Agreement, irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, voluntary or
involuntary, whether now existing or hereafter arising, and including all
interest (including interest that accrues after the filing of a case under the
Bankruptcy Code) and any and all costs, fees (including attorneys fees), and
expenses which Pledgor is required to pay pursuant to any of the foregoing, by
law, or otherwise.

        "Secured Party" shall have the meaning ascribed thereto in the preamble
to this Agreement, together with its successors or assigns.

        "Securities Act" shall have the meaning ascribed thereto in Section 9(c)
of this Agreement.

        b.    Construction.    

          (i)  Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular and to the singular include the
plural, the part includes the whole,

Exhibit F-2

--------------------------------------------------------------------------------

the term "including" is not limiting, and the term "or" has, except where
otherwise indicated, the inclusive meaning represented by the phrase "and/or."
The words "hereof," "herein," "hereby," "hereunder," "herewith," and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any and all alterations, amendments, restatements,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: this Agreement, the Financing Agreement, or any of the other Loan
Documents.

         (ii)  Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Secured Party or Pledgor, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by both of the parties and their respective counsel and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

        (iii)  In the event of any direct conflict between the express terms and
provisions of this Agreement and of the Financing Agreement, the terms and
provisions of the Financing Agreement shall control.

        2.    Pledge.    As security for the prompt payment and performance of
the Secured Obligations when due, whether at stated maturity, by acceleration or
otherwise, Pledgor hereby pledges, grants, transfers, and assigns to Secured
Party, for the benefit of the Lender Group, a security interest in all of
Pledgor's right, title, and interest in and to the Collateral.

        3.    Delivery and Registration of Collateral.    

        a.     All certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by Pledgor to Secured Party, for the
benefit of the Lender Group, or Secured Party's designee pursuant hereto at a
location designated by Secured Party and shall be held by or on behalf of
Secured Party, for the benefit of the Lender Group, pursuant hereto, and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Secured Party.

        b.     Upon the occurrence and during the continuance of an Event of
Default, Secured Party, for the benefit of the Lender Group, shall have the
right, at any time in its discretion and without notice to Pledgor, except to
the extent required by applicable law, to transfer to or to register on the
books of the Issuers (or of any other Person maintaining records with respect to
the Collateral) in the name of Secured Party or any of its nominees any or all
of the Collateral. In addition, Secured Party shall have the right at any time
to exchange certificates or instruments representing or evidencing Collateral
for certificates or instruments of smaller or larger denominations.

        c.     If, at any time and from time to time, any Collateral (including
any certificate or instrument representing or evidencing any Collateral) is in
the possession of a Person other than Secured Party or Pledgor (a "Holder"),
then Pledgor shall immediately, at Secured Party's option, either cause such
Collateral to be delivered into Secured Party's possession, or execute and
deliver to such Holder a written notification/instruction, and take all other
steps necessary to perfect the security interest of Secured Party in such
Collateral, including obtaining from such Holder a written acknowledgement that
such Holder holds such Collateral for Secured Party, all pursuant to
Section 9313 of the UCC or other applicable law governing the perfection of
Secured Party's security interest in the Collateral in the possession of such
Holder. Each such notification/instruction and acknowledgement shall be in form
and substance satisfactory to Secured Party.

Exhibit F-3

--------------------------------------------------------------------------------




        d.     Any and all Collateral (including dividends, interest, and other
cash distributions) at any time received or held by Pledgor shall be so received
or held in trust for Secured Party, for the benefit of the Lender Group, shall
be segregated from other funds and property of Pledgor and shall be forthwith
delivered to Secured Party in the same form as so received or held, with any
necessary endorsements; provided that cash dividends or distributions received
by Pledgor, if and to the extent they are not prohibited by the Financing
Agreement, may be retained by Pledgor in accordance with Section 4 of this
Agreement and used in the ordinary course of Pledgor's business.

        e.     If at any time and from time to time any Collateral consists of
an uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, for the benefit of the Lender Group, or
otherwise cause Secured Party's security interest thereon to be perfected in
accordance with applicable law.

        4.    Voting Rights and Dividends.    

        a.     So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Financing Agreement or any of the
Loan Documents and shall be entitled to receive and retain any cash dividends or
distributions paid in respect of the Collateral, if and to the extent they are
not prohibited by the Financing Agreement.

        b.     Upon the occurrence and during the continuance of an Event of
Default, all rights of Pledgor to exercise the voting and other consensual
rights pertaining to the Collateral to receive and retain cash dividends or
distributions that it would otherwise be entitled to exercise or receive and
retain, as applicable pursuant to Section 4(a) of this Agreement, shall cease,
and all such rights shall thereupon become vested in Secured Party, who shall
thereupon have the sole right, at any time in its discretion and without notice
to Pledgor to exercise such voting or other consensual rights and to receive and
retain such cash dividends and distributions. Pledgor shall execute and deliver
(or cause to be executed and delivered) to Secured Party all such proxies and
other instruments as Secured Party may reasonably request for the purpose of
enabling Secured Party to exercise the voting and other rights which it is
entitled to exercise and to receive the dividends and distributions that it is
entitled to receive and retain pursuant to the preceding sentence.

        5.    Representations and Warranties.    Pledgor represents, warrants,
and covenants as follows:

        a.     Pledgor has taken all steps it deems necessary or appropriate to
be informed on a continuing basis of changes or potential changes affecting the
Collateral (including rights of conversion and exchange, rights to subscribe,
payment of dividends, reorganizations or recapitalization, tender offers and
voting rights), and Pledgor agrees that Secured Party shall have no
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto;

        b.     All information herein or hereafter supplied to Secured Party by
or on behalf of Pledgor in writing with respect to the Collateral is, or in the
case of information hereafter supplied will be, taken together with all related
information so provided, accurate and complete in all material respects;

        c.     Pledgor is and will be the sole legal and beneficial owner of the
Collateral (including the Pledged Shares and all other Collateral acquired by
Pledgor after the date hereof) free and clear of any adverse claim, lien, or
other right, title, or interest of any party other than the liens in favor of
Secured Party, for the benefit of the Lender Group;

Exhibit F-4

--------------------------------------------------------------------------------




        d.     This Agreement, and the delivery to Secured Party, for the
benefit of the Lender Group, of the Pledged Shares representing Collateral (or
the delivery to all Holders of the Pledged Shares representing Collateral of the
notification/instruction referred to in Section 3 of this Agreement), creates a
valid, perfected, and first priority security interest in one hundred percent
(100%) of the Pledged Shares in favor of Secured Party securing payment of the
Secured Obligations, and all actions necessary to achieve such perfection have
been duly taken;

        e.     Schedule A to this Agreement is true and correct and complete in
all material respects; without limiting the generality of the foregoing: (i) all
the Pledged Shares are in certificated form, and, except to the extent
registered in the name of Secured Party or its nominee pursuant to the
provisions of this Agreement, are registered in the name of Pledgor; and
(ii) the Pledged Shares as to each of the Issuers constitute at least the
percentage of all the fully diluted issued and outstanding shares of stock of
such Issuer as set forth in Schedule A to this Agreement;

        f.      There are no presently existing Future Rights or Proceeds owned
by Pledgor, except as set forth in Schedule C hereto;

        g.     The Pledged Shares have been duly authorized and validly issued
and are fully paid and nonassessable; and

        h.     Neither the pledge of the Collateral pursuant to this Agreement
nor the extensions of credit represented by the Secured Obligations violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

        6.    Further Assurances.    

        a.     Pledgor agrees that from time to time, at the expense of Pledgor,
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action that may be necessary or reasonably desirable, or
that Secured Party may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Pledgor will at
the written request of Secured Party: (i) mark conspicuously each of its records
pertaining to the Collateral with a legend, in form and substance reasonably
satisfactory to Secured Party, indicating that such Collateral is subject to the
security interest granted hereby; (ii) execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or reasonably desirable, or as Secured Party may
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby; (iii) allow inspection of the Collateral by
Secured Party or Persons designated by Secured Party to the extent provided in
the Financing Agreement; and (iv) appear in and defend any action or proceeding
that may affect Pledgor's title to or Secured Party's security interest in the
Collateral.

        b.     Pledgor hereby authorizes Secured Party, for the benefit of the
Lender Group, to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of Pledgor where permitted by law. A carbon, photographic, or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

        7.    Covenants of Pledgor.    Pledgor shall:

        a.     Perform each and every covenant in the Financing Agreement and
Loan Documents applicable to Pledgor;

        b.     At all times keep at least one complete set of its records
concerning substantially all of the Collateral at the location set forth in
Schedule B hereto;

Exhibit F-5

--------------------------------------------------------------------------------




        c.     To the extent it may lawfully do so, use its best efforts to
prevent the Issuers from issuing Future Rights or Proceeds, except for cash
dividends and other distributions, if any, that are not prohibited by the terms
of the Financing Agreement to be paid by any Issuer to Pledgor; and

        d.     Upon receipt by Pledgor of any material notice, report, or other
communication from any of the Issuers or any Holder relating to all or any part
of the Collateral, deliver such notice, report or other communication to Secured
Party as soon as possible, but in no event later than five (5) days following
the receipt thereof by Pledgor.

        8.    Secured Party as Pledgor's Attorney-in-Fact.    

        a.     Pledgor hereby irrevocably appoints Secured Party as Pledgor's
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party's discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the
continuance of an Event of Default, to receive, endorse, and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Collateral or any part thereof to the
extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to issue
any notifications/instructions Secured Party deems necessary pursuant to
Section 3 of this Agreement; or (iii) to arrange for the transfer of the
Collateral on the books of any of the Issuers or any other Person to the name of
Secured Party or to the name of Secured Party's nominee.

        b.     In addition to the designation of Secured Party as Pledgor's
attorney-in-fact in Section 8(a) of this Agreement, following the occurrence and
during the continuation of an Event of Default, Pledgor hereby irrevocably
appoints Secured Party as Pledgor's agent and attorney-in-fact to make, execute
and deliver any and all documents and writings which may be necessary or
appropriate for approval of, or be required by, any regulatory authority located
in any city, county, state or country where Pledgor or any of the Issuers engage
in business, in order to transfer or to more effectively transfer any of the
Pledged Shares or otherwise enforce Secured Party's rights hereunder.

        9.    Remedies upon Default.    Upon the occurrence and during the
continuance of an Event of Default:

        a.     Secured Party, for the benefit of the Lender Group, may exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC (irrespective of whether the UCC applies
to the affected items of Collateral), and, to the maximum extent permitted by
applicable law, Secured Party may also without notice (except as specified
below) sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker's board or at any of Secured Party's
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as are
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Pledgor
agrees that, to the extent notice of sale shall be

Exhibit F-6

--------------------------------------------------------------------------------

required by law, at least ten (10) calendar days notice to Pledgor of the time
and place of any public sale or the time after which a private sale is to be
made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, Pledgor hereby waives any
claims against Secured Party arising because the price at which any Collateral
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale, even if Secured Party accepts the first
offer received and does not offer such Collateral to more than one offeree.

        b.     Pledgor hereby agrees that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the City of Los
Angeles, California in disposing of property similar to the Collateral shall be
deemed to be commercially reasonable.

        c.     Pledgor hereby acknowledges that the sale by Secured Party, for
the benefit of the Lender Group, of any Collateral pursuant to the terms hereof
in compliance with the Securities Act of 1933 as now in effect or as hereafter
amended, or any similar statute hereafter adopted with similar purpose or effect
(the "Securities Act"), as well as applicable "Blue Sky" or other state
securities laws may require strict limitations as to the manner in which Secured
Party or any subsequent transferee of the Collateral may dispose thereof.
Pledgor hereby acknowledges and agrees that in order to protect Secured Party's
interest it may be necessary to sell the Collateral at a price less than the
maximum price attainable if a sale were delayed or were made in another manner,
such as a public offering under the Securities Act. Pledgor has no objection to
sale in such a manner, if so required under the Securities Act, and agrees that
Secured Party shall have no obligation to obtain the maximum possible price for
the Collateral. Without limiting the generality of the foregoing, Pledgor hereby
agrees that, upon the occurrence and during the continuation of an Event of
Default, Secured Party may, subject to applicable law, from time to time attempt
to sell all or any part of the Collateral by a private placement, restricting
the bidders and prospective purchasers to those who will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, Secured Party may solicit offers to buy the Collateral or any part
thereof for cash, from a limited number of investors deemed by Secured Party, in
its reasonable judgment, to be institutional investors or other responsible
parties who might be interested in purchasing the Collateral. If Secured Party
shall solicit such offers, then the acceptance by Secured Party of one of the
offers shall be deemed to be a commercially reasonable method of disposition of
the Collateral.

        d.     If Secured Party, for the benefit of the Lender Group, shall
determine to exercise its right to sell all or any portion of the Collateral
pursuant to this Section 9, Pledgor agrees that, upon request of Secured Party,
Pledgor will, at its own expense:

          (i)  use its best efforts to execute and deliver, and cause the
Issuers and the directors and officers thereof to execute and deliver, all such
instruments and documents, and to do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of Secured Party, advisable to
register such Collateral under the provisions of the Securities Act, and to
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

Exhibit F-7

--------------------------------------------------------------------------------

         (ii)  use its best efforts to qualify the Collateral under the state
securities laws or "Blue Sky" laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by Secured Party;

        (iii)  cause the Issuers to make available to their respective security
holders, as soon as practicable, an earnings statement which will satisfy the
provisions of Section 11(a) of the Securities Act;

        (iv)  execute and deliver, or cause the officers and directors of the
Issuers to execute and deliver, to any person, entity or governmental authority
as Secured Party may choose, any and all documents and writings which, in
Secured Party's reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or the Issuers engage in business, in
order to transfer or to more effectively transfer the Pledged Shares or
otherwise enforce Secured Party's rights hereunder; and

         (v)  do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 9 and that such failure would not
be adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 9 may be specifically enforced.

        e.     PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW:
(i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME
SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS
SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR
MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING
OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SECTION 9(a) OF THIS
AGREEMENT, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.

        10.    Application of Proceeds.    Upon the occurrence and during the
continuance of an Event of Default, any cash held by Secured Party, for the
benefit of the Lender Group, as Collateral and all cash proceeds received by
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral pursuant to the exercise by Secured Party
of its remedies as a secured creditor as provided in Section 9 of this Agreement
shall be applied from time to time by Secured Party as provided in the Financing
Agreement.

        11.    Duties of Secured Party.    The powers conferred on Secured
Party, for the benefit of the Lender Group, hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Except as provided in Section 9207 of the UCC, Secured Party shall have
no duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.

        12.    Choice of Law and Venue.    THE VALIDITY OF THIS AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA. THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA OR, AT THE SOLE OPTION OF SECURED PARTY, IN ANY
OTHER COURT IN WHICH SECURED PARTY, FOR THE BENEFIT OF THE LENDER GROUP, SHALL
INITIATE LEGAL OR

Exhibit F-8

--------------------------------------------------------------------------------


EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. EACH OF PLEDGOR AND SECURED PARTY, FOR THE BENEFIT OF THE LENDER
GROUP, WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12.

        13.    Amendments: Etc..    No amendment or waiver of any provision of
this Agreement nor consent to any departure by Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
Secured Party to exercise, and no delay in exercising any right under this
Agreement, the Financing Agreement, any other Loan Document, or otherwise with
respect to any of the Secured Obligations, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under this Agreement, the
Financing Agreement, any other Loan Document, or otherwise with respect to any
of the Secured Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement or
otherwise with respect to any of the Secured Obligations are cumulative and not
exclusive of any remedies provided by law.

        14.    Notices.    Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and shall be delivered in the manner set forth in the Financing
Agreement.

        15.    Continuing Security Interest.    This Agreement shall create a
continuing security interest in the Collateral and shall: (i) remain in full
force and effect until the indefeasible payment in full of the Secured
Obligations, including the cash collateralization, expiration, or cancellation
of all Secured Obligations, if any, consisting of letters of credit, and the
full and final termination of any commitment to extend any financial
accommodations under the Financing Agreement; (ii) be binding upon Pledgor and
its successors and assigns; and (iii) inure to the benefit of Secured Party and
its successors, transferees, and assigns. Upon the indefeasible payment in full
of the Secured Obligations, including the cash collateralization, expiration, or
cancellation of all Secured Obligations, if any, consisting of letters of
credit, and the full and final termination of any commitment to extend any
financial accommodations under the Financing Agreement, the security interests
granted herein shall automatically terminate and all rights to the Collateral
shall revert to Pledgor. Upon any such termination, Secured Party will, at
Pledgor's expense, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request to evidence such termination. Such documents shall be
prepared by Pledgor and shall be in form and substance reasonably satisfactory
to Secured Party. Upon the occurrence of any liquidation or merger of Pledgor or
a pledged Subsidiary permitted pursuant to Section 7.9(d) of the Financing
Agreement, the Agent agrees to release any security interest or lien it may have
in the assets of non-surviving Pledgor or such pledged Subsidiary and, at the
expense of the Borrowers, return any securities, certificates and/or stock
powers of such pledged Subsidiary delivered to the Agent pursuant to this
Agreement.

        16.    Property Agreements Interest Absolute.    To the maximum extent
permitted by law, all rights of Secured Party, all security interests hereunder,
and all obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:

        a.     any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including the
Financing Agreement or any of the Loan Documents;

        b.     any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any

Exhibit F-9

--------------------------------------------------------------------------------




departure from the Financing Agreement or any of the Additional Documents, or
any other agreement or instrument relating thereto;

        c.     any exchange, release, or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Secured Obligations; or

        d.     any other circumstances that might otherwise constitute a defense
available to, or a discharge of, Pledgor.

To the maximum extent permitted by law, Pledgor hereby waives any right to
require Secured Party to: (A) proceed against or exhaust any security held from
Pledgor; or (B) pursue any other remedy in Secured Party's power whatsoever.

        17.    Headings.    Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.

        18.    Severability.    In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

        19.    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver a manually executed counterpart of this
Agreement but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

        20.    Waiver of Marshaling.    Each of Pledgor and Secured Party
acknowledges and agrees that in exercising any rights under or with respect to
the Collateral: (i) Secured Party is under no obligation to marshal any
Collateral; (ii) may, in its absolute discretion, realize upon the Collateral in
any order and in any manner it so elects; and (iii) may, in its absolute
discretion, apply the proceeds of any or all of the Collateral to the Secured
Obligations in any order and in any manner it so elects. Pledgor and Secured
Party waive any right to require the marshaling of any of the Collateral.

        21.    Waiver of Jury Trial.    PLEDGOR AND SECURED PARTY HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. PLEDGOR AND SECURED PARTY REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

        [remainder of this page intentionally left blank; signatures to follow]

Exhibit F-10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement
to be duly executed and delivered by their officers thereunto duly authorized as
of the date first written above.

            ,    

--------------------------------------------------------------------------------

        a                

--------------------------------------------------------------------------------

   
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

   
 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation, as Agent
 
 
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

   

Exhibit F-11

--------------------------------------------------------------------------------




SCHEDULE A

TO

STOCK PLEDGE AGREEMENT


Pledgor:                        , a                        corporation

Pledged Shares

Issuer


--------------------------------------------------------------------------------

  Number of
Shares

--------------------------------------------------------------------------------

  Class

--------------------------------------------------------------------------------

  Certificate
Number(s)

--------------------------------------------------------------------------------

  Former Name, if any, in Which Certificate Issued

--------------------------------------------------------------------------------

  Pledgor's Percentage Ownership (Percentage Pledged)

--------------------------------------------------------------------------------

  Jurisdiction
of
Incorporation

--------------------------------------------------------------------------------

                         

Schedule A-1 to Exhibit F

--------------------------------------------------------------------------------




SCHEDULE B

TO

STOCK PLEDGE AGREEMENT


Pledgor:             ,    

--------------------------------------------------------------------------------

      a       corporation          

--------------------------------------------------------------------------------

     
Address of Debtor's Location:
 
1050 West Hampden Avenue,
Englewood, Colorado 81110

Schedule B-1 to Exhibit F

--------------------------------------------------------------------------------




SCHEDULE C

TO

STOCK PLEDGE AGREEMENT


Existing Future Rights and Proceeds: [To be completed by Pledgor].

Schedule C-1 to Exhibit F

--------------------------------------------------------------------------------





EXHIBIT G



Form of Disbursement Authorization

DISBURSEMENT AUTHORIZATION


The CIT Group/Business Credit Inc.
1211 Avenue of the Americas, New York, NY 10036       Use with New and
existing client

Wire Transfer Instructions

Gentlemen:
In accordance with the terms of the Financing Agreement between us dated
August 4, 2003, and any and all amendments thereto, we hereby instruct and
authorize you to make disbursements to our operating account number specified
below and to charge our loan account under the Financing Agreement.

Bank Name:   City   State            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  o                     FOR BANKING USE ONLY Bank ABA No.               o
Initial when complete.  

--------------------------------------------------------------------------------

     
Credit A/C Name:
 
 
 
 
 
 
 
o


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                       

--------------------------------------------------------------------------------

Credit A/C No.:               o TEST KEY  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

Reference:                 Initials  

--------------------------------------------------------------------------------

     

The undersigned hereby acknowledges that the bank/s named above may make payment
strictly on the basis of the account number furnished herein even if such
account number identifies a party other than the name of the account listed
above. In the event the above account number or other information is incorrect,
we hereby agree to be fully liable for any and all losses, costs, and expenses
whatsoever arising therefrom.

These instructions circle one: [supersede][are in addition to] any previous
instructions, if any, given to you by the undersigned.

Borrower Name:            

--------------------------------------------------------------------------------

    Authorized Signer: By:            

--------------------------------------------------------------------------------

        Title & Date
   

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Approved   The CIT GROUP/BUSINESS CREDIT, INC        

--------------------------------------------------------------------------------

      REGION   LOS ANGELES Account Executive/Loan Officer/Date            

--------------------------------------------------------------------------------

      CLIENT #No/Type                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            Regional Manager / Date            

(Initial Funding & Non Repetitive Wires Only) Amount of Wire $        

--------------------------------------------------------------------------------

o Initial Funding   o Repetitive [new]   o Non-Repetitive   o Modify existing
instruct   o Delete Preformat

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

FOR CALLBACK / BANKING USE         SETUP/APP Callback Verification   o BANK  
FTPC         o Client                 o Other   o   o Phone No.                
     

--------------------------------------------------------------------------------

        INPUT   APPROVE
Contact:
 
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------

             
By (CIT)
 
 
 
Preformat Code
 
STUCKY
 
o    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

            Name & Date             INPUT        

--------------------------------------------------------------------------------

       

Exhibit G-1

--------------------------------------------------------------------------------



EXHIBIT H


Form of Intellectual Property Agreements

PATENT COLLATERAL ASSIGNMENT


        WHEREAS, [BORROWER], a [                        ] corporation (herein
referred to as "Debtor"), owns the letters patent, and/or applications for
letters patent, of the United States of America, more particularly described on
Schedule 1 annexed hereto as part hereof (the "Patents");

        WHEREAS, Debtor has entered into a Financing Agreement dated as of
August 4, 2003 (the "Financing Agreement") among the Debtor, The Sports
Authority, Inc. and certain subsidiaries of The Sports Authority, Inc. as
borrowers, the CIT Group/Business Credit, Inc. as agent for the Lenders (in such
capacity, the "Agent"), Fleet Retail Group, Inc. and Bank of America, N.A. as
co-syndication agents, Wells Fargo Foothill, LLC, a California limited liability
company as documentation agent and the lenders parties thereto (the "Lenders").
(Capitalized terms have the meanings given such terms in the Financing
Agreement.); and

        WHEREAS, pursuant to the Financing Agreement, Debtor has granted to the
Agent a security interest in all right, title and interest of Debtor in and to
the Patents, together with all registrations and recordings thereof, including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office or in any similar office or agency of the
United States or any State thereof, all whether now or hereafter owned, and all
reissues, continuations, continuations-in-part, term restorations or extensions
thereof and all proceeds thereof, for the full term of the Patents (the
"Collateral"), to secure the prompt payment, performance and observance of the
Obligations;

        NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Debtor does hereby further confirm, and put on the public
record, its grant to the Agent of a security interest in the Collateral to
secure the prompt payment, performance and observance of the Obligations.

        Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of and security interest in the
Collateral made hereby are more fully set forth in the Financing Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.

        Agent's address is 300 South Grand Avenue, Los Angeles, California
90071.

        IN WITNESS WHEREOF, Debtor has duly executed or caused this Patent
Collateral Assignment to be duly executed as of August 4, 2003.

    [   ]    

--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

            Name:             Title:

Exhibit H-1

--------------------------------------------------------------------------------


Schedule 1 to the PATENT COLLATERAL ASSIGNMENT

PATENTS


Title


--------------------------------------------------------------------------------

  Date Filed
or Granted

--------------------------------------------------------------------------------

  Serial No. or Patent No.

--------------------------------------------------------------------------------

         

Exhibit H-2

--------------------------------------------------------------------------------


TRADEMARK COLLATERAL ASSIGNMENT


        WHEREAS, [BORROWER], a [                        ] corporation (herein
referred to as "Debtor"), (1) has adopted, used and is using, or (2) has
intended to use and filed an application indicating that intention, but has not
yet filed an allegation of use under Section l(c) or l(d) of the Trademark Act,
or (3) has filed an application based on an intention to use and has since used
and has filed an allegation of use under Section l(c) or l(d) of the Trademark
Act, the trademarks, trade names, trade styles and service marks listed on the
annexed Schedule 1, which trademarks, trade names, trade styles and service
marks are registered in the United States Patent and Trademark Office (the
"Trademarks"); and

        WHEREAS, Debtor has entered into a Financing Agreement dated as of
August 4, 2003 (the "Financing Agreement") among the Debtor, The Sports
Authority, Inc. and certain subsidiaries of The Sports Authority, Inc. as
borrowers, the CIT Group/Business Credit, Inc. as agent for the Lenders (in such
capacity, the "Agent"), Fleet Retail Group, Inc. and Bank of America, N.A. as
co-syndication agents, Wells Fargo Foothill, LLC, a California limited liability
company as documentation agent and the lenders parties thereto (the "Lenders").
(Capitalized terms have the meanings given such terms in the Financing
Agreement.); and

        WHEREAS, pursuant to the Financing Agreement, Debtor has granted to the
Agent a security interest in all right, title and interest of Debtor in and to
the Trademarks, together with all prints and labels on which said Trademarks
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, and the applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States of America or any State thereof,
all whether now or hereafter owned or licensable by Debtor, and all reissues,
extensions or renewals thereof and all proceeds thereof (the "Collateral"), to
secure the payment, performance and observance of the Obligations;

        NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Debtor does hereby further confirm, and put on the public
record, its grant to the Agent a security interest in the Collateral to secure
the prompt payment, performance and observance of the Obligations.

        Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of, security interest in and
mortgage on the Collateral made hereby are more fully set forth in the Financing
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein.

        Agent's address is 300 South Grand Avenue, Los Angeles, California
90071.

        IN WITNESS WHEREOF, Debtor has duly executed or caused this Trademark
Collateral Assignment to be duly executed as of August 4, 2003.

    [   ]    

--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

            Name:             Title:

Exhibit H-3

--------------------------------------------------------------------------------


Schedule 1 to the TRADEMARK COLLATERAL ASSIGNMENT

TRADEMARKS


Trademark


--------------------------------------------------------------------------------

  Application or
Registration Date

--------------------------------------------------------------------------------

  Application Serial No.
or Registration No.

--------------------------------------------------------------------------------

         

Exhibit H-4

--------------------------------------------------------------------------------


COPYRIGHT COLLATERAL ASSIGNMENT


        WHEREAS, [BORROWER], a [                        ] corporation (herein
referred to as "Debtor"), has adopted, used and is using the copyrights listed
on the annexed Schedule 1, which copyrights are registered in the United States
Copyright Office (the "Copyrights");

        WHEREAS, Debtor has a Financing Agreement dated as of August 4, 2003
(the "Financing Agreement") among the Debtor, The Sports Authority, Inc. and
certain subsidiaries of The Sports Authority, Inc. as borrowers, the CIT
Group/Business Credit, Inc. as agent for the Lenders (in such capacity, the
"Agent"), Fleet Retail Group, Inc. and Bank of America, N.A. as co-syndication
agents, Wells Fargo Foothill, LLC, a California limited liability company as
documentation agent and the lenders parties thereto (the "Lenders").
(Capitalized terms have the meanings given such terms in the Financing
Agreement.); and

        WHEREAS, pursuant to the Financing Agreement, Debtor has granted to the
Agent a security interest in all right, title and interest of Debtor in and to
the Copyrights, and the registrations and recordings thereof in the United
States Copyright Office, all whether now or hereafter owned by Debtor and all
extensions or renewals thereof and all proceeds thereof (the "Collateral"), to
secure the payment, performance and observance of the Obligations;

        NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Debtor does hereby further confirm, and put on the public
record, its grant to the Agent of a security interest in, and mortgage on, the
Collateral to secure the prompt payment, performance and observance of the
Obligations.

        Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of and security interest in the
Collateral made hereby are more fully set forth in the Financing Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.

        Agent's address is 300 South Grand Avenue, Los Angeles, California
90071.

        IN WITNESS WHEREOF, Debtor has duly executed or caused this Agreement to
be duly executed as of August 4, 2003.

    [   ]    

--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

            Name:             Title:

Exhibit H-5

--------------------------------------------------------------------------------


Schedule 1 to the COPYRIGHT COLLATERAL ASSIGNMENT

COPYRIGHTS


Copyrights


--------------------------------------------------------------------------------

  Application or
Registration Date

--------------------------------------------------------------------------------

  Application Serial No.
or Registration No.

--------------------------------------------------------------------------------

            

Exhibit H-6

--------------------------------------------------------------------------------




EXHIBIT I


Form of Suretyship Agreement

SURETYSHIP AGREEMENT

        THIS SURETYSHIP AGREEMENT (this "Agreement") is entered into as of
August 4, 2003, by and among THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation ("CITBC") with offices located at 300 South Grand Avenue, Los
Angeles, California 90071, the other lenders now and from time to time parties
to the Financing Agreement (as defined below) (CITBC and such other lenders are
collectively and individually referred to herein as the "Lender Group"), CITBC
as agent for the Lender Group ("Agent"), THE SPORTS AUTHORITY, INC., a Delaware
corporation (formerly known as Gart Sports Company, a Delaware corporation)
("Parent"), having a principal place of business at 1050 West Hampden Avenue,
Englewood, Colorado 81110, and each of the Subsidiaries of Parent identified on
the signatory pages hereof (such Subsidiaries together with Parent are
collectively and individually, as well as jointly and severally referred to
herein as the "Borrowers"). This Agreement is made with reference to the
following facts:

        A.    Agent, on behalf of the Lender Group, and Borrowers are entering
into that certain Financing Agreement, dated as of even date herewith (the
"Financing Agreement"), and other instruments, documents, and agreements
contemplated thereby or related thereto (collectively, together with the
Financing Agreement, the "Loan Documents");

        B.    In order to induce the Lender Group to enter into the Financing
Agreement, and in consideration thereof, and in consideration of any loan or
other financial accommodations hereinafter extended by the Lender Group to the
Borrowers, whether pursuant to the Financing Agreement or otherwise, the
Borrowers have agreed to enter into this Agreement; and

        C.    Any and all initially capitalized terms used herein and not
defined herein shall have the meaning ascribed thereto in the Financing
Agreement.

        NOW THEREFORE, in consideration of the above recitals and the mutual
promises contained herein, the Lender Group and the Borrowers hereby agree as
follows:

        1.    SURETYSHIP WAIVERS AND CONSENTS.    

        1.1   The Borrowers each are, and at all times shall be, jointly and
severally liable for each and every one of the Obligations under the Financing
Agreement and under the Loan Documents, regardless of which Borrower or
Borrowers requested, received, used, or directly enjoyed the benefit of, the
extensions of credit hereunder. Unless otherwise expressly set forth to the
contrary in any of the Loan Documents, all of the Collateral shall secure all of
the Obligations. Each Borrower's Obligations under the Financing Agreement are
independent Obligations and are absolute and unconditional. Each Borrower, to
the extent permitted by law, hereby waives any defense to such Obligations that
may arise by reason of the disability or other defense or cessation of liability
of any other Borrower for any reason other than payment in full. Each Borrower
also waives any defense to such Obligations that it may have as a result of
Lender's election of or failure to exercise any right, power, or remedy,
including the failure to proceed first against another Borrower or any security
it holds from such other Borrower. Without limiting the generality of the
foregoing, each Borrower expressly waives all demands and notices whatsoever
(except for any demands or notices, if any, that such Borrower expressly is
entitled to receive pursuant to the terms of any Loan Document), and agrees that
the Lender Group may, without notice (except for such notice, if any, as such
Borrower expressly is entitled to receive pursuant to the terms of any Loan
Document) and without releasing the liability of such Borrower, extend for the
benefit of any other Borrower the time for making any payment, waive or extend
the performance of any agreement or make any settlement of any agreement for the
benefit of any other

Exhibit I-1

--------------------------------------------------------------------------------


Borrower, and may proceed against each Borrower, directly and independently of
any other Borrower, as the Lender Group may elect in accordance with the
Financing Agreement.

        1.2   Each Borrower acknowledges that the Obligations undertaken herein
or in the other Loan Documents, and the grants of security interests and liens
by such Borrower to secure Obligations of the other Borrower, could be construed
to consist, at least in part, of the guaranty of Obligations of the other
Borrower and, in full recognition of that fact, each Borrower consents and
agrees as hereinafter set forth in the balance of this Section 1. The consents,
waivers, and agreements of the Borrowers that are contained in the balance of
this Section 1 are intended to deal with the suretyship aspects of the
transactions evidenced by the Loan Documents (to the extent that a Borrower may
be deemed a guarantor or surety for the Obligations of another Borrower) and
thus are intended to be effective and applicable only to the extent that any
Borrower has agreed to answer for the Obligation of another Borrower or has
granted a lien or security interest in Collateral to secure the Obligation of
another Borrower; conversely, the consents, waivers, and agreements of the
Borrowers that are contained in the balance of this Section 1 shall not be
applicable to the direct Obligation of a Borrower with respect to credit
extended directly to such Borrower, and shall not be applicable to security
interests or liens on Collateral of a Borrower given to directly secure direct
Obligations of such Borrower where no aspect of guaranty or suretyship is
involved. Each Borrower consents and agrees that the Lender Group may, at any
time and from time to time, without notice or demand, whether before or after
any actual or purported termination, repudiation or revocation of the Financing
Agreement by any one or more Borrowers, and without affecting the enforceability
or continuing effectiveness hereof as to such Borrower, in accordance with the
terms of the Loan Documents:

        (a)   with respect to any other Borrower, supplement, restate, modify,
amend, increase, decrease, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Obligations of such other Borrower or any
part thereof, including any increase or decrease of the rate(s) of interest
thereon with the agreement of such other Borrower;

        (b)   supplement, restate, modify, amend, increase, decrease or waive,
or enter into or give any agreement, approval or consent with respect to, the
Obligations or any part thereof, or any of the Loan Documents or any security or
guarantees granted or entered into by any Person(s) other than such Borrower, or
any condition, covenant, default, remedy, right, representation or term thereof
or thereunder;

        (c)   accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;

        (d)   accept partial payments on the Obligations;

        (e)   receive and hold additional security or guarantees for the
Obligations or any part thereof;

        (f)    release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer or enforce any security or
guarantees, and apply any security and direct the order or manner of sale
thereof as Agent, on behalf of the Lender Group, in its sole and absolute
discretion may determine;

        (g)   release any other Person (including, without limitation, any other
Borrower) from any personal liability with respect to the Obligations or any
part thereof;

        (h)   with respect to any Person other than such Borrower (including,
without limitation, any other Borrower), settle, release on terms satisfactory
to Agent, on behalf of the Lender Group, or by operation of applicable laws or
otherwise liquidate or enforce any Obligations and any security therefor or
guaranty thereof in any manner, consent to the transfer of any security and bid
and purchase at any sale; or

Exhibit I-2

--------------------------------------------------------------------------------




        (i)    consent to the merger or any other restructuring or termination
of the corporate or partnership existence of any other Borrower or any other
Person, and correspondingly agree, in accordance with all applicable provisions
of the Loan Documents, to the restructure of the Obligations, and any such
merger, restructuring or termination shall not affect the liability of any
Borrower or the continuing effectiveness hereof, or the enforceability hereof
with respect to all or any part of the Obligations.

        1.3   Upon the occurrence and during the continuance of any Event of
Default, the Lender Group may enforce the Loan Documents independently as to
each Borrower and independently of any other remedy or security the Lender Group
at any time may have or hold in connection with the Obligations, and it shall
not be necessary for the Lender Group to marshal assets in favor of any Borrower
or any other Person or to proceed upon or against or exhaust any security or
remedy before proceeding to enforce any of the Loan Documents. Each Borrower
expressly waives any right to require the Lender Group to marshal assets in
favor of any Borrower or any other Person or to proceed against any other
Borrower, any other Person, or any collateral provided by any Person, and agrees
that the Lender Group may proceed against any Borrower, any other Person, or any
Collateral in such order as it shall determine in its sole and absolute
discretion.

        1.4   Agent, on behalf of the Lender Group, may file a separate action
or actions against any Borrower, whether such action is brought or prosecuted
with respect to any security of against any other Person, or whether any other
Person is joined in any such action or actions. Each Borrower agrees, for
itself, that the Lender Group and any other Borrower, or any Affiliate of any
other Borrower (other than such Borrower itself), may deal with each other in
connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the continuing efficacy
as to such Borrower of the Loan Documents.

        1.5   The rights of the Lender Group created or granted herein with
respect to any Borrower and the enforceability of the Loan Documents as to any
Borrower at all times shall remain effective to cover the full amount of all the
Obligations even though the obligations, including any part thereof or any other
security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against any other Borrower and whether or not any
other Borrower shall have any personal liability with respect thereto.

        1.6   To the maximum extent permitted by applicable law, each Borrower,
for itself, expressly waives any and all defenses now or hereafter arising or
that otherwise might be asserted by reason of

        (a)   any disability or other defense of any other Borrower with respect
to the Obligations, or with respect to the enforceability of Lender's security
interest in or lien on any collateral securing any of the Obligations
(including, without limitation, the Collateral),

        (b)   the unenforceability or invalidity of any security or guaranty for
the Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Obligations with respect to any other Borrower,

        (c)   the cessation for any cause whatsoever of the liability of any
other Borrower (other than to the extent of payment and performance of all
Obligations),

        (d)   any failure of the Lender Group to marshal assets in favor of any
Borrower or any other Person,

        (e)   except as otherwise expressly provided in the Financing Agreement,
any failure of Agent, on behalf of the Lender Group, to give notice of sale or
other disposition of collateral to any other Borrower or any other Person other
than such waiving Borrower, or any defect in any notice that may be given to any
other Borrower or any other Person other than such waiving Borrower, in

Exhibit I-3

--------------------------------------------------------------------------------




connection with any sale or disposition of any collateral securing the
Obligations or any of them (including, without limitation, the Collateral),

        (f)    except as otherwise expressly provided in the Financing Agreement
any failure of Agent, on behalf of the Lender Group, to comply with applicable
law in connection with the sale or other disposition of any collateral or other
security for any Obligation that is owned by another Borrower or by any other
Person other than such waiving Borrower, including any failure of Agent, on
behalf of the Lender Group, to conduct a commercially reasonable sale or other
disposition of any such collateral or other security for any Obligation,

        (g)   any act or omission of the Lender Group or others that directly or
indirectly results in or aids the discharge or release of any other Borrower, or
the Obligations of any other Borrower, or any security or guaranty therefor, by
operation of law or otherwise,

        (h)   any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety's or guarantor's obligation
in proportion to the principal obligation,

        (i)    any failure of the Lender Group to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person other than such
waiving Borrower,

        (j)    the election by the Lender Group of the application or
non-application of Section 1111(b)(2) of the Bankruptcy Code, or

        (k)   any action taken by the Lender Group that is authorized by this
section or any other provision of any Loan Document. Until such time, if any, as
all of the Obligations have been paid and performed in full and no portion of
any commitment of the Lender Group to any Borrower under any Loan Document
remains in effect, no Borrower shall have any right of subrogation,
contribution, reimbursement or indemnity, and each Borrower expressly waives any
right to enforce any remedy that the Lender Group now has or hereafter may have
against any other Person and waives the benefit of, or any right to participate
in, any collateral now or hereafter held by Lender. Except to the extent
expressly provided for in any Loan Document, each Borrower expressly waives, to
the maximum extent permitted by applicable law, all rights or entitlements to
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of the Loan Documents or of the
existence, creation or incurring of new or additional Obligations.

        1.7   In the event that all or any part of the Obligations at any time
should be or become secured by any one or more deeds of trust or mortgages or
other instruments creating or granting liens on any interests in real property,
each Borrower authorizes Lender Group, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand except as is or may be expressly required by the terms of any Loan
Document or by the provisions of any applicable law, to foreclose any or all of
such deeds of trust or mortgages or other instruments by judicial or nonjudicial
sale, without affecting or diminishing, except to the extent of the effect of
the application of the proceeds realized therefrom, and except to the extent
mandated by any non-waivable provision of applicable law, the Obligations of any
Borrower (other than the Obligations of a grantor of a foreclosed deed of trust,
mortgage, or other instrument, to the extent, if any, that applicable law
affects or diminishes the Obligations of such grantor), the enforceability of
the Financing Agreement or any other Loan Document, or the validity or
enforceability of any remaining security interests or liens of, or for the
benefit of, the Group on any collateral.

        1.8   To the fullest extent permitted by applicable law, each Borrower
expressly waives any defenses to the enforcement of the Financing Agreement, or
to the enforcement of any other Loan Document, or to any rights of the Lender
Group created or granted hereby or thereby, or to the recovery by the

Exhibit I-4

--------------------------------------------------------------------------------


Lender Group against any Borrower or any other Person liable therefor of any
deficiency after a judicial or nonjudicial foreclosure or sale of any
Collateral, whether real or personal, from time to time securing any of the
Obligations, even though such a foreclosure or sale may impair the subrogation
rights of one or more of the Borrowers and may preclude one or more of the
Borrowers from obtaining reimbursement or contribution from other Borrowers. To
the fullest extent permitted by applicable law, each Borrower expressly waives
any defenses or benefits that may be derived from all suretyship defenses it
otherwise might or would have under California or any other applicable law. To
the fullest extent permitted by applicable law, each Borrower, for itself,
expressly waives any right to receive notice of any judicial or nonjudicial
foreclosure or sale of any real property or interest therein of another Borrower
that is subject to any such deeds of trust or mortgages or other instruments,
and any Borrower's failure to receive any such notice shall not impair or affect
such Borrower's obligations or the enforceability of the Loan Documents or any
rights of the Lender Group created or granted hereby or thereby.

        1.9   Each Borrower hereby agrees to keep each other Borrower fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents, and in particular as to any adverse developments with respect
thereto. Each Borrower hereby agrees to undertake to keep itself apprised at all
times as to the status of the business, affairs, finances, and financial
condition of each other Borrower, and of the ability of each other Borrower to
perform its Obligations under the Loan Documents, and in particular as to any
adverse developments with respect to any thereof. Each Borrower hereby agrees,
in light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Lender Group
shall have no duty to inform any Borrower of any information pertaining to the
business, affairs, finances, or financial condition of any other Borrower, or
pertaining to the ability of any other Borrower to perform its Obligations under
the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Borrowers to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of the other Borrower. To the fullest extent permitted by applicable
law, each Borrower hereby expressly waives any duty of the Lender Group to
inform any Borrower of any such information.

        1.10 The Borrowers and each of them warrant and agree that each of the
waivers and consents set forth herein are made after consultation with legal
counsel and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy, or otherwise adversely affect rights that the Borrowers
otherwise may have against other Borrowers, Lender, or others, or against
Collateral. If any of the waivers or consents herein are determined to be
contrary to any applicable law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by law.

        1.11 Anything to the contrary in this Agreement notwithstanding, nothing
in this Agreement shall constitute a waiver or relinquishment by any Borrower
(a) of any right to notice from the Lender Group expressly provided for in favor
of such Borrower in any Loan Document, or (b) of any duty or obligation of the
Lender Group expressly provided for in favor of such Borrower in any Loan
Document.

        2.    MISCELLANEOUS.    

        2.1   Section headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire agreement.

        [remainder of this page intentionally omitted; signatures to follow]

Exhibit I-5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above, and agree that it shall be
governed by the laws of the State of California.

Read and Agreed to:   Executed and Accepted at
Los Angeles, California
THE SPORTS AUTHORITY, INC., a Delaware corporation
 
THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation
By
 
 
 
 
 
By
 
 
 
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Name:
Title:           Name:
Title:    
TSA STORES, INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                
GART BROS. SPORTING GOODS COMPANY, a Colorado corporation
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                
SPORTMART, INC.,
a Delaware corporation
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                

[Signature Page to Suretyship Agreement (1 of 2)]

Exhibit I-6

--------------------------------------------------------------------------------


OSHMAN'S SPORTING GOODS, INC., a Delaware corporation
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                
THE SPORTS AUTHORITY FLORIDA, INC., a Florida corporation
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                
THE SPORTS AUTHORITY MICHIGAN, INC., a Michigan corporation
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

                Name:
Title:                

[Signature Page to Suretyship Agreement (2 of 2)]

Exhibit I-7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



TABLE OF CONTENTS

EXHIBIT A



Schedule 1 to Assignment and Transfer Agreement
EXHIBIT B Form of Revolving Loan Promissory Note REVOLVING CREDIT NOTE
EXHIBIT C Form of Seasonal Advance Request
EXHIBIT D
EXHIBIT E
EXHIBIT F
SCHEDULE A TO STOCK PLEDGE AGREEMENT
SCHEDULE B TO STOCK PLEDGE AGREEMENT
SCHEDULE C TO STOCK PLEDGE AGREEMENT

EXHIBIT G



Form of Disbursement Authorization DISBURSEMENT AUTHORIZATION
Form of Intellectual Property Agreements PATENT COLLATERAL ASSIGNMENT
Schedule 1 to the PATENT COLLATERAL ASSIGNMENT PATENTS
TRADEMARK COLLATERAL ASSIGNMENT
Schedule 1 to the TRADEMARK COLLATERAL ASSIGNMENT TRADEMARKS
COPYRIGHT COLLATERAL ASSIGNMENT
Schedule 1 to the COPYRIGHT COLLATERAL ASSIGNMENT COPYRIGHTS

EXHIBIT I

